EXHIBIT 10.1

 

NINTH RESTATED LOAN AGREEMENT

 

AMONG

 

CLAYTON WILLIAMS ENERGY, INC.,

WARRIOR GAS CO.,

AS BORROWERS

CWEI ACQUISITIONS, INC. AND

ROMERE PASS ACQUISITION CORP.,

AS GUARANTORS

BANK ONE, NA

UNION BANK OF CALIFORNIA, N.A.

AND BANK OF SCOTLAND

AS BANKS

AND

BANK ONE, NA, AS ADMINISTRATIVE AGENT

AND

BANC ONE CAPITAL MARKETS, INC.

AS LEAD ARRANGER AND BOOKRUNNER

 

JULY 18, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

2.

Commitments of the Banks

 

(a)

Terms of Revolving Commitment

 

(b)

Letters of Credit

 

(c)

Procedure for Advances on the Revolving Loan

 

(d)

Procedure for Obtaining Letters of Credit

 

(e)

Several Obligations

3.

Notes Evidencing Loans

 

(a)

Form of Revolving Notes

 

(b)

Interest Rates

 

(c)

Payment of Interest

 

(d)

Payment of Principal

 

(e)

Issuance of Additional Notes

 

(f)

Payment to Banks

 

(g)

Sharing of Payments

 

(h)

Non-Receipt of Funds by Agent

4.

Interest Rates

 

(a)

Options

 

(b)

Interest Rate Determination

 

(c)

Conversion Option

 

(d)

Recoupment

5.

Special Provisions Relating to Eurodollar Loans

 

(a)

Unavailability of Funds or Inadequacy of Pricing

 

(b)

Change in Laws

 

(c)

Increased Cost or Reduced Return

 

(d)

Discretion of Bank as to Manner of Funding

 

(e)

Breakage Fees

6.

Collateral Security

7.

Borrowing Base

 

(a)

Initial Borrowing Base

 

(b)

Subsequent Determinations of Borrowing Base

 

(c)

Voluntary Decreases in Borrowing Base

 

(d)

Monthly Commitment Reduction

8.

Fees

 

(a)

Unused Portion Fee

 

(b)

Borrowing Base Increase Fee

 

(c)

Letter of Credit Fee

 

(d)

Agency Fee

9.

Prepayments

 

(a)

Voluntary Prepayments

 

(b)

Mandatory Prepayment

 

i

--------------------------------------------------------------------------------


 

10.

Representations and Warranties

 

(a)

Creation and Existence

 

(b)

Power and Authorization

 

(c)

Binding Obligations

 

(d)

No Legal Bar or Resultant Lien

 

(e)

No Consent

 

(f)

Financial Condition

 

(g)

Liabilities

 

(h)

Litigation

 

(i)

Taxes; Governmental Charges

 

(j)

Titles, Etc

 

(k)

Defaults

 

(l)

Casualties; Taking of Properties

 

(m)

Use of Proceeds; Margin Stock

 

(n)

Location of Business and Offices

 

(o)

Compliance with the Law

 

(p)

No Material Misstatements

 

(q)

ERISA

 

(r)

Public Utility Holding Company Act

 

(s)

Environmental Matters

 

(t)

Guarantor

11.

Conditions of Lending.

12.

Affirmative Covenants

 

(a)

Financial Statements and Reports

 

(b)

Certificates of Compliance

 

(c)

Taxes and Other Liens

 

(d)

Compliance with Laws

 

(e)

Further Assurances

 

(f)

Performance of Obligations

 

(g)

Insurance

 

(h)

Accounts and Records

 

(i)

Right of Inspection

 

(j)

Notice of Certain Events

 

(k)

ERISA Information and Compliance

 

(l)

Environmental Reports and Notices

 

(m)

Maintenance

 

(n)

Title Matters

 

(o)

Curative Matters

 

(p)

Additional Collateral

13.

Negative Covenants

 

(a)

Liens

 

(b)

Debts, Guaranties and Other Obligations

 

(c)

Current Ratio

 

(d)

Ratio of Debt to EBITDAX

 

ii

--------------------------------------------------------------------------------


 

 

(e)

Limitation on Sale of Collateral

 

(f)

Mergers and Consolidations

 

(g)

Use of Proceeds

 

(h)

Loans or Advances

 

(i)

Rate Management Transactions

 

(j)

Dividends

 

(k)

Investments

 

(l)

Change of Control

14.

Events of Default

15.

Exercise of Rights

16.

Notices

17.

The Agent and the Banks.

 

(a)

Appointment and Authorization

 

(b)

Note Holders

 

(c)

Consultation with Counsel

 

(d)

Documents

 

(e)

Resignation or Removal of Agent

 

(f)

Responsibility of Agent

 

(g)

Independent Investigation

 

(h)

Indemnification

 

(i)

Benefit of Section 17

 

(j)

Pro Rata Treatment

 

(k)

Assumption as to Payments

 

(l)

Other Financings

 

(m)

Interests of Banks

 

(n)

Investments

18.

Expenses

19.

Indemnity

20.

Governing Law

21.

Invalid Provisions

22.

Maximum Interest Rate

23.

Amendments

24.

Multiple Counterparts

25.

Conflict

26.

Survival

27.

Parties Bound

28.

Assignments and Participations.

29.

Waiver of Jury Trial

30.

Choice of Forum: Consent to Service of Process and Jurisdiction

31.

Other Agreements

32.

Written Consent

33.

Financial Terms

 

iii

--------------------------------------------------------------------------------


 

Exhibits:

 

 

 

 

 

Exhibit A

-

Notice of Borrowing

Exhibit B

-

Renewal Revolving Note

Exhibit C

-

Financial Condition

Exhibit D

-

Liabilities

Exhibit E

-

Litigation

Exhibit F

-

Environmental Matters

 

iv

--------------------------------------------------------------------------------


 

NINTH RESTATED LOAN AGREEMENT

 

THIS NINTH RESTATED LOAN AGREEMENT (hereinafter referred to as the “Agreement”)
executed as of the 18th day of July, 2002, by and among CLAYTON WILLIAMS ENERGY,
INC, a Delaware corporation (“CWE”), WARRIOR GAS CO., a Texas corporation
(“Warrior”) (CWE and Warrior being hereinafter sometimes collectively referred
to as “Borrower”), CWEI ACQUISITIONS, INC., a Delaware corporation (“CWEI”),
ROMERE PASS ACQUISITION CORP., a Delaware corporation (“Romere”) (CWEI and
Romere are hereinafter collectively referred to as the “Guarantor”), BANK ONE,
NA (successor by merger to Bank One, Texas, N.A.) (“Bank One”), UNION BANK OF
CALIFORNIA, N.A., a national banking association (“Union”) and BANK OF SCOTLAND
(“BOS”) (Bank One, Union and BOS each in their capacity as a lender hereunder
together with each and every future holder of any note issued pursuant to this
Agreement are hereinafter collectively referred to as “Banks” and individually
as “Bank”) and Bank One as “Agent”.

 

W I T N E S S E T H:

 

WHEREAS, as of June 25, 2001, Borrower, the Banks and the Agent entered into a
Eighth Restated Loan Agreement (the “Loan Agreement”), pursuant to the terms of
which the Banks agreed to provide a $200,000,000 reducing revolving loan
facility to Borrower;

 

WHEREAS, on December 31, 2001, the Borrower, the Banks and the Agent entered
into a Letter Amendment to the Loan Agreement to make certain amendments to the
Loan Agreement;

 

WHEREAS, as of May 1, 2002, the Borrower, the Banks and the Agent entered into a
First Amendment to Eighth Restated Loan Agreement; and

 

WHEREAS, the Borrower, the Banks and the Agent have agreed to renew, extend,
amend and restate the Eighth Restated Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.             Definitions.  When used herein the terms “Agent”, “Agreement”,
“Bank One”, “Bank of Scotland”, “Banks”, “Borrower”, “Guarantor” and “Union”
shall have the meanings indicated above.  When used herein the following terms
shall have the following meanings:

 

Advance or Advances means a loan or loans hereunder.

 

Assignment and Acceptance means a document substantially in the form of
Exhibit ”D” hereto.

 

Base Rate means, as of any date, the sum of the Prime Rate plus the Base Rate
Margin.

 

--------------------------------------------------------------------------------


 

Base Rate Loans means any loan during any period which bears interest at the
Base Rate or which would bear interest at the Base Rate if the Maximum Rate
ceiling was not in effect at that particular time.

 

Base Rate Margin means the fluctuating Base Rate Margin in effect from day to
day shall be:

 

(i)            one-half of one percent (1/2%) per annum whenever the Total
Outstandings are greater than 90% of the Elected Borrowing Limit in effect at
the time in question;

 

(ii)           three-eighths of one percent (3/8%) per annum whenever the Total
Outstandings are greater than 75% but less than or equal to 90% of the Elected
Borrowing Limit in effect at the time in question;

 

(iii)          one-fourth of one percent (1/4%) per annum whenever the Total
Outstandings are greater than 50%, but less than or equal to 75%, of the Elected
Borrowing Limit in effect at the time in question;

 

(iv)          one-eighth of one percent (1/8%) per annum whenever the Total
Outstandings are greater than 25%, but less than or equal to 50%, of the Elected
Borrowing Limit in effect at the time in question;

 

(v)           zero, whenever the Total Outstandings are 25% or less of the
Elected Borrowing Limit in effect at the time in question.

 

Borrowing Base means the value, determined by the Banks in accordance with their
customary standards, assigned by the Banks from time to time to the Collateral
less the aggregate amount of any outstanding CWE guarantees of Vendor
Financings.

 

Borrowing Base Deficiency means the term “Borrowing Base Deficiency” is used
herein as defined in Section 9(b) hereof.

 

Borrowing Date means the date elected by the Borrower pursuant to (i) Section
2(c) hereof for an Advance on the Revolving Loan or (ii) Section 4(c) hereof for
a change in interest rate placement on the Revolving Loan.

 

Business Day shall mean (i) with respect to any borrowing, payment or note
selection of Eurodollar Loans, a day (other than Saturdays or Sundays) on which
banks are legally open for business in Dallas, Texas and on which dealings in
United States dollars are carried on in the London interbank market, and
(ii) for all other purposes a day (other than Saturdays and Sundays) on which
banks are legally open for business in Dallas, Texas.

 

Collateral is used herein as defined in Section 6 hereof.

 

-2-

--------------------------------------------------------------------------------


 

Commitment Percentage means the percentage of the Revolving Commitment that each
Bank is severally obligated to fund hereunder, which, as of the date of this
Agreement is:

 

Bank One, NA

 

36.363637

%

Union Bank of California, N.A.

 

36.363636

%

Bank of Scotland

 

27.272727

%

 

Current Assets means the sum of the Williams Consolidated Entities’ current
assets, determined in accordance with GAAP, plus any unused portion of the
Elected Borrowing Limit, less (i) any current assets attributable to Vendor
Financing transactions and (ii) any amount required to be included in Current
Assets as a result of the application of FASB Statement 133.

 

Current Liabilities means the total of the Williams Consolidated Entities’
current liabilities, determined in accordance with GAAP, excluding therefrom (i)
trade and revenue payables arising from Vendor Financings, (ii) current
maturities outstanding under the Notes, and (iii) any amount required to be
included in Current Liabilities as the result of the application of FASB
Statement 133.

 

Debt means all amounts outstanding on the Revolving Commitment.

 

Defaulting Bank is used herein as defined in Section 3(f) hereof.

 

EBITDAX means the Williams Consolidated Entities’ Net Income (excluding from
such Net Income any non–cash gains or losses as a result of the application of
FASB Statement 133, non–cash stock base compensation and income attributable to
Vendor Financing) plus the sum of (i) income tax expense (excluding income tax
expense related to the sale or disposition of assets, the gains or losses from
which are excluded in the determination of the Williams Consolidated Entities’
Net Income), (ii) interest expense, (iii) depreciation, depletion and
amortization expense, and (iv) exploration expenses for the most recent fiscal
quarter annualized.

 

Effective Date means the date of this Agreement.

 

Elected Borrowing Limit is used herein as defined in Section 7(c) hereof.

 

Eligible Assignee means any of (i) a Bank or any Affiliate of a Bank; (ii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having a combined capital and surplus of at least $100,000,000;
(iii) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having a combined capital and
surplus of at least $100,000,000.00, provided that such bank is acting through a
branch or agency located in the United States; (iv) a Person that is primarily
engaged in the business of commercial lending and that (A) is a subsidiary of a
Bank, (B) a subsidiary of a Person of which a Bank is a subsidiary, or (C)

 

-3-

--------------------------------------------------------------------------------


 

a Person of which a Bank is a subsidiary; (v) any other entity (other than a
natural person) which is an “accredited investor” (as defined in Regulation D
under the Securities Act) which extends credit or buys loans as one of its
businesses, including, but not limited to, insurance companies, mutual funds,
investments funds and lease financing companies; and (vi) with respect to any
Bank that is a fund that invests in loans, any other fund that invests in loans
and is managed by the same investment advisor of such Bank or by an Affiliate of
such investment advisor (and treating all such funds so managed as a single
Eligible Assignee); provided, however, that no Affiliate of Borrowers shall be
an Eligible Assignee.

 

Engineered Value is used herein as defined in Section 12(p) hereof.

 

Environmental Laws means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C.A. §9601, et seq., the Resource
Conservation and Recovery Act, as amended by the Hazardous Solid Waste Amendment
of 1984, 42 U.S.C.A. §6901, et seq., the Clean Water Act, 33 U.S.C.A. §1251, et
seq., the Clean Air Act, 42 U.S.C.A. §1251, et seq., the Toxic Substances
Control Act, 15 U.S.C.A. §2601, et seq., The Oil Pollution Act of 1990, 33
U.S.G. §2701, et seq., and all other laws, statutes, codes, acts, ordinances,
orders, judgments, decrees, injunctions, rules, regulations, orders, permits and
restrictions of any federal, state, county, municipal and other governments,
departments, commissions, boards, agencies, courts, authorities, officials and
officers, domestic or foreign, relating to oil pollution, air pollution, water
pollution, noise control and/or the handling, discharge, disposal or recovery of
on-site or off-site asbestos, radioactive materials, spilled or leaked petroleum
products, distillates or fractions and industrial solid waste or “hazardous
substances” as defined by 42 U.S.C. §9601, et seq., as amended, as each of the
foregoing may be amended from time to time.

 

Environmental Liability means any claim, demand, obligation, cause of action,
accusation, allegation, order, violation, damage, injury, judgment, penalty or
fine, cost of enforcement, cost of remedial action or any other costs or expense
whatsoever, including reasonable attorneys’ fees and disbursements, resulting
from the violation or alleged violation of any Environmental Law or the
imposition of any Environmental Lien (as hereinafter defined) which would
individually or in the aggregate have a Material Adverse Effect.

 

Environmental Lien means a Lien in favor of any court, governmental agency or
instrumentality or any other person (i) for any Environmental Law or (ii) for
damages arising from or cost incurred by such court or governmental agency or
instrumentality or other person in response to a release or threatened release
of hazardous or toxic waste, substance or constituent into the environment.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

-4-

--------------------------------------------------------------------------------


 

Eurodollar Base Rate means with respect to each Interest Period, the rate of
interest per annum at which deposits in immediately available and freely
transferable funds in U.S. Dollars are offered to the Agent (at approximately
10:00 a.m., Dallas, Texas time three Business Days prior to the first day of
each Interest Period) in the London interbank market for delivery on the first
day of such Interest Period in an amount equal to or comparable to the principal
amount of the Eurodollar Loan to which such Interest Period relates.  Each
determination of the Eurodollar Base Rate by the Agent shall, in the absence of
error, be conclusive and binding.

 

Eurodollar Loan means any loan during any period which bears interest at the
Eurodollar Rate, or which would bear interest at such rate if the Maximum Rate
ceiling was not in effect at a particular time.

 

Eurodollar Margin means the fluctuating Eurodollar Margin in effect from day to
day shall be:

 

(i)            two and one-quarter percent (2.25%) per annum whenever the Total
Outstandings are greater than 90% of the Elected Borrowing Limit in effect at
the time in question;

 

(ii)           two percent (2.0%) per annum whenever the Total Outstandings are
greater than 75% but less than or equal to 90% of the Elected Borrowing Limit in
effect at the time in question;

 

(iii)          one and three-quarters percent (1.75%) per annum whenever the
Total Outstandings are greater than 50%, but less than or equal to 75%, of the
Elected Borrowing Limit in effect at the time in question;

 

(iv)          one and one-half percent (1.50%)per annum whenever the Total
Outstandings are greater than 25%, but less than or equal to 50%, of the Elected
Borrowing Limit in effect at the time in question;

 

(iv)          one and one-quarter percent (1.25%), whenever the Total
Outstandings are 25% or less of the Elected Borrowing Limit in effect at the
time in question.

 

Eurodollar Rate means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (i) the quotient of (A) the Eurodollar Base Rate
applicable to such Interest Period, divided by (B) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
the (ii) Eurodollar Margin.  The Eurodollar Rate shall be rounded to the next
higher multiple of 1/100th of one percent if the rate is not such a multiple.

 

Event of Default is used herein as defined in Section 14 hereof.

 

-5-

--------------------------------------------------------------------------------


 

Financial Statements means the Williams Consolidated Entities’ consolidated
balance sheets, income statements and statements of cash flow prepared in
accordance with GAAP.

 

GAAP means generally accepted accounting principles, consistently applied.

 

Good and Defensible Title means title held by the Borrower and Guarantor that is
free from defects as would cause a reasonable doubt in the mind of a reasonable
and prudent purchaser in the area where the Collateral is situated and cause him
if he were purchasing such Collateral to refuse to accept such Collateral at its
full agreed value.  The title of Borrower and Guarantor may be subject to
drilling obligations in leases, farmout agreements, operating agreements,
covenants, restrictions, rights, easements, liens, encumbrances and minor
irregularities in title which collectively do not interfere with the occupation,
use and enjoyment of such Collateral in the normal course of business as
presently conducted or contemplated to be conducted by Borrower and Guarantor or
materially impair the value thereof for such business.

 

Interest Payment Date means the earlier of (i) the last day of each Interest
Period or (ii) the last day of each calendar quarter.

 

Interest Period means with respect to any Eurodollar Loan (i) initially, the
period commencing on the date such Eurodollar Loan is made and ending one (1),
two (2), three (3), four (4) or six (6) months thereafter as selected by the
Borrower pursuant to Section 4(a)(ii) and (ii) thereafter, each period
commencing on the day following the last day of the next preceding Interest
Period applicable to such Eurodollar Loan and ending one (1), two (2), three
(3), four (4) or six (6) months thereafter, as selected by the Borrower pursuant
to Section 4(a)(ii); provided, however, that (i) if any Interest Period would
otherwise expire on a day which is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day unless the result of such
extension would be to extend such Interest Period into the next calendar month,
in which case such Interest Period shall end on the immediately preceding
Business Day, (ii) if any Interest Period begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) such Interest Period
shall end on the last Business Day of a calendar month, and (iii) any Interest
Period which would otherwise expire after the Maturity Date shall end on such
Maturity Date.

 

Letters of Credit is used herein as defined in Section 2(c) hereof.

 

Lien means any mortgage, deed of trust, pledge, security interest, assignment,
encumbrance or lien (statutory or otherwise) of every kind and character.

 

Loan Documents means this Agreement, the Note, the Security Instruments and all
other documents executed in connection with the transaction described in this
Agreement.

 

-6-

--------------------------------------------------------------------------------


 

Majority Banks means banks holding at least 66-2/3% ownership of the Revolving
Commitment.

 

Material Adverse Effect means any Material Adverse Effect on the assets or
properties, liabilities, financial condition, business, operations, affairs or
circumstances of Borrower and Guarantor, taken as a whole, from those reflected
in the Financial Statements of Borrower and Guarantor or from the facts
represented or warranted in this Agreement or any other Security Instrument.

 

Maturity Date means December 31, 2004.

 

Maximum Rate means at the particular time in question, the maximum rate of
interest which, under applicable law, may then be charged.  If such maximum rate
of interest changes after the date hereof, the Maximum Rate shall be increased
or decreased, as the case may be, without notice to Borrower from time to time
as of the effective date of each such change in the Maximum Rate.  If applicable
law ceases to provide for such a maximum rate of interest, the Maximum Rate
shall be equal to eighteen percent (18%) per annum.

 

Monthly Commitment Reduction is used herein as defined in Section 7(d) hereof.

 

Negative Pledge Property means all producing oil and gas properties and
interests, from time to time, of Borrower or Guarantor which are not mortgaged
or pledged to the Banks.

 

Net Income means the Williams Consolidated Entities’ Net Income determined in
accordance with GAAP.

 

Notes means the Revolving Notes.

 

Notice of Borrowing is used herein as defined in Section 2(d) hereof.

 

Oil and Gas Properties means all oil, gas and mineral properties and interests,
and related personal properties, in which Borrower or Guarantor has granted and
hereinafter grants (to the satisfaction of Agent) to Banks a first and prior
lien and security interest.

 

Payor is used herein as defined in Section 3(h) hereof.

 

Permitted Liens means (i) royalties, overriding royalties, reversionary
interests, production payments and similar burdens granted by Borrower or
Guarantor with respect to the Oil and Gas Properties if the net cumulative
effect of such burdens does not operate to deprive Borrower or Guarantor of any
material right in respect of its assets or properties (except for rights
customarily granted with respect to such interests); (ii) statutory liens,
including liens for taxes or other assessments that are not yet delinquent (or
that, if delinquent, are being contested in good faith by appropriate
proceedings and for which Borrower or Guarantor has set aside on its books
adequate reserves in

 

-7-

--------------------------------------------------------------------------------


 

accordance with GAAP); (iii) easements, rights of way, servitudes, permits,
surface leases and other rights in respect to surface operations, pipelines,
grazing, logging, canals, ditches, reservoirs or the like, conditions, covenants
and other restrictions, and easements of streets, alleys, highways, pipelines,
telephone lines, power lines, railways and other easements and rights of way on,
over or in respect of Borrower’s or Guarantor’s assets or properties; (iv)
materialmen’s, mechanic’s, repairman’s, employee’s, contractor’s,
sub-contractor’s, operator’s and other Liens incidental to the construction,
maintenance, development or operation of Borrower’s or Guarantor’s assets or
properties to the extent not delinquent (or which, if delinquent, are being
contested in good faith by appropriate proceedings and for which Borrower or
Guarantor has set aside on its books adequate reserves in accordance with GAAP);
(v) all contracts, agreements and instruments, and all defects and
irregularities and other matters affecting Borrower’s or Guarantor’s assets and
properties which were in existence at the time Borrower’s or Guarantor’s assets
and properties were originally acquired by Borrower or Guarantor and all routine
operational agreements entered into in the ordinary course of business, which
contracts, agreements, instruments, defects, irregularities and other matters
and routine operational agreements are not such as to, individually or in the
aggregate, interfere materially with the operation, value or use of Borrower’s
or Guarantor’s assets and properties, considered in the aggregate; (vi) liens in
connection with workmen’s compensation, unemployment insurance or other social
security, old age pension or public liability obligations; (vii) legal or
equitable encumbrances deemed to exist by reason of the existence of any
litigation or other legal proceeding or arising out of a judgment or award with
respect to which an appeal is being prosecuted in good faith; (viii) rights
reserved to or vested in any municipality, governmental, statutory or other
public authority to control or regulate Borrower’s or Guarantor’s assets and
properties in any manner, and all applicable laws, rules and orders from any
governmental authority; (ix) landlords liens; (x) liens created by or pursuant
to this Agreement or the Security Instruments; (xi) liens existing at the date
of this Agreement which have been disclosed to Banks in Borrower’s or
Guarantor’s Financial Statements or identified on Schedule “1” hereto; and (xii)
liens arising from indebtedness incurred by Borrower or Guarantor, which
indebtedness is described in Section 13(b).  Provided, however, that the
definition of the term “Permitted Liens” does not include liens of any kind or
character which are prior by perfection to the liens on the Collateral held by
the Banks, or which may, by operation of law, become prior to such liens held by
the Banks.

 

Person means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

Plan means any plan subject to Title IV of ERISA and maintained by Borrower, or
any such plan to which Borrower is required to contribute on behalf of its
respective employees.

 

Pre–Approved Contract as used herein shall mean any contracts or agreements
entered into in connection with any Rate Management Transaction designed to
hedge, provide a price floor for, or swap crude oil or natural gas in volumes
not exceeding

 

-8-

--------------------------------------------------------------------------------


 

(i) 100% of the Borrower’s anticipated production from proved, developed
producing reserves of crude oil, and/or (ii) 100% of the Borrower’s anticipated
production from proved, developed producing reserves of natural gas, during the
period from the immediately preceding settlement date (or the commencement of
the term of such hedge transactions if there is no prior settlement date) to
such settlement date, (ii) with a maturity of twenty–four (24) months or less,
(iii) with “strike prices” per barrel or Mmbtu greater than Agent’s forecasted
price in the most recent engineering evaluation of Borrower’s Oil and Gas
Properties, adjusted for the difference between the forecasted price and the
Borrower’s actual product price as reasonably determined by the Agent, and
(iv) with counterparties to the hedging agreement which are otherwise reasonably
approved by Agent.

 

Prime Rate means the corporate base rate of interest announced from time to time
by Agent or its parent (which is not necessarily the lowest rate charged to any
customer), changing when and as said Prime Rate changes.

 

Rate Management Transaction means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by Borrower or any of
its Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, forward exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross–currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto and
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.

 

Reimbursement Obligations means, at any time, the obligations of the Borrower in
respect of all Letters of Credit then outstanding to reimburse amounts paid by
any Bank in respect of any drawing or drawings under a Letter of Credit.

 

Release Price is used herein as defined in Section 13(e) hereof.

 

Required Payment is used herein as defined in Section 3(h) hereof.

 

Reserve Requirement means, with respect to any Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

Revolving Commitment means, subject to the provisions of Section 2(a) hereof, as
to all Banks, the lesser of (i) $200,000,000.00 or (ii) the Elected Borrowing
Limit, and

 

-9-

--------------------------------------------------------------------------------


 

as to each Bank its obligation to make a Revolving Loan in the amount of the
lesser of (i) its Commitment Percentage times $200,000,000, or (ii) its
Commitment Percentage times the Elected Borrowing Limit.

 

Revolving Loan means a loan or loans made under the Revolving Commitment
pursuant to Section 2(a) hereof.

 

Revolving Notes means the Revolving Notes, in substantially in the form of
Exhibit ”B” issued or to be issued hereunder to each Bank, respectively, to
evidence the indebtedness to such Bank arising by reason of the Advances on the
Revolving Loan, together with all modifications, renewals and extensions thereof
or any part thereof.

 

Security Instruments means the term Security Instruments is used collectively
herein to mean this Agreement, all Deeds of Trust, Mortgages, Security
Agreements and Assignments of Production and Financing Statements, and other
collateral documents covering certain of Borrower’s and Guarantor’s oil, gas and
mineral properties and interest, and related personal property, and all
amendments and supplements thereof, all pledge agreements covering stock and
notes, and other collateral documents covering other collateral, all such
documents to be in form and substance satisfactory to Agent.

 

Subsidiaries means Warrior, Clajon Industrial Gas, Inc., Guarantor, Clayton
Williams Venezuela, Inc., Clayton Williams Trading Company, Clayton Williams
Pipeline Corporation, Romere Pass Acquisition Corp. and any other corporation or
entity of which voting securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are at any time owned directly or indirectly by
Borrower.

 

Total Outstandings means as of any date, the total principal balance outstanding
on the Notes plus the total face value of all outstanding Letters of Credit.

 

Unscheduled Redeterminations means a redetermination of Borrowing Base made at
any time other than the date set for the regular semi–annual redetermination of
the Borrowing Base which are made at the request of either Borrowers or Majority
Banks.

 

Unused Portion Fee Rate shall be:

 

(i)            three-eighths of one percent (3/8%) per annum whenever the Total
Outstandings are greater than 90% of the Elected Borrowing Limit in effect at
the time in question; or

 

(ii)           one-fourth of one percent (1/4%) per annum whenever the Total
Outstandings are equal to or less than 90% of the Elected Borrowing Limit in
effect at the time in question.

 

-10-

--------------------------------------------------------------------------------


 

Vendor Financings means non-recourse vendor financings by CWE or its
Subsidiaries for services, equipment or materials on other than customary trade
payable terms.

 

Williams Consolidated Entities means CWE and its Subsidiaries which are
consolidated with it under GAAP.

 


2.             COMMITMENTS OF THE BANKS.

 


(A)           TERMS OF REVOLVING COMMITMENT.  ON THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, EACH BANK AGREES SEVERALLY TO MAKE ADVANCES TO BORROWER
FROM TIME TO TIME DURING THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND ENDING
ON THE MATURITY DATE IN SUCH AMOUNTS AS BORROWER MAY REQUEST UP TO AN AMOUNT NOT
TO EXCEED, IN THE AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME, THE
REVOLVING COMMITMENT.  PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, BUT SUBJECT TO THE RIGHT OF BORROWER UNDER SECTION
9(B) HEREOF, THE TOTAL OUTSTANDINGS, AS OF ANY DATE, SHALL NEVER EXCEED THE
LESSER OF (I) $200,000,000.00, OR (II) THE BORROWING BASE.  THE OBLIGATION OF
EACH BANK TO MAKE ADVANCES UNDER THE REVOLVING COMMITMENT SHALL BE LIMITED TO
SUCH BANK’S COMMITMENT PERCENTAGE OF SUCH ADVANCE.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, NO ADVANCE SHALL BE REQUIRED TO BE MADE HEREUNDER
IF ANY EVENT OF DEFAULT (AS HEREINAFTER DEFINED) HAS OCCURRED AND IS CONTINUING
OR IF ANY EVENT OR CONDITION HAS OCCURRED THAT MAY, WITH NOTICE, BE AN EVENT OF
DEFAULT.  BORROWER SHALL HAVE THE OPTION PURSUANT TO SECTION 4 HEREOF TO
DETERMINE WHETHER ADVANCES HEREUNDER SHALL BE MADE AS BASE RATE LOANS OR
EURODOLLAR LOANS.  EACH ADVANCE MADE AS A PRIME RATE LOAN SHALL BE AN AGGREGATE
AMOUNT OF AT LEAST $100,000 OR A WHOLE NUMBER MULTIPLE THEREOF.  EACH ADVANCE
MADE AS A EURODOLLAR LOAN SHALL BE IN AN AGGREGATE AMOUNT OF AT LEAST $250,000,
OR IN INTEGRAL MULTIPLES THEREOF. NO MORE THAN TWO (2) EURODOLLAR TRANCHES MAY
BE OUTSTANDING AT ANY TIME.

 


(B)           LETTERS OF CREDIT.  ON THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH, AGENT SHALL FROM TIME TO TIME DURING THE PERIOD BEGINNING ON THE
EFFECTIVE DATE AND ENDING ON THE MATURITY DATE UPON REQUEST OF BORROWER ISSUE
LETTERS OF CREDIT FOR THE ACCOUNT OF BORROWER OR EITHER GUARANTOR (THE “LETTERS
OF CREDIT”) IN SUCH FACE AMOUNTS AS BORROWER MAY REQUEST, BUT NOT TO EXCEED IN
THE AGGREGATE FACE AMOUNT AT ANY TIME OUTSTANDING THE SUM OF TEN MILLION DOLLARS
($10,000,000.00).  THE FACE AMOUNT OF ALL LETTERS OF CREDIT ISSUED AND
OUTSTANDING HEREUNDER (WHETHER FOR THE BENEFIT OF THE BORROWER OR A GUARANTOR)
SHALL BE CONSIDERED AS ADVANCES ON THE REVOLVING COMMITMENT FOR BORROWING BASE
PURPOSES AND ALL PAYMENTS MADE BY AGENT (OR BY ANOTHER ISSUING BANK) ON SUCH
LETTERS OF CREDIT SHALL BE CONSIDERED AS ADVANCES UNDER THE REVOLVING NOTES. 
THE OBLIGATIONS OF THE AGENT OR ANY OTHER ISSUING BANK ON SUCH LETTERS OF CREDIT
SHALL BE SECURED BY ALL OF THE COLLATERAL.  EACH LETTER OF CREDIT ISSUED FOR THE
ACCOUNT OF BORROWER HEREUNDER SHALL (I) BE IN FAVOR OF SUCH BENEFICIARIES AS
SPECIFICALLY REQUESTED BY BORROWER, (II) HAVE AN EXPIRATION DATE NOT EXCEEDING
THE EARLIER OF (A) TWO (2) YEARS FROM THE DATE OF THEIR ISSUANCE, OR (B) THE
MATURITY DATE, AND (III) CONTAIN SUCH OTHER TERMS AND PROVISIONS AS MAY BE
REQUIRED BY AGENT OR THE ISSUING BANK.  IN THE EVENT THAT AT THE MATURITY DATE
THERE ARE OUTSTANDING LETTERS OF CREDIT WITH EXPIRATION DATES BEYOND THE


 

-11-

--------------------------------------------------------------------------------


 


MATURITY DATE, BORROWER AND BANKS AGREE THAT ALL COLLATERAL PLEDGED TO SECURE
THE NOTES AND THE OTHER OBLIGATIONS OF BORROWER HEREUNDER AND UNDER THE OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH SHALL CONTINUE TO SECURE THE
OBLIGATIONS OF BORROWER TO AGENT OR OTHER ISSUING BANK ON SUCH OUTSTANDING
LETTERS OF CREDIT UNTIL SUCH TIME AS EITHER (A) ALL SUCH LETTERS OF CREDIT HAVE
EXPIRED BY THEIR TERMS OR (B) THE AGENT OR OTHER ISSUING BANK HAS RECEIVED
INDEMNIFICATION FROM A PARTY SATISFACTORY TO THE AGENT OR THE OTHER ISSUING
BANK, AS THE CASE MAY BE, AS TO BORROWER’S OBLIGATIONS UNDER ANY SUCH
OUTSTANDING LETTERS OF CREDIT.  EACH BANK (OTHER THAN THE AGENT) AGREES THAT,
UPON ISSUANCE OF ANY LETTER OF CREDIT HEREUNDER, IT SHALL AUTOMATICALLY ACQUIRE
A PARTICIPATION IN THE AGENT’S LIABILITY UNDER SUCH LETTER OF CREDIT IN AN
AMOUNT EQUAL TO SUCH BANK’S COMMITMENT PERCENTAGE OF SUCH LIABILITY, AND EACH
BANK (OTHER THAN THE AGENT) THEREBY SHALL ABSOLUTELY, UNCONDITIONALLY AND
IRREVOCABLY ASSUME, AS PRIMARY OBLIGOR AND NOT AS SURETY, AND SHALL BE
UNCONDITIONALLY OBLIGATED TO THE AGENT TO PAY AND DISCHARGE WHEN DUE, ITS
COMMITMENT PERCENTAGE OF THE AGENT’S LIABILITY UNDER SUCH LETTER OF CREDIT. 
UPON DELIVERY BY SUCH BANK OF FUNDS TO PAY AND DISCHARGE SUCH LIABILITY, SUCH
BANK SHALL BE TREATED AS HAVING PURCHASED A PARTICIPATING INTEREST IN AN AMOUNT
EQUAL TO THE AMOUNT OF SUCH FUNDS DELIVERED TO THE AGENT BY SUCH BANK IN THE
OBLIGATION OF BORROWER TO REIMBURSE AGENT, AS THE ISSUER OF SUCH LETTER OF
CREDIT, FOR ANY AMOUNTS PAYABLE, PAID, OR INCURRED BY AGENT, AS THE ISSUER OF
SUCH LETTER OF CREDIT, WITH RESPECT TO SUCH LETTER OF CREDIT.  EACH SUCH PAYMENT
BY SUCH BANK SHALL BE CONSIDERED AN ADVANCE UNDER ITS NOTE AND SHALL BEAR
INTEREST AT THE RATES SPECIFIED IN SECTION 4 HEREOF.  THE BORROWER HEREBY
CONDITIONALLY AGREES TO PAY AND REIMBURSE THE AGENT FOR ITS OWN ACCOUNT AND FOR
THE ACCOUNT OF EACH BANK PROVIDING FUNDS FOR THE PURCHASE OF A PARTICIPATION IN
SUCH LETTER OF CREDIT FOR THE AMOUNT OF EACH DEMAND FOR PAYMENT UNDER ANY LETTER
OF CREDIT THAT IS IN SUBSTANTIAL COMPLIANCE WITH THE PROVISIONS OF ANY SUCH
LETTER OF CREDIT AT OR PRIOR TO THE DATE ON WHICH PAYMENT IS MADE BY THE AGENT
TO THE BENEFICIARY THEREUNDER, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
FORMALITIES OF ANY KIND.  UPON RECEIPT FROM ANY BENEFICIARY OF ANY LETTER OF
CREDIT OF ANY DEMAND FOR PAYMENT UNDER SUCH LETTER OF CREDIT, THE AGENT SHALL
PROMPTLY NOTIFY THE BORROWER OF THE DEMAND AND THE DATE UPON WHICH SUCH PAYMENT
IS TO BE MADE BY THE AGENT TO SUCH BENEFICIARY IN RESPECT OF SUCH DEMAND. 
FORTHWITH UPON RECEIPT OF SUCH NOTICE FROM THE AGENT, BORROWER SHALL ADVISE
AGENT WHETHER OR NOT IT INTENDS TO BORROW HEREUNDER TO FINANCE ITS OBLIGATIONS
TO REIMBURSE THE AGENT, AND IF SO, SUBMIT A NOTICE OF BORROWING AS PROVIDED IN
SECTION 2(C) HEREOF.

 


(C)           PROCEDURE FOR ADVANCES ON THE REVOLVING LOAN.  WHENEVER BORROWER
DESIRES AN ADVANCE ON THE REVOLVING LOAN, THEY SHALL GIVE AGENT TELEGRAPHIC,
TELEX, FACSIMILE OR TELEPHONIC NOTICE (“NOTICE OF BORROWING”) OF SUCH REQUESTED
ADVANCE, WHICH IN THE CASE OF TELEPHONIC NOTICE, SHALL BE PROMPTLY CONFIRMED IN
WRITING.  EACH NOTICE OF BORROWING SHALL BE IN THE FORM OF EXHIBIT “A” ATTACHED
HERETO AND SHALL BE RECEIVED BY AGENT NOT LATER THAN 11:00 A.M. DALLAS, TEXAS
TIME, (I) ONE BUSINESS DAY PRIOR TO THE BORROWING DATE IN THE CASE OF BASE RATE
LOANS; AND (II) THREE (3) BUSINESS DAYS PRIOR TO ANY PROPOSED BORROWING DATE IN
THE CASE OF EURODOLLAR LOANS.  EACH NOTICE OF BORROWING SHALL SPECIFY (I) THE
BORROWING DATE (WHICH SHALL BE A BUSINESS DAY), (II) THE PRINCIPAL AMOUNT TO BE
BORROWED, (III) THE PORTION OF THE BORROWING CONSTITUTING BASE RATE LOANS AND/OR
EURODOLLAR LOANS, (IV) IF ANY PORTION OF THE PROPOSED BORROWING IS TO


 

-12-

--------------------------------------------------------------------------------


 


CONSTITUTE EURODOLLAR LOANS, THE INITIAL INTEREST PERIOD SELECTED BY BORROWER
PURSUANT TO SECTION 4 HEREOF TO BE APPLICABLE THERETO, AND (V) THE DATE UPON
WHICH DISBURSEMENT IS REQUIRED.  UPON RECEIPT OF SUCH NOTICE, AGENT SHALL ADVISE
EACH BANK THEREOF.  NOT LATER THAN 1:00 P.M., DALLAS, TEXAS TIME, ON THE DATE
UPON WHICH THE ADVANCE IS TO BE MADE, EACH BANK SHALL PROVIDE AGENT AT ITS
OFFICE AT 1717 MAIN STREET, DALLAS, TEXAS 75201, IN IMMEDIATELY AVAILABLE FUNDS,
ITS PRO RATA SHARE OF THE REQUESTED ADVANCE.  NOT LATER THAN 2:00 P.M., DALLAS,
TEXAS TIME, ON THE DATE FOR WHICH THE ADVANCE WAS REQUESTED, AGENT SHALL MAKE
AVAILABLE TO BORROWER AT THE SAME OFFICE, IN LIKE FUNDS, THE AGGREGATE AMOUNT OF
SUCH REQUESTED ADVANCE.  NEITHER AGENT NOR ANY BANK SHALL INCUR ANY LIABILITY TO
BORROWER IN ACTING UPON ANY NOTICE REFERRED TO ABOVE WHICH AGENT OR SUCH BANK
BELIEVES IN GOOD FAITH TO HAVE BEEN GIVEN BY A DULY AUTHORIZED OFFICER OR OTHER
PERSON AUTHORIZED TO BORROW ON BEHALF OF BORROWER OR FOR OTHERWISE ACTING IN
GOOD FAITH UNDER THIS SECTION 2(C).  UPON FUNDING OF ADVANCES BY BANKS IN
ACCORDANCE WITH THIS AGREEMENT PURSUANT TO ANY SUCH NOTICE, BORROWER SHALL HAVE
EFFECTED ADVANCES HEREUNDER.

 


(D)           PROCEDURE FOR OBTAINING LETTERS OF CREDIT.  THE AMOUNT AND DATE OF
ISSUANCE, RENEWAL, EXTENSION OR REISSUANCE OF A LETTER OF CREDIT PURSUANT TO THE
BANKS’ COMMITMENT ABOVE IN SECTION 2(B) SHALL BE DESIGNATED BY BORROWER’S
WRITTEN REQUEST DELIVERED TO AGENT AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE
DATE OF SUCH ISSUANCE, RENEWAL, EXTENSION OR REISSUANCE.  CONCURRENTLY WITH OR
PROMPTLY FOLLOWING THE DELIVERY OF THE REQUEST FOR A LETTER OF CREDIT, BORROWER
SHALL EXECUTE AND DELIVER TO THE AGENT AN APPLICATION AND AGREEMENT WITH RESPECT
TO THE LETTERS OF CREDIT ON THE CUSTOMARY FORMS OF THE AGENT PERTAINING TO SUCH
LETTERS OF CREDIT.  THE AGENT SHALL NOT BE OBLIGATED TO ISSUE, RENEW, EXTEND OR
REISSUE SUCH LETTERS OF CREDIT IF (A) THE AMOUNT THEREON WHEN ADDED TO THE
AMOUNT OF THE OUTSTANDING LETTERS OF CREDIT EXCEED TEN MILLION DOLLARS
($10,000,000.00) OR (B) THE AMOUNT THEREOF WHEN ADDED TO THE AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT AND ALL AMOUNTS OUTSTANDING UNDER THE NOTES WOULD
EXCEED THE REVOLVING COMMITMENT.  BORROWER AGREES TO PAY THE AGENT FOR THE
BENEFIT OF THE BANKS COMMISSIONS FOR ISSUING THE LETTERS OF CREDIT (CALCULATED
SEPARATELY FOR EACH LETTER OF CREDIT) AT THE RATE OF THE GREATER OF (I) 1-1/2%
PER ANNUM ON THE MAXIMUM FACE AMOUNT OF THE LETTER OF CREDIT OR (II) $400.00. 
SUCH COMMISSION SHALL BE PAYABLE PRIOR TO THE ISSUANCE OF THE LETTER OF CREDIT
AND THEREAFTER ON EACH ANNIVERSARY DATE OF SUCH ISSUANCE WHILE SUCH LETTER OF
CREDIT IS OUTSTANDING.

 


(E)           SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE BANKS UNDER THE
REVOLVING COMMITMENT ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY BANK TO MAKE
AN ADVANCE REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER BANK OF ITS
OBLIGATION TO MAKE ITS ADVANCE, AND NO BANK SHALL BE RESPONSIBLE FOR THE FAILURE
OF ANY OTHER BANK TO MAKE THE ADVANCE TO BE MADE BY SUCH OTHER BANK.  NO BANK
SHALL EVER BE REQUIRED TO LEND HEREUNDER ANY AMOUNT IN EXCESS OF ITS LEGAL
LENDING LIMIT.

 


3.             NOTES EVIDENCING LOANS.  THE LOANS DESCRIBED ABOVE IN SECTION 2
SHALL BE EVIDENCED BY PROMISSORY NOTES OF BORROWER AS FOLLOWS:

 


(A)           FORM OF REVOLVING NOTES.  THE REVOLVING LOAN SHALL BE EVIDENCED BY
THREE REVOLVING NOTES IN THE AGGREGATE FACE AMOUNT OF $200,000,000 AND SHALL BE
IN THE


 

-13-

--------------------------------------------------------------------------------


 


FORM OF THE NOTE ATTACHED HERETO AS EXHIBIT ”B” WITH APPROPRIATE INSERTIONS. 
NOTWITHSTANDING THE PRINCIPAL AMOUNT OF THE REVOLVING NOTES, AS STATED ON THE
FACE THEREOF, THE ACTUAL PRINCIPAL AMOUNT DUE FROM BORROWER TO BANKS ON ACCOUNT
OF THE REVOLVING NOTES, AS OF ANY DATE OF COMPUTATION, SHALL BE THE SUM OF
ADVANCES THEN AND THERETOFORE MADE ON ACCOUNT THEREOF, LESS ALL PRINCIPAL
PAYMENTS ACTUALLY RECEIVED BY BANKS IN COLLECTED FUNDS WITH RESPECT THERETO. 
INTEREST IN RESPECT THEREOF SHALL BE PAYABLE ONLY FOR THE PERIOD DURING WHICH
THE REVOLVING LOAN EVIDENCED THEREBY IS OUTSTANDING AND, ALTHOUGH THE STATED
AMOUNT OF THE REVOLVING NOTES MAY BE HIGHER, THE REVOLVING NOTES SHALL BE
ENFORCEABLE, WITH RESPECT TO BORROWER’S OBLIGATION TO PAY THE PRINCIPAL AMOUNT
THEREOF, ONLY TO THE EXTENT OF THE UNPAID PRINCIPAL AMOUNT OF THE REVOLVING
LOAN.

 


(B)           INTEREST RATES.  THE UNPAID PRINCIPAL BALANCE OF THE REVOLVING
NOTES SHALL BEAR INTEREST FROM TIME TO TIME AT A RATE OF INTEREST DETERMINED
FROM TIME TO TIME DEPENDING ON THE OPTION OR OPTIONS SELECTED BY BORROWER
PURSUANT TO SECTION 4(A) HEREOF.

 


(C)           PAYMENT OF INTEREST.  INTEREST ON THE NOTES SHALL BE PAYABLE AS
SPECIFIED IN SECTION 4 HEREOF.

 


(D)           PAYMENT OF PRINCIPAL.  THE ENTIRE UNPAID PRINCIPAL BALANCE OF THE
REVOLVING NOTES SHALL BE DUE AND PAYABLE ON THE MATURITY DATE.

 


(E)           ISSUANCE OF ADDITIONAL NOTES.  AT THE EFFECTIVE DATE THERE SHALL
BE OUTSTANDING THREE REVOLVING NOTES, ONE IN THE FACE AMOUNT OF $72,727,274.00
PAYABLE TO ORDER OF BANK ONE, ONE IN THE FACE AMOUNT OF $72,727,272.00 PAYABLE
TO THE ORDER OF UNION AND ONE IN THE FACE AMOUNT OF $54,545,454.00 PAYABLE TO
THE ORDER OF BOS.  FROM TIME TO TIME DURING THE PERIOD FROM THE EFFECTIVE DATE
TO THE MATURITY DATE, ADDITIONAL NOTES MAY BE ISSUED TO THE BANKS AND OTHER
BANKS AS SUCH OTHER BANKS BECOME PARTIES TO THIS AGREEMENT.  THE FACE AMOUNT OF
EACH SUCH NEW REVOLVING NOTE SHALL BE IN AN AMOUNT EQUAL TO THE COMMITMENT
PERCENTAGE OF SUCH BANK TIMES $200,000,000.  THE AGGREGATE FACE AMOUNT OF ALL
SUCH REVOLVING NOTES ISSUED AND OUTSTANDING AS OF ANY DATE SHALL NEVER EXCEED
$200,000,000.  UPON REQUEST FROM AGENT, THE BORROWERS SHALL EXECUTE AND DELIVER
TO AGENT ANY SUCH NEW OR ADDITIONAL NOTES.  FROM TIME TO TIME AS NEW NOTES ARE
ISSUED THE AGENT SHALL REQUIRE THAT EACH BANK EXCHANGE THEIR NOTES FOR NEWLY
ISSUED NOTES TO BETTER REFLECT THE EXTENT OF EACH BANK’S COMMITMENT HEREUNDER.

 


(F)            PAYMENT TO BANKS.  EACH BANK’S PRO RATA PART OF PAYMENT OR
PREPAYMENT OF THE LOANS SHALL BE DIRECTED BY WIRE TRANSFER TO SUCH BANK BY THE
AGENT AT THE ADDRESS PROVIDED TO THE AGENT FOR SUCH BANK FOR PAYMENTS NO LATER
THAN 2:00 P.M., DALLAS, TEXAS, TIME ON THE BUSINESS DAY SUCH PAYMENTS OR
PREPAYMENTS ARE DEEMED HEREUNDER TO HAVE BEEN RECEIVED BY AGENT; PROVIDED,
HOWEVER, IN THE EVENT THAT ANY BANK SHALL HAVE FAILED TO MAKE AN ADVANCE AS
CONTEMPLATED UNDER SECTION 2 HEREOF (A “DEFAULTING BANK”) AND THE AGENT OR
ANOTHER BANK OR BANKS SHALL HAVE MADE SUCH ADVANCE, PAYMENT RECEIVED BY AGENT
FOR THE ACCOUNT OF SUCH DEFAULTING BANK OR BANKS SHALL NOT BE DISTRIBUTED TO
SUCH DEFAULTING BANK OR BANKS UNTIL SUCH ADVANCE OR ADVANCES SHALL HAVE BEEN
REPAID IN FULL TO THE BANK OR BANKS WHO FUNDED SUCH ADVANCE OR ADVANCES.  ANY
PAYMENT OR PREPAYMENT RECEIVED BY AGENT AT ANY TIME AFTER 12:00 NOON, DALLAS,
TEXAS, TIME ON A


 

-14-

--------------------------------------------------------------------------------


 


BUSINESS DAY SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT BUSINESS DAY. 
INTEREST SHALL CEASE TO ACCRUE ON ANY PRINCIPAL AS OF THE END OF THE DAY
PRECEDING THE BUSINESS DAY ON WHICH ANY SUCH PAYMENT OR PREPAYMENT IS DEEMED
HEREUNDER TO HAVE BEEN RECEIVED BY AGENT.  IF AGENT FAILS TO TRANSFER ANY
PRINCIPAL AMOUNT TO ANY BANK AS PROVIDED ABOVE, THEN AGENT SHALL PROMPTLY DIRECT
SUCH PRINCIPAL AMOUNT BY WIRE TRANSFER TO SUCH BANK.

 


(G)           SHARING OF PAYMENTS.  IF ANY BANK SHALL OBTAIN ANY PAYMENT
(WHETHER VOLUNTARY, INVOLUNTARY, OR OTHERWISE) ON ACCOUNT OF THE LOANS,
(INCLUDING, WITHOUT LIMITATION, ANY SET-OFF) WHICH IS IN EXCESS OF ITS PRO RATA
PART OF PAYMENTS ON EITHER OF THE LOANS, AS THE CASE MAY BE, OBTAINED BY ALL
BANKS, SUCH BANK SHALL PURCHASE FROM THE OTHER BANKS SUCH PARTICIPATION AS SHALL
BE NECESSARY TO CAUSE SUCH PURCHASING BANK TO SHARE THE EXCESS PAYMENT PRO RATA
WITH EACH OF THEM; PROVIDED THAT, IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT
IS THEREAFTER RECOVERED FROM SUCH PURCHASING BANK, THE PURCHASE SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF THE RECOVERY.  THE
BORROWER AGREES THAT ANY BANK SO PURCHASING A PARTICIPATION FROM ANOTHER BANK
PURSUANT TO THIS SECTION MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE
ALL OF ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF OFFSET) WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH BANK WERE THE DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.

 


(H)           NON–RECEIPT OF FUNDS BY AGENT.  UNLESS THE AGENT SHALL HAVE BEEN
NOTIFIED BY A BANK OR THE BORROWER (THE “PAYOR”) PRIOR TO THE DATE ON WHICH SUCH
BANK IS TO MAKE PAYMENT TO THE AGENT OF THE PROCEEDS OF A LOAN TO BE MADE BY IT
HEREUNDER OR THE BORROWER IS TO MAKE A PAYMENT TO THE AGENT FOR THE ACCOUNT OF
ONE OR MORE OF THE BANKS, AS THE CASE MAY BE (SUCH PAYMENT BEING HEREIN CALLED
THE “REQUIRED PAYMENT”), WHICH NOTICE SHALL BE EFFECTIVE UPON RECEIPT, THAT THE
PAYOR DOES NOT INTEND TO MAKE THE REQUIRED PAYMENT TO THE AGENT, THE AGENT MAY
ASSUME THAT THE REQUIRED PAYMENT HAS BEEN MADE AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION (BUT SHALL NOT BE REQUIRED TO), MAKE THE AMOUNT THEREOF AVAILABLE TO
THE INTENDED RECIPIENT ON SUCH DATE AND, IF THE PAYOR HAS NOT IN FACT MADE THE
REQUIRED PAYMENT TO THE AGENT, THE RECIPIENT OF SUCH PAYMENT SHALL, ON DEMAND,
PAY TO THE AGENT THE AMOUNT MADE AVAILABLE TO IT TOGETHER WITH INTEREST THEREON
IN RESPECT OF THE PERIOD COMMENCING ON THE DATE SUCH AMOUNT WAS MADE AVAILABLE
BY THE AGENT UNTIL THE DATE THE AGENT RECOVERS SUCH AMOUNT AT THE RATE
APPLICABLE TO SUCH PORTION OF THE APPLICABLE LOAN.

 


4.             INTEREST RATES.

 


(A)           OPTIONS.

 

(I)            BASE RATE LOANS.  ON ALL BASE RATE LOANS, THE BORROWER AGREES TO
PAY INTEREST ON THE NOTES CALCULATED ON THE BASIS OF THE ACTUAL DAYS ELAPSED IN
A YEAR CONSISTING OF 365 OR, IF APPROPRIATE, 366 DAYS WITH RESPECT TO THE UNPAID
PRINCIPAL AMOUNT OF EACH BASE RATE LOAN FROM THE DATE THE PROCEEDS THEREOF ARE
MADE AVAILABLE TO BORROWER UNTIL MATURITY (WHETHER BY ACCELERATION OR
OTHERWISE), AT A VARYING RATE PER ANNUM EQUAL TO THE LESSER OF (I) THE MAXIMUM
RATE (DEFINED HEREIN), OR (II) THE BASE RATE.  SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT AS TO PREPAYMENT, THE

 

-15-

--------------------------------------------------------------------------------


 

PRINCIPAL OF THE NOTES REPRESENTING BASE RATE LOANS SHALL BE PAYABLE AS
SPECIFIED IN SECTION 3(D) HEREOF, THE INTEREST IN RESPECT OF EACH BASE RATE LOAN
SHALL BE PAYABLE ON EACH INTEREST PAYMENT DATE.  PAST DUE PRINCIPAL AND, TO THE
EXTENT PERMITTED BY LAW, PAST DUE INTEREST IN RESPECT TO EACH BASE RATE LOAN,
SHALL BEAR INTEREST, PAYABLE ON DEMAND, AT A RATE PER ANNUM EQUAL TO THE MAXIMUM
RATE.

 

(II)           EURODOLLAR LOANS.  ON ALL EURODOLLAR LOANS, THE BORROWER AGREES
TO PAY INTEREST CALCULATED ON THE BASIS OF A YEAR CONSISTING OF 360 DAYS WITH
RESPECT TO THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR LOAN FROM THE DATE THE
PROCEEDS THEREOF ARE MADE AVAILABLE TO BORROWER UNTIL MATURITY (WHETHER BY
ACCELERATION OR OTHERWISE), AT A VARYING RATE PER ANNUM EQUAL TO THE LESSER OF
(I) THE MAXIMUM RATE, OR (II) THE EURODOLLAR RATE.  INTEREST WITH RESPECT TO
EACH EURODOLLAR LOAN SHALL BE PAYABLE ON EACH INTEREST PAYMENT DATE.  UPON THREE
(3) BUSINESS DAYS’ WRITTEN NOTICE PRIOR TO THE MAKING BY THE BANKS OF ANY
EURODOLLAR LOAN (IN THE CASE OF THE INITIAL INTEREST PERIOD THEREFOR) OR THE
EXPIRATION DATE OF EACH SUCCEEDING INTEREST PERIOD (IN THE CASE OF SUBSEQUENT
INTEREST PERIODS THEREFOR), BORROWER SHALL HAVE THE OPTION, SUBJECT TO
COMPLIANCE BY BORROWER WITH ALL OF THE PROVISIONS OF THIS AGREEMENT, AS LONG AS
NO EVENT OF DEFAULT EXISTS, TO SPECIFY WHETHER THE INTEREST PERIOD COMMENCING ON
ANY SUCH DATE SHALL BE A ONE (1), TWO (2), THREE (3), FOUR (4) OR SIX (6) MONTH
PERIOD.  IF AGENT SHALL NOT HAVE RECEIVED TIMELY NOTICE OF A DESIGNATION OF SUCH
INTEREST PERIOD AS HEREIN PROVIDED, BORROWER SHALL BE DEEMED TO HAVE ELECTED TO
CONVERT ALL MATURING EURODOLLAR LOANS TO BASE RATE LOANS.

 


(B)           INTEREST RATE DETERMINATION.  THE AGENT SHALL DETERMINE EACH
INTEREST RATE APPLICABLE TO THE REVOLVING LOAN HEREUNDER.  THE AGENT SHALL GIVE
PROMPT NOTICE TO THE BORROWER OF EACH RATE OF INTEREST SO DETERMINED AND ITS
DETERMINATION THEREOF SHALL BE CONCLUSIVE ABSENT ERROR.

 


(C)           CONVERSION OPTION.  BORROWER MAY ELECT FROM TIME TO TIME (I) TO
CONVERT ALL OF ANY PART OF ITS EURODOLLAR LOANS TO BASE RATE LOANS BY GIVING
AGENT IRREVOCABLE NOTICE OF SUCH ELECTION IN WRITING PRIOR TO 10:00 A.M.
(DALLAS, TEXAS TIME) ON THE CONVERSION DATE AND SUCH CONVERSION SHALL BE MADE ON
THE REQUESTED CONVERSION DATE, PROVIDED THAT ANY SUCH CONVERSION OF EURODOLLAR
LOAN SHALL ONLY BE MADE ON THE LAST DAY OF THE EURODOLLAR INTEREST PERIOD WITH
RESPECT THEREOF, (II) TO CONVERT ALL OR ANY PART OF ITS BASE RATE LOANS TO
EURODOLLAR LOANS BY GIVING THE AGENT IRREVOCABLE WRITTEN NOTICE OF SUCH ELECTION
THREE (3) BUSINESS DAYS PRIOR TO THE PROPOSED CONVERSION AND SUCH CONVERSION
SHALL BE MADE ON THE REQUESTED CONVERSION DATE OR, IF SUCH REQUESTED CONVERSION
DATE IS NOT A BUSINESS DAY ON THE NEXT SUCCEEDING BUSINESS DAY.  ANY SUCH
CONVERSION SHALL NOT BE DEEMED TO BE A PREPAYMENT OF ANY OF THE LOANS FOR
PURPOSES OF THIS AGREEMENT ON EITHER OF THE NOTES.

 

-16-

--------------------------------------------------------------------------------


 


(D)           RECOUPMENT.  IF AT ANY TIME THE APPLICABLE RATE OF INTEREST
SELECTED PURSUANT TO SECTIONS 4(A)(I) OR 4(A)(II) ABOVE SHALL EXCEED THE MAXIMUM
RATE, THEREBY CAUSING THE INTEREST ON THE NOTES TO BE LIMITED TO THE MAXIMUM
RATE, THEN ANY SUBSEQUENT REDUCTION IN THE INTEREST RATE SO SELECTED OR
SUBSEQUENTLY SELECTED SHALL NOT REDUCE THE RATE OF INTEREST ON THE NOTES BELOW
THE MAXIMUM RATE UNTIL THE TOTAL AMOUNT OF INTEREST ACCRUED ON THE NOTES EQUALS
THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE NOTES IF THE RATE OR
RATES SELECTED PURSUANT TO SECTIONS 4(A)(I) OR 4(A)(II), AS THE CASE MAY BE, HAD
AT ALL TIMES BEEN IN EFFECT.

 


5.             SPECIAL PROVISIONS RELATING TO EURODOLLAR LOANS.

 


(A)           UNAVAILABILITY OF FUNDS OR INADEQUACY OF PRICING.  IN THE EVENT
THAT, IN CONNECTION WITH ANY PROPOSED EURODOLLAR LOAN, THE AGENT REASONABLY
DETERMINES, WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL,
CONCLUSIVE AND BINDING UPON ALL PARTIES, DUE TO CHANGES IN CIRCUMSTANCES SINCE
THE DATE HEREOF, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR DETERMINING THE
EURODOLLAR RATE OR SUCH RATE WILL NOT ACCURATELY REFLECT THE COSTS TO THE BANKS
OF FUNDING EURODOLLAR LOAN FOR SUCH INTEREST PERIOD, THE AGENT SHALL GIVE NOTICE
OF SUCH DETERMINATION TO THE BORROWER AND THE BANKS, WHEREUPON, UNTIL THE AGENT
NOTIFIES THE BORROWER AND THE BANKS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
SUSPENSION NO LONGER EXIST, THE OBLIGATIONS OF THE BANKS TO MAKE, CONTINUE OR
CONVERT LOAN INTO EURODOLLAR LOAN SHALL BE SUSPENDED, AND ALL LOANS TO BORROWER
SHALL BE BASE RATE LOAN DURING THE PERIOD OF SUSPENSION.

 


(B)           CHANGE IN LAWS.  IF AT ANY TIME ANY NEW LAW OR ANY CHANGE IN
EXISTING LAWS OR IN THE INTERPRETATION OF ANY NEW OR EXISTING LAWS SHALL MAKE IT
UNLAWFUL FOR ANY BANK TO MAKE OR CONTINUE TO MAINTAIN OR FUND EURODOLLAR LOANS
HEREUNDER, THEN SUCH BANK SHALL PROMPTLY NOTIFY BORROWER IN WRITING AND SUCH
BANK’S OBLIGATION TO MAKE, CONTINUE OR CONVERT LOANS INTO EURODOLLAR LOANS UNDER
THIS AGREEMENT SHALL BE SUSPENDED UNTIL IT IS NO LONGER UNLAWFUL FOR SUCH BANK
TO MAKE OR MAINTAIN EURODOLLAR LOANS.  UPON RECEIPT OF SUCH NOTICE, BORROWER
SHALL EITHER REPAY THE OUTSTANDING EURODOLLAR LOANS OWED TO SUCH BANK, WITHOUT
PENALTY, ON THE LAST DAY OF THE CURRENT INTEREST PERIODS (OR, IF ANY BANK MAY
NOT LAWFULLY CONTINUE TO MAINTAIN AND FUND SUCH EURODOLLAR LOANS, IMMEDIATELY),
OR BORROWER MAY CONVERT SUCH EURODOLLAR LOANS AT SUCH APPROPRIATE TIME TO BASE
RATE LOAN.

 


(C)           INCREASED COST OR REDUCED RETURN.

 

(I)            IF, AFTER THE DATE HEREOF, THE ADOPTION OF ANY APPLICABLE LAW,
RULE, OR REGULATION, OR ANY CHANGE IN ANY APPLICABLE LAW, RULE, OR REGULATION,
OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY BANK WITH ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
GOVERNMENTAL AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY:

 

-17-

--------------------------------------------------------------------------------


 

(A)          shall subject such Bank to any tax, duty, or other charge with
respect to any Eurodollar Loan, its Notes, or its obligation to make Eurodollar
Loan, or change the basis of taxation of any amounts payable to such Bank under
this Agreement or its Notes in respect of any Eurodollar Loan (other than
franchise taxes and taxes imposed on the overall net income of such Bank);

(B)           shall impose, modify, or deem applicable any reserve, special
deposit, assessment, or similar requirement (other than reserve requirements, if
any, taken into account in the determination of the Eurodollar Rate) relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Bank, including the Commitment of such Bank
hereunder; or

(C)           shall impose on such Bank or on the London interbank market any
other condition affecting this Agreement or its Notes or any of such extensions
of credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Bank of
making, converting into, continuing, or maintaining any Eurodollar Loan or to
reduce any sum received or receivable by such Bank under this Agreement or its
Notes with respect to any Eurodollar Loan, then  Borrower shall pay to such Bank
on demand such amount or amounts as will reasonably compensate such Bank for
such increased cost or reduction.  If any Bank requests compensation by Borrower
under this Section 5(c), Borrower may, by notice to such Bank (with a copy to
Agent), suspend the obligation of such Bank to make or continue Eurodollar
Loans, or to convert all or part of the Eurodollar Loans owing to such Bank to
Base Rate Loans, until the event or condition giving rise to such request ceases
to be in effect (in which case the provisions of Section 5(c) shall be
applicable); provided that such suspension shall not affect the right of such
Bank to receive the compensation so requested.

(II)           IF, AFTER THE DATE HEREOF, ANY BANK SHALL HAVE DETERMINED THAT
THE ADOPTION OF ANY APPLICABLE LAW, RULE, OR REGULATION REGARDING CAPITAL
ADEQUACY OR ANY CHANGE THEREIN OR IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY
CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH GOVERNMENTAL AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY, HAS OR
WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON THE CAPITAL OF SUCH BANK
OR ANY CORPORATION CONTROLLING

 

-18-

--------------------------------------------------------------------------------


 

SUCH BANK AS A CONSEQUENCE OF SUCH BANK’S OBLIGATIONS HEREUNDER TO A LEVEL BELOW
THAT WHICH SUCH BANK OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, CHANGE, REQUEST, OR DIRECTIVE (TAKING INTO CONSIDERATION ITS POLICIES
WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME UPON DEMAND BORROWER
SHALL PAY TO SUCH BANK SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL REASONABLY
COMPENSATE SUCH BANK FOR SUCH REDUCTION.

 

(III)          EACH BANK SHALL PROMPTLY NOTIFY BORROWER AND AGENT OF ANY EVENT
OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER THE DATE HEREOF, WHICH WILL ENTITLE
SUCH BANK TO COMPENSATION PURSUANT TO THIS SECTION 5(C) AND WILL DESIGNATE A
SEPARATE LENDING OFFICE, IF APPLICABLE, IF SUCH DESIGNATION WILL AVOID THE NEED
FOR, OR REDUCE THE AMOUNT OF, SUCH COMPENSATION AND WILL NOT, IN THE JUDGMENT OF
SUCH BANK, BE OTHERWISE DISADVANTAGEOUS TO IT.  ANY BANK CLAIMING COMPENSATION
UNDER THIS SECTION 5(C) SHALL FURNISH TO BORROWER AND AGENT A STATEMENT SETTING
FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER WHICH SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, SUCH
BANK MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.

 

(IV)          ANY BANK GIVING NOTICE TO THE BORROWER THROUGH THE AGENT PURSUANT
TO SECTION 5(C) SHALL GIVE TO THE BORROWER A STATEMENT SIGNED BY AN OFFICER OF
SUCH BANK SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR, AND THE CALCULATION
OF SUCH ADDITIONAL COST, REDUCED PAYMENTS OR CAPITAL REQUIREMENTS, AS THE CASE
MAY BE, AND THE ADDITIONAL AMOUNTS REQUIRED TO COMPENSATE SUCH BANK THEREFOR.

 

(V)           WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT BY THE BORROWER OF ANY
NOTICE REFERRED TO IN SECTION 5(C), THE BORROWER SHALL PAY TO THE AGENT FOR THE
ACCOUNT OF THE BANK ISSUING SUCH NOTICE SUCH ADDITIONAL AMOUNTS AS ARE REQUIRED
TO COMPENSATE SUCH BANK FOR THE INCREASED COST, REDUCED PAYMENTS OR INCREASED
CAPITAL REQUIREMENTS IDENTIFIED THEREIN, AS THE CASE MAY BE.

 


(D)           DISCRETION OF BANK AS TO MANNER OF FUNDING.  NOTWITHSTANDING ANY
PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, EACH BANK SHALL BE ENTITLED TO
FUND AND MAINTAIN ITS FUNDING OF ALL OR ANY PART OF ITS LOAN IN ANY MANNER IT
SEES FIT, IT BEING UNDERSTOOD, HOWEVER, THAT FOR THE PURPOSES OF THIS AGREEMENT
ALL DETERMINATIONS HEREUNDER SHALL BE MADE AS IF EACH  BANK HAD ACTUALLY FUNDED
AND MAINTAINED EACH EURODOLLAR LOAN THROUGH THE PURCHASE OF DEPOSITS HAVING A
MATURITY CORRESPONDING TO THE LAST DAY OF THE INTEREST PERIOD APPLICABLE TO SUCH
EURODOLLAR LOAN AND BEARING AN INTEREST RATE TO THE APPLICABLE INTEREST RATE FOR
SUCH EURODOLLAR PERIOD.

 


(E)           BREAKAGE FEES.  WITHOUT DUPLICATION UNDER ANY OTHER PROVISION
HEREOF, IF ANY BANK INCURS ANY LOSS, COST OR EXPENSE INCLUDING, WITHOUT
LIMITATION, ANY LOSS OF PROFIT OR LOSS, COST, EXPENSE OR PREMIUM REASONABLY
INCURRED BY REASON OF THE LIQUIDATION OR


 

-19-

--------------------------------------------------------------------------------


 


RE-EMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH BANK TO FUND OR
MAINTAIN ANY EURODOLLAR LOAN OR THE RELENDING OR REINVESTING OF SUCH DEPOSITS OR
AMOUNTS PAID OR PREPAID TO THE BANKS AS A RESULT OF ANY OF THE FOLLOWING EVENTS
OTHER THAN ANY SUCH OCCURRENCE AS A RESULT IN THE CHANGE OF CIRCUMSTANCES
DESCRIBED IN SECTIONS 5(A) AND (B):

 

(i)            any payment, prepayment or conversion of a Eurodollar Loan on a
date other than the last day of its Interest Period (whether by acceleration,
prepayment or otherwise);

(ii)           any failure to make a principal payment of a Eurodollar Loan on
the due date thereof; or

(iii)          any failure by the Borrower to borrow, continue, prepay or
convert to a Eurodollar Loan on the dates specified in a notice given pursuant
to Section 2(c) or 4(c) hereof;

then the Borrower shall pay to such Bank such amount as will reimburse such Bank
for such loss, cost or expense.  If any Bank makes such a claim for
compensation, it shall furnish to Borrower and Agent a statement setting forth
the amount of such loss, cost or expense in reasonable detail (including an
explanation of the basis for and the computation of such loss, cost or expense)
and the amounts shown on such statement shall be conclusive and binding absent
manifest error.

 


6.             COLLATERAL SECURITY.  TO SECURE THE PERFORMANCE BY BORROWER OF
ITS OBLIGATIONS HEREUNDER, AND UNDER THE NOTES AND SECURITY INSTRUMENTS, WHETHER
NOW OR HEREAFTER INCURRED, MATURED OR UNMATURED, DIRECT OR CONTINGENT, JOINT OR
SEVERAL, OR JOINT AND SEVERAL, INCLUDING EXTENSIONS, MODIFICATION AND RENEWALS
THEREOF, AND SUBSTITUTIONS THEREFORE, BORROWER HAS HERETOFORE GRANTED AND
ASSIGNED TO THE AGENT, FOR THE RATABLE BENEFIT OF THE BANKS, AND SHALL HEREWITH
AND HEREAFTER GRANT AND ASSIGN TO AGENT, FOR THE RATABLE BENEFIT OF THE BANKS, A
FIRST AND PRIOR SECURITY INTEREST AND LIEN ON THE OIL AND GAS PROPERTIES, THE
STOCK OF CERTAIN OF THE SUBSIDIARIES, AND THE OTHER COLLATERAL.  GUARANTOR HAS
HERETOFORE EXECUTED AND DELIVERED ITS GUARANTY AGREEMENT GUARANTEEING THE PROMPT
PAYMENT AND PERFORMANCE OF BORROWER’S OBLIGATIONS HEREUNDER AND UNDER THE
NOTES.  AS SECURITY FOR THE PERFORMANCE OF ITS GUARANTY AGREEMENT, GUARANTOR HAS
HERETOFORE GRANTED TO AGENT, FOR THE RATABLE BENEFIT OF THE BANKS, AND SHALL
HEREWITH AND HEREAFTER GRANT AND ASSIGN TO AGENT, FOR THE RATABLE BENEFIT OF
BANKS, A FIRST AND PRIOR LIEN ON ITS OIL AND GAS PROPERTIES.  GUARANTOR SHALL
EXECUTE THIS AGREEMENT TO CONFIRM ITS CONSENT TO (I) THE EXECUTION OF THE
AGREEMENT BY BORROWER, AND (II) THE AMENDMENTS CONTAINED THEREIN.  OBLIGATIONS
ARISING FROM RATE MANAGEMENT TRANSACTIONS BETWEEN BORROWER, ANY GUARANTOR OR ONE
OR MORE OF THE BANKS OR ANY AFFILIATE OF ANY OF THE BANKS PROVIDING FOR THE
HEDGING, FORWARD SWAP OR SALE OF CRUDE OIL OR NATURAL GAS OR INTEREST RATE
PROTECTION SHALL BE SECURED BY THE COLLATERAL (AS HEREINAFTER DEFINED) ON A PARI
PASSU BASIS WITH THE INDEBTEDNESS AND OBLIGATIONS OF THE BORROWER AND THE
GUARANTOR UNDER THE LOAN DOCUMENTS.  ALL OIL AND GAS PROPERTIES, OIL AND GAS
RELATED EQUIPMENT, INVENTORY AND RECEIVABLES, STOCK, NOTES AND OTHER COLLATERAL
IN WHICH BORROWER OR GUARANTOR HAS HERETOFORE OR HEREAFTER GRANTS TO THE AGENT,
FOR THE RATABLE BENEFIT OF THE BANKS, A FIRST AND PRIOR LIEN (TO THE
SATISFACTION OF THE BANKS) IN ACCORDANCE


 

-20-

--------------------------------------------------------------------------------


 


WITH THIS SECTION 6, AS SUCH PROPERTIES AND INTERESTS ARE FROM TIME TO TIME
CONSTITUTED, ARE HEREINAFTER COLLECTIVELY CALLED THE “COLLATERAL.”

 

The granting and assigning of such security interests and liens by Borrower
shall be pursuant to Security Instruments in form and substance satisfactory to
the Agent.  Borrower and Guarantor shall furnish to the Agent the mortgage and
title opinions and other documents satisfactory to Agent with respect to the
title and lien status of its interests in such of the Oil and Gas Properties
covered by the Security Instruments as required in Section 12(n) and (o)
hereof.  Borrower and Guarantor will cause to be executed and delivered to the
Agent, for the ratable benefit of the Banks, in the future, additional Security
Instruments if the Agent deems such are necessary to insure perfection or
maintenance of their security interests and liens in the Collateral or any part
thereof.

 


7.             BORROWING BASE.

 


(A)           INITIAL BORROWING BASE.  DURING THE PERIOD FROM THE DATE HEREOF TO
THE NEXT DETERMINATION DATE, THE BORROWING BASE SHALL BE $110,000,000.00.

 


(B)           SUBSEQUENT DETERMINATIONS OF BORROWING BASE.  SUBSEQUENT
DETERMINATIONS OF THE BORROWING BASE SHALL BE MADE BY BANKS AT LEAST
SEMI-ANNUALLY AND THE BANKS MAY MAKE A REDETERMINATION AT ANY TIME AND SHALL
MAKE A REDETERMINATION IF AND WHEN REQUESTED BY BORROWER.  IN CONNECTION WITH
EACH SUCH DETERMINATION OF THE BORROWING BASE, THE BANKS SHALL ALSO DETERMINE
THE MONTHLY COMMITMENT REDUCTION.  SUCH BORROWING BASE AND MONTHLY COMMITMENT
REDUCTION DETERMINATIONS SHALL BE MADE ON OR BEFORE EACH NOVEMBER 20 AND MAY 20,
COMMENCING NOVEMBER 20, 2002, THE SAME TO BE EFFECTIVE AS OF EACH NOVEMBER 1 AND
MAY 1, COMMENCING NOVEMBER 1, 2002, AND AT SUCH OTHER DATES AS DETERMINED AT THE
DISCRETION OF MAJORITY BANKS.  BORROWER MAY LIKEWISE REQUEST MORE FREQUENT
BORROWING BASE REDETERMINATIONS AND BANKS SHALL MAKE THE SAME IF AND WHEN
REQUESTED.  IN MAKING SUCH DETERMINATIONS, BANKS MAY UTILIZE SUCH REPORTS AND
APPRAISALS AS BORROWER MAY FURNISH TO BANKS THROUGH AGENT UNDER OTHER PROVISIONS
HEREOF WITH RESPECT TO THE COLLATERAL, INCLUDING THE INFORMATION REQUIRED
PURSUANT TO SECTION 12(A)(III), (IV), (V) AND (VI), TOGETHER WITH SUCH OTHER
DATA AS BANKS MAY DEEM APPROPRIATE UNDER THE THEN CIRCUMSTANCE, INCLUDING,
WITHOUT LIMITATION, CASH FLOW AND PROJECTIONS OF CASH FLOW, PROVIDED THAT
NOTHING HEREIN SHALL BE CONSTRUED TO REQUIRE THAT BANKS OR AGENT SHALL OR SHOULD
OBTAIN AND PAY FOR ANY REPORTS, APPRAISALS OR OTHER DATA FROM THIRD PARTIES IN
CONNECTION THEREWITH.  THE PROCEDURE FOR DETERMINING THE BORROWING BASE AND THE
MONTHLY COMMITMENT REDUCTION AT EACH REDETERMINATION SHALL BE THAT THE AGENT
SHALL DETERMINE THE BORROWING BASE AND MONTHLY COMMITMENT REDUCTION AND SUBMIT
THE SAME TO THE BANKS.  INCREASES IN THE BORROWING BASE SHALL REQUIRE THE
APPROVAL OF ALL BANKS, BUT ALL OTHER CHANGES IN THE BORROWING BASE AND MONTHLY
COMMITMENT REDUCTION SHALL REQUIRE APPROVAL OF MAJORITY BANKS.  SUCH
DETERMINATIONS SHALL BE MADE BY BANKS IN ACCORDANCE WITH THEIR RESPECTIVE
CUSTOMARY PRACTICES AND STANDARDS FOR LOANS IN SIMILAR AMOUNTS TO BORROWERS
SIMILARLY SITUATED, AT THE TIMES AND UNDER THE CIRCUMSTANCES THEN PREVAILING
WHICH ARE CONSIDERED BY EACH BANK IN ITS DISCRETION, SUBJECT ONLY TO THE
REQUIREMENT THAT SUCH DETERMINATION SHALL BE REASONABLE AND MADE IN GOOD FAITH. 
IF AT ANY TIME ANY OF THE COLLATERAL IS SOLD, THE BORROWING BASE


 


 

-21-

--------------------------------------------------------------------------------


 


THEN IN EFFECT SHALL AUTOMATICALLY BE REDUCED BY A SUM EQUAL TO THE AMOUNT OF
PREPAYMENT REQUIRED TO BE MADE PURSUANT TO SECTION 13(E) HEREOF.  IF A
NON-SCHEDULED BORROWING BASE REDETERMINATION IS MADE, SUCH NON-SCHEDULED
REDETERMINED BORROWING BASE SHALL BECOME EFFECTIVE IMMEDIATELY UPON AGENT GIVING
NOTICE THEREOF TO THE BORROWER.  PROVIDED, HOWEVER, THAT NO BANK SHALL EVER HAVE
AN OBLIGATION TO DESIGNATE A BORROWING BASE IN AN AMOUNT SUCH THAT SUCH BANK’S
COMMITMENT PERCENTAGE THEREOF IS IN EXCESS OF ITS LEGAL OR INTERNAL LENDING
LIMITS.

 


(C)           VOLUNTARY DECREASES IN BORROWING BASE.  WITHIN TEN (10) BUSINESS
DAYS AFTER NOTIFICATION TO BORROWER OF A BORROWING BASE REDETERMINATION PURSUANT
TO THE PROVISIONS OF THIS SECTION 7, BORROWER MAY NOTIFY AGENT AS TO WHAT
PORTION OF THE BORROWING BASE THEY DESIRE ACCESS (THE “ELECTED BORROWING
LIMIT”).  THEREAFTER, BORROWER MAY OBTAIN REVOLVING LOANS WHICH DO NOT EXCEED
THE LESSER OF (I) $200,000,000, OR (II) THE ELECTED BORROWING LIMIT UNTIL THE
NEXT BORROWING BASE REDETERMINATION, SUBJECT TO THE PROVISIONS OF SECTION 9(B)
HEREOF.  IF NO SUCH NOTIFICATION IS RECEIVED BY AGENT, THE ELECTED BORROWING
LIMIT SHALL BE THE LESSER OF $200,000,000 OR THE BORROWING BASE AS SO
DETERMINED.

 


(D)           MONTHLY COMMITMENT REDUCTION.  THE BORROWING BASE SHALL BE REDUCED
AS OF THE LAST DAY OF EACH MONTH AFTER THE EFFECTIVE DATE BY AN AMOUNT
DETERMINED BY THE BANKS PURSUANT TO SECTION 7(B) HEREOF (THE “MONTHLY COMMITMENT
REDUCTION”).  BEGINNING AUGUST 1, 2002, THE MONTHLY COMMITMENT REDUCTION SHALL
BE $0 PER MONTH UNTIL REDETERMINED PURSUANT TO SECTION 7(B) HEREOF.

 


8.             FEES.

 


(A)           UNUSED PORTION FEE.  IN CONSIDERATION OF THE REVOLVING COMMITMENT,
BORROWER SHALL PAY TO AGENT, FOR THE RATABLE BENEFIT OF BANKS, AN UNUSED PORTION
FEE (HEREINAFTER REFERRED TO AS THE “UNUSED PORTION FEE”) EQUIVALENT TO THE
UNUSED PORTION FEE RATE TIMES THE DIFFERENTIAL BETWEEN THE AVERAGE ELECTED
BORROWING LIMIT AND THE TOTAL OUTSTANDINGS FOR THE PRECEDING THREE MONTHS.  THE
UNUSED PORTION FEE SHALL BE PAYABLE IN ARREARS ON THE LAST BUSINESS DAY OF EACH
JANUARY, APRIL, JULY AND OCTOBER, COMMENCING ON JULY 31, 2002.  ALL AMOUNTS DUE
UNDER SECTION 8(A) OF THE EIGHTH RESTATED LOAN AGREEMENT AS OF THE EFFECTIVE
DATE AS UNUSED PORTION FEES SHALL BE PAID TO AGENT ON THE EFFECTIVE DATE.  THE
FINAL FEE PAYMENT SHALL BE DUE ON THE MATURITY DATE FOR ANY PERIOD THEN ENDING
FOR WHICH THE UNUSED PORTION FEE SHALL NOT HAVE BEEN THERETOFORE PAID.  IN THE
EVENT THE REVOLVING COMMITMENT TERMINATES ON ANY DATE PRIOR TO THE END OF ANY
SUCH QUARTERLY PERIOD, BORROWER SHALL PAY TO BANKS, ON THE DATE OF SUCH
TERMINATION, THE PRORATED PORTION OF THE TOTAL UNUSED PORTION FEE DUE FOR SUCH
OF THE PERIOD IN WHICH SUCH TERMINATION OCCURS.

 


(B)           BORROWING BASE INCREASE FEE.  BORROWER AGREES TO PAY TO AGENT, FOR
THE RATABLE BENEFIT OF BANKS, A BORROWING BASE INCREASE FEE (HEREINAFTER
REFERRED TO AS THE “BORROWING BASE INCREASE FEE”) EQUAL TO ONE-HALF OF ONE
PERCENT (.50%) OF THE AMOUNT OF ANY INCREASE IN THE ELECTED BORROWING LIMIT FROM
THE AMOUNT OF THE ELECTED BORROWING LIMIT AS OF THE PRECEDING DETERMINATION DATE
BUT ONLY TO THE EXTENT THAT ANY SUCH NEWLY DETERMINED


 

-22-

--------------------------------------------------------------------------------


 


ELECTED BORROWING LIMIT IS IN EXCESS OF $110,000,000.  SAID FEE TO PAYABLE UPON
NOTICE TO BORROWER OF SUCH INCREASE.

 


(C)           LETTER OF CREDIT FEE.  BORROWER AGREES TO PAY TO AGENT, FOR THE
BENEFIT OF THE ISSUING BANKS, COMMISSIONS FOR ISSUING LETTERS OF CREDIT IN THE
AMOUNTS AND AT THE RATES SET FORTH HEREINABOVE IN SECTION 2(D).

 


(D)           AGENCY FEE.  BORROWER AGREES TO PAY TO AGENT AN AGENCY FEE FOR ITS
SERVICES AS AGENT HEREUNDER IN AN AMOUNT PREVIOUSLY NEGOTIATED BETWEEN BORROWER
AND AGENT.

 


9.             PREPAYMENTS.

 


(A)           VOLUNTARY PREPAYMENTS.  BORROWER MAY AT ANY TIME AND FROM TIME TO
TIME, WITHOUT PENALTY OR PREMIUM, MAKE VOLUNTARY PREPAYMENTS IN WHOLE OR IN PART
ON THE NOTES.  EACH SUCH PREPAYMENT SHALL BE MADE ON AT LEAST ONE (1) BUSINESS
DAY’S NOTICE TO AGENT AND SHALL BE IN AN AMOUNT OF $100,000 OR ANY LARGER
MULTIPLE THEREOF PLUS ACCRUED INTEREST THEREON TO THE DATE OF PREPAYMENT.

 


(B)           MANDATORY PREPAYMENT.  IN THE EVENT THE TOTAL OUTSTANDINGS EVER
EXCEED THE BORROWING BASE AS DETERMINED BY THE BANKS PURSUANT TO SECTION 7
HEREOF (A “BORROWING BASE DEFICIENCY”), BORROWER SHALL, WITHIN THIRTY (30) DAYS
AFTER NOTIFICATION FROM AGENT EITHER (A) BY INSTRUMENTS SATISFACTORY IN FORM AND
SUBSTANCE TO BANKS, PROVIDE THE BANKS WITH ADDITIONAL COLLATERAL WITH VALUE AND
QUALITY SATISFACTORY TO BANKS IN THEIR SOLE DISCRETION IN ORDER TO INCREASE THE
BORROWING BASE BY AN AMOUNT AT LEAST EQUAL TO SUCH EXCESS, OR (B) PREPAY,
WITHOUT PREMIUM OR PENALTY, THE PRINCIPAL AMOUNT OF THE NOTES IN AN AMOUNT AT
LEAST EQUAL TO SUCH EXCESS, OR (C) PREPAY, WITHOUT PREMIUM OR PENALTY, THE
AMOUNT OF SUCH EXCESS IN FIVE (5) EQUAL MONTHLY INSTALLMENTS DUE AND PAYABLE ON
THE LAST BUSINESS DAY OF EACH OF THE NEXT FIVE (5) CONSECUTIVE MONTHS, OR (D)
ELECT TO CONVERT THE ENTIRE PRINCIPAL AMOUNT OF THE NOTES TO A TERM OBLIGATION
WITH MONTHLY INSTALLMENTS OF PRINCIPAL AND INTEREST DUE AND PAYABLE ON THE LAST
BUSINESS DAY OF EACH MONTH FROM THE DATE OF SUCH CONVERSION TO THE MATURITY
DATE, EACH SUCH INSTALLMENT PAYMENT TO BE IN THE AMOUNT OF ACCRUED INTEREST PLUS
AN AMOUNT OF PRINCIPAL EQUAL TO THE GREATER OF (I) 1/36TH OF THE OUTSTANDING
BALANCE ON THE DATE OF CONVERSION OR (II) AN AMOUNT DETERMINED BY DIVIDING THE
PRINCIPAL AMOUNT OUTSTANDING ON THE DATE OF THE CONVERSION BY THE ESTIMATED
ECONOMIC HALF-LIFE OF THE OIL AND GAS PROPERTIES EXPRESSED IN TERMS OF MONTHS,
AS DETERMINED BY THE AGENT IN ITS SOLE AND ABSOLUTE DISCRETION REASONABLY
EXERCISED.  NOTWITHSTANDING ANY OF THE FOREGOING, ALL UNPAID PRINCIPAL AND
INTEREST SHALL BE DUE AND PAYABLE ON THE MATURITY DATE.  PROVIDED, HOWEVER, THAT
IN THE EVENT THE BORROWER ELECTS OPTION (C) ABOVE, THE BORROWING BASE DEFICIENCY
MUST BE CURED AT THE END OF THE INSTALLMENT PERIOD SPECIFIED ABOVE OR THE ENTIRE
OUTSTANDING PRINCIPAL BALANCE DUE ON THE NOTES SHALL IMMEDIATELY CONVERT TO A
TERM LOAN PAYABLE IN ACCORDANCE WITH THE PAYMENT PROVISIONS SET FORTH IN
SUBSECTION (D) ABOVE.  PROVIDED, FURTHER, HOWEVER, THAT DURING THE FIVE (5)
MONTH PREPAYMENT PERIOD SPECIFIED IN SUBSECTION (C) ABOVE, BORROWER MAY ELECT AT
ANY TIME TO CONVERT TO A TERM LOAN PURSUANT TO SUBSECTION (D) ABOVE.  THE
DETERMINATION OF WHETHER BORROWER HAS CURED ANY SUCH


 

-23-

--------------------------------------------------------------------------------


 


BORROWING BASE DEFICIENCY AT THE END OF THE INSTALLMENT PERIOD SPECIFIED IN (C)
ABOVE, SHALL BE MADE BY THE BANKS IN THEIR SOLE AND ABSOLUTE DISCRETION BASED
UPON AN UNSCHEDULED BORROWING BASE REDETERMINATION MADE PURSUANT TO SECTION 7(B)
OF THIS AGREEMENT.

 


10.           REPRESENTATIONS AND WARRANTIES.  IN ORDER TO INDUCE THE BANKS TO
ENTER INTO THIS AGREEMENT, BORROWER HEREBY REPRESENTS AND WARRANTS TO THE BANKS
(WHICH REPRESENTATIONS AND WARRANTIES WILL SURVIVE THE DELIVERY OF THE NOTES)
THAT:

 


(A)           CREATION AND EXISTENCE.  BORROWER AND GUARANTOR ARE CORPORATIONS
DULY ORGANIZED AND VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THEIR
STATE OF INCORPORATION AND ARE DULY QUALIFIED AS A FOREIGN CORPORATION IN ALL
JURISDICTIONS WHEREIN FAILURE TO QUALIFY MAY RESULT IN A MATERIAL ADVERSE
EFFECT.  BORROWER AND GUARANTOR HAVE ALL THE POWER AND AUTHORITY TO OWN THEIR
PROPERTIES AND ASSETS AND TO TRANSACT THE BUSINESS IN WHICH THEY ARE ENGAGED.

 


(B)           POWER AND AUTHORIZATION.  BORROWER AND GUARANTOR HAVE THE POWER
AND REQUISITE AUTHORITY, AND HAS TAKEN ALL ACTION NECESSARY, TO EXECUTE, DELIVER
AND PERFORM THE LOAN DOCUMENTS.

 


(C)           BINDING OBLIGATIONS.  THIS AGREEMENT DOES, AND THE NOTES AND OTHER
SECURITY INSTRUMENTS UPON THEIR CREATION, ISSUANCE, EXECUTION AND DELIVERY WILL,
CONSTITUTE VALID AND BINDING OBLIGATIONS OF BORROWER AND GUARANTOR, ENFORCEABLE
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS (EXCEPT THAT ENFORCEMENT MAY BE
SUBJECT TO ANY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS GENERALLY AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS AND
SUBJECT TO AVAILABILITY OF EQUITABLE REMEDIES).

 


(D)           NO LEGAL BAR OR RESULTANT LIEN.  THE NOTES AND THE SECURITY
INSTRUMENTS, INCLUDING THIS AGREEMENT, DO NOT AND WILL NOT CONFLICT WITH OR
VIOLATE ANY PROVISIONS OF THE ARTICLES OF INCORPORATION OR BYLAWS OF BORROWER OR
GUARANTOR OR, EXCEPT AS DISCLOSED TO BANKS PRIOR TO THE EFFECTIVE DATE HEREOF,
ANY CONTRACT, AGREEMENT, LAW, REGULATION, ORDER, INJUNCTION, JUDGMENT, DECREE OR
WRIT TO WHICH BORROWER OR GUARANTOR IS SUBJECT, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN OR OTHER ENCUMBRANCE UPON ANY ASSETS OR PROPERTIES OF
BORROWER OR GUARANTOR, OTHER THAN THOSE CONTEMPLATED BY THIS AGREEMENT WHICH
CONFLICT, VIOLATION, CREATION OR IMPOSITION IS REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


(E)           NO CONSENT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER
OR GUARANTOR OF THE NOTES AND THE SECURITY INSTRUMENTS, INCLUDING THIS
AGREEMENT, DOES NOT REQUIRE THE CONSENT OR APPROVAL OF ANY OTHER PERSON OR
ENTITY, INCLUDING WITHOUT LIMITATION ANY REGULATORY AUTHORITY OR GOVERNMENTAL
BODY OF THE UNITED STATES OR ANY STATE THEREOF OR ANY POLITICAL SUBDIVISION OF
THE UNITED STATES OR ANY STATE THEREOF.

 


(F)            FINANCIAL CONDITION.  THE FINANCIAL STATEMENTS OF THE WILLIAMS
CONSOLIDATED ENTITIES WHICH HAVE BEEN DELIVERED TO BANKS ARE COMPLETE AND
CORRECT IN ALL MATERIAL RESPECTS AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND


 

-24-

--------------------------------------------------------------------------------


 


RESULTS OF THE OPERATIONS OF THE WILLIAMS CONSOLIDATED ENTITIES AS OF THE DATE
OR DATES AND FOR THE PERIOD OR PERIODS STATED.  NO CHANGE HAS SINCE OCCURRED IN
THE CONDITION, FINANCIAL OR OTHERWISE, OF THE WILLIAMS CONSOLIDATED ENTITIES
WHICH IS REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EXCEPT AS
DISCLOSED TO THE BANKS IN SCHEDULE “1” ATTACHED HERETO.  THE FINANCIAL
STATEMENTS WHICH HAVE BEEN DELIVERED TO BANKS HAVE BEEN PREPARED SUBSTANTIALLY
IN ACCORDANCE WITH GAAP.

 


(G)           LIABILITIES.  NEITHER BORROWER NOR GUARANTOR HAS ANY MATERIAL
(INDIVIDUALLY OR IN THE AGGREGATE) LIABILITY, DIRECT OR CONTINGENT, EXCEPT AS
DISCLOSED TO THE BANKS IN THE FINANCIAL STATEMENTS OR IN SCHEDULE “2” ATTACHED
HERETO.  NO UNUSUAL OR UNDULY BURDENSOME RESTRICTIONS, RESTRAINT, OR HAZARD
EXISTS BY CONTRACT, LAW OR GOVERNMENTAL REGULATION OR OTHERWISE RELATIVE TO THE
BUSINESS, ASSETS OR PROPERTIES OF BORROWER OR GUARANTOR WHICH IS REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(H)           LITIGATION.  EXCEPT AS DESCRIBED IN THE FINANCIAL STATEMENTS OR AS
OTHERWISE DISCLOSED TO THE BANKS IN SCHEDULE “3” ATTACHED HERETO, THERE IS NO
LITIGATION, LEGAL OR ADMINISTRATIVE PROCEEDING, INVESTIGATION OR OTHER ACTION OF
ANY NATURE PENDING OR, TO THE KNOWLEDGE OF THE OFFICERS OF BORROWER, THREATENED
AGAINST OR AFFECTING BORROWER OR GUARANTOR WHICH INVOLVES THE POSSIBILITY OF ANY
JUDGMENT OR LIABILITY NOT FULLY COVERED BY INSURANCE, AND WHICH IS REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(I)            TAXES; GOVERNMENTAL CHARGES.  BORROWER AND GUARANTOR HAVE FILED
ALL TAX RETURNS AND REPORTS REQUIRED TO BE FILED AND HAVE PAID ALL TAXES,
ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES LEVIED UPON THEM OR THEIR
RESPECTIVE ASSETS, PROPERTIES OR INCOME WHICH ARE DUE AND PAYABLE, INCLUDING
INTEREST AND PENALTIES, OR HAVE PROVIDED ADEQUATE RESERVES, IF REQUIRED, IN
ACCORDANCE WITH GAAP FOR THE PAYMENT THEREOF, EXCEPT SUCH AS ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES FOR THE
PAYMENT THEREOF AS REQUIRED BY GAAP HAVE BEEN PROVIDED.

 


(J)            TITLES, ETC.  BORROWER AND GUARANTOR HAVE GOOD AND DEFENSIBLE
TITLE TO ALL OF THE COLLATERAL PLEDGED OR MORTGAGED BY THEM EXCEPT FOR DEFECTS
WHICH ARE NOT REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, FREE AND
CLEAR OF ALL LIENS OR OTHER ENCUMBRANCES, EXCEPT PERMITTED LIENS; AND BORROWER
AND GUARANTOR, TO THE BEST OF THEIR KNOWLEDGE AFTER THE EXERCISE OF SUCH DUE
DILIGENCE AS A REASONABLE PERSON WOULD HAVE DONE UNDER THE SAME OR SIMILAR
CIRCUMSTANCES, HAVE GOOD AND DEFENSIBLE TITLE TO THEIR OTHER ASSETS AND
PROPERTIES (EXCEPT FOR (I) UNDEVELOPED OIL AND GAS PROPERTIES, AND (II) DEFECTS
WHICH ARE NOT REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT), FREE AND
CLEAR OF ALL LIENS OR OTHER ENCUMBRANCES, EXCEPT PERMITTED LIENS.

 


(K)           DEFAULTS.  NEITHER BORROWER NOR GUARANTOR IS IN DEFAULT AND NO
EVENT OR CIRCUMSTANCE HAS OCCURRED WHICH, BUT FOR THE PASSAGE OF TIME OR THE
GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER ANY LOAN OR CREDIT
AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH BORROWER OR GUARANTOR IS A PARTY IN ANY RESPECT
THAT WOULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO EVENT
OF DEFAULT HEREUNDER HAS OCCURRED AND IS CONTINUING.

 

-25-

--------------------------------------------------------------------------------


 


(L)            CASUALTIES; TAKING OF PROPERTIES.  SINCE THE DATES OF THE LATEST
FINANCIAL STATEMENTS DELIVERED TO BANKS, NEITHER THE BUSINESS NOR THE ASSETS OR
PROPERTIES OF BORROWER OR GUARANTOR HAVE BEEN AFFECTED AS A RESULT OF ANY FIRE,
EXPLOSION, EARTHQUAKE, FLOOD, DROUGHT, WINDSTORM, ACCIDENT, STRIKE OR OTHER
LABOR DISTURBANCE, EMBARGO, REQUISITION OR TAKING OF PROPERTY OR CANCELLATION OF
CONTRACTS, PERMITS OR CONCESSIONS BY ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY
AGENCY THEREOF, RIOT, ACTIVITIES OF ARMED FORCES OR ACTS OF GOD OR OF ANY PUBLIC
ENEMY THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(M)          USE OF PROCEEDS; MARGIN STOCK.  THE PROCEEDS OF THE LOANS HEREUNDER
WILL BE USED BY BORROWER FOR WORKING CAPITAL, ACQUISITION, LETTERS OF CREDIT AND
GENERAL CORPORATE PURPOSES.  BORROWER IS NOT ENGAGED IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING ANY “MARGIN STOCK” AS
DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
(12 C.F.R. PART 221), OR FOR THE PURPOSE OF REDUCING OR RETIRING ANY
INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE OR CARRY A MARGIN STOCK
OR FOR ANY OTHER PURPOSE WHICH MIGHT CONSTITUTE THIS TRANSACTION A “PURPOSE
CREDIT” WITHIN THE MEANING OF SAID REGULATION U.  BORROWER IS NOT ENGAGED
PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING
CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.

 

Neither Borrower nor any person or entity acting on behalf of Borrower has taken
or will take any action which might cause the loans hereunder or any of the
Security Instruments, including this Agreement, to violate Regulation U or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereafter be in
effect.

 


(N)           LOCATION OF BUSINESS AND OFFICES.  THE PRINCIPAL PLACE OF BUSINESS
AND CHIEF EXECUTIVE OFFICES OF BORROWER IS LOCATED AT THE ADDRESS STATED IN
SECTION 16 HEREOF.

 


(O)           COMPLIANCE WITH THE LAW.  TO THE BEST OF BORROWER’S AND
GUARANTOR’S KNOWLEDGE, THEY:

 

(I)            ARE NOT IN VIOLATION OF ANY LAW, JUDGMENT, DECREE, ORDER,
ORDINANCE, OR GOVERNMENTAL RULE OR REGULATION TO WHICH BORROWER OR GUARANTOR, OR
ANY OF THEIR ASSETS OR PROPERTIES ARE SUBJECT; OR

 

(II)           HAVE NOT FAILED TO OBTAIN ANY LICENSE, PERMIT, FRANCHISE OR OTHER
GOVERNMENTAL AUTHORIZATION NECESSARY TO THE OWNERSHIP OF ANY OF ITS ASSETS OR
PROPERTIES OR THE CONDUCT OF THEIR BUSINESS;

 

which violation or failure is reasonably expected to have a Material Adverse
Effect.

 


(P)           NO MATERIAL MISSTATEMENTS.  NO INFORMATION, EXHIBIT OR REPORT
FURNISHED BY BORROWER OR GUARANTOR TO THE BANKS IN CONNECTION WITH THE
NEGOTIATION OF THIS


 

-26-

--------------------------------------------------------------------------------


 


AGREEMENT CONTAINED ANY MATERIAL MISSTATEMENT OF FACT OR OMITTED TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENT CONTAINED THEREIN NOT MISLEADING.

 


(Q)           ERISA.  BORROWER IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
THE APPLICABLE PROVISIONS OF ERISA, AND NO “REPORTABLE EVENT”, AS SUCH TERM IS
DEFINED IN SECTION 4043 OF ERISA, HAS OCCURRED WITH RESPECT TO ANY PLAN OF
BORROWER.

 


(R)            PUBLIC UTILITY HOLDING COMPANY ACT.  BORROWER IS NOT A “HOLDING
COMPANY”, OR “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, OR AN “AFFILIATE” OF A
“HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, OR A
“PUBLIC UTILITY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF
1935, AS AMENDED.

 


(S)           ENVIRONMENTAL MATTERS.  EXCEPT AS DISCLOSED ON SCHEDULE ”4”,
NEITHER BORROWER NOR GUARANTOR (I) HAS RECEIVED NOTICE OR OTHERWISE LEARNED OF
ANY ENVIRONMENTAL LIABILITY WHICH WOULD INDIVIDUALLY OR IN THE AGGREGATE HAVE A
MATERIAL ADVERSE EFFECT ARISING IN CONNECTION WITH (A) ANY NON-COMPLIANCE WITH
OR VIOLATION OF THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW OR (B) THE RELEASE OR
THREATENED RELEASE OF ANY TOXIC OR HAZARDOUS WASTE INTO THE ENVIRONMENT, (II) TO
THE KNOWLEDGE OF BORROWER AND GUARANTOR, HAVE THREATENED OR ACTUAL LIABILITY IN
CONNECTION WITH THE RELEASE OR THREATENED RELEASE OF ANY TOXIC OR HAZARDOUS
WASTE INTO THE ENVIRONMENT WHICH WOULD INDIVIDUALLY OR IN THE AGGREGATE HAVE A
MATERIAL ADVERSE EFFECT OR (III) HAVE RECEIVED NOTICE OR OTHERWISE LEARNED OF
ANY FEDERAL OR STATE INVESTIGATION EVALUATING WHETHER ANY REMEDIAL ACTION IS
NEEDED TO RESPOND TO A RELEASE OR THREATENED RELEASE OF ANY TOXIC OR HAZARDOUS
WASTE INTO THE ENVIRONMENT FOR WHICH BORROWER OR GUARANTOR IS OR MAY BE LIABLE.

 


(T)            GUARANTOR.  CWE OWNS ONE HUNDRED PERCENT (100%) OF THE ISSUED AND
OUTSTANDING EQUITY SECURITIES OF GUARANTOR.

 


11.           CONDITIONS OF LENDING.

 


(A)           THE EFFECTIVENESS OF THIS AGREEMENT AND THE OBLIGATION OF THE
BANKS TO MAKE THE INITIAL ADVANCE UNDER THE REVOLVING COMMITMENT SHALL BE
SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:

 

(I)            EXECUTION AND DELIVERY.  BORROWER SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT THIS AGREEMENT, THE NOTES, THE SECURITY INSTRUMENTS AND
OTHER REQUIRED DOCUMENTS, AND GUARANTOR SHALL HAVE EXECUTED AND DELIVERED TO THE
AGENT ITS GUARANTY AGREEMENT, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE
BANKS;

 

(II)           CORPORATE RESOLUTIONS AND INCUMBENCY.  THE AGENT SHALL HAVE
RECEIVED APPROPRIATE (I) CORPORATE RESOLUTIONS FOR EACH BORROWER AND  GUARANTOR,
AND (II) INCUMBENCY CERTIFICATES FOR EACH BORROWER AND GUARANTOR;

 

-27-

--------------------------------------------------------------------------------


 

(III)          SEC FILINGS.  THE BANKS SHALL HAVE RECEIVED COPIES OF ALL
DOCUMENTS FILED BY BORROWER WITH THE SECURITIES AND EXCHANGE COMMISSION PRIOR TO
THE EFFECTIVE DATE;

 

(IV)          CLOSING OF ROMERE PASS ACQUISITION.  THE AGENT SHALL HAVE RECEIVED
SATISFACTORY EVIDENCE THAT THE TRANSACTION DESCRIBED IN THE PURCHASE AND SALE
AGREEMENT DATED JUNE 28, 2002, AMONG JPC, LLC, MABB, LTD AND TCAL, LLC, ALL AS
SELLERS, AND CWE HAS CLOSED AND THAT THE OIL AND GAS PROPERTIES BEING CONVEYED
PURSUANT THERETO HAVE BEEN ASSIGNED TO ROMERE PASS ACQUISITION CORP., SAID
TRANSACTION TO HAVE BEEN COMPLETED TO THE SATISFACTION OF THE AGENT;

 

(V)           NO EVENT OF DEFAULT.  NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING;

 

(VI)          NO MATERIAL ADVERSE CHANGE.  NO MATERIAL ADVERSE CHANGE IN THE
CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER SHALL HAVE OCCURRED;

 

(VII)         OTHER DOCUMENTS.  THE BANKS SHALL HAVE RECEIVED SUCH OTHER
INSTRUMENTS AND DOCUMENTS INCIDENTAL AND APPROPRIATE TO THE TRANSACTION PROVIDED
FOR HEREIN AS THE BANKS OR ITS COUNSEL MAY REASONABLY REQUEST, AND ALL SUCH
DOCUMENTS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE BANKS; AND

 

(VIII)        LEGAL MATTERS SATISFACTORY.  ALL LEGAL MATTERS INCIDENT TO THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE SATISFACTORY TO
SPECIAL COUNSEL FOR THE BANKS RETAINED AT THE EXPENSE OF BORROWER.

 

(A)           THE OBLIGATION OF THE BANKS TO MAKE ANY ADVANCE (INCLUDING THE
INITIAL ADVANCE) OR ISSUE ANY LETTER OF CREDIT ON THE REVOLVING COMMITMENT SHALL
BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS PRECEDENT THAT, AT THE DATE OF
MAKING EACH SUCH ADVANCE AND AFTER GIVING EFFECT THERETO:

 

(IX)           REPRESENTATION AND WARRANTIES.  WITH RESPECT TO ANY ADVANCE, THE
REPRESENTATIONS AND WARRANTIES OF BORROWER AND GUARANTOR UNDER THIS AGREEMENT
(EXCLUDING, HOWEVER, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS
10(H) AND 10(S) AS TO ANY MATTER WHICH HAS THERETOFORE BEEN DISCLOSED IN WRITING
BY BORROWER TO THE BANKS, BUT AS TO WHICH BORROWER AND GUARANTOR REPRESENT AND
WARRANT AS OF THE DATE OF THE REQUESTED ADVANCE OR ISSUANCE OF LETTER OF CREDIT
THAT THE MATTERS SO DISCLOSED ARE NOT REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE,
AS IF THEN MADE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
RELATED SOLELY TO AN EARLIER DATE);

 

-28-

--------------------------------------------------------------------------------


 

(X)            NO EVENT OF DEFAULT.  NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING NOR SHALL ANY EVENT HAVE OCCURRED OR FAILED TO OCCUR WHICH, WITH
THE PASSAGE OF TIME OR SERVICE OF NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT;

 

(XI)           OTHER DOCUMENTS.  THE BANKS SHALL HAVE RECEIVED SUCH OTHER
INSTRUMENTS AND DOCUMENTS INCIDENTAL AND APPROPRIATE TO THE TRANSACTION PROVIDED
FOR HEREIN AS THE BANKS OR ITS COUNSEL MAY REASONABLY REQUEST, AND ALL SUCH
DOCUMENTS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE BANKS; AND

 

(XII)          LEGAL MATTERS SATISFACTORY.  ALL LEGAL MATTERS INCIDENT TO THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE SATISFACTORY TO
SPECIAL COUNSEL FOR THE BANKS RETAINED AT THE EXPENSE OF BORROWER.

 


12.           AFFIRMATIVE COVENANTS.  A DEVIATION FROM THE PROVISIONS OF THIS
SECTION 12 SHALL NOT CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT IF SUCH
DEVIATION IS CONSENTED TO IN WRITING BY MAJORITY BANKS.  WITHOUT THE PRIOR
WRITTEN CONSENT OF MAJORITY BANKS, BORROWER AND GUARANTOR (TO THE EXTENT
APPLICABLE THERETO) WILL AT ALL TIMES COMPLY WITH THE COVENANTS CONTAINED IN
THIS SECTION 12 FROM THE DATE HEREOF AND FOR SO LONG AS ANY INDEBTEDNESS OR
OBLIGATION OF BORROWER UNDER THE LOAN DOCUMENTS IS OUTSTANDING OR ANY PART OF
THE REVOLVING COMMITMENT IS IN EXISTENCE.

 


(A)           FINANCIAL STATEMENTS AND REPORTS.  BORROWER SHALL PROMPTLY FURNISH
TO THE BANKS FROM TIME TO TIME UPON REQUEST SUCH INFORMATION REGARDING THE
BUSINESS AND AFFAIRS AND FINANCIAL CONDITION OF BORROWER, AS THE BANKS MAY
REASONABLY REQUEST, AND WILL FURNISH TO THE BANKS:

 

(I)            ANNUAL FINANCIAL STATEMENTS - AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN ONE HUNDRED AND TWENTY (120) DAYS AFTER THE CLOSE OF EACH FISCAL
YEAR OF THE WILLIAMS CONSOLIDATED ENTITIES, THE ANNUAL AUDITED FINANCIAL
STATEMENTS OF THE WILLIAMS CONSOLIDATED ENTITIES PREPARED BY AN INDEPENDENT
ACCOUNTING FIRM SATISFACTORY TO MAJORITY BANKS;

 

(II)           QUARTERLY FINANCIAL STATEMENTS - AS SOON AS AVAILABLE, AND IN ANY
EVENT SIXTY (60) DAYS AFTER THE END OF EACH CALENDAR QUARTER (EXCEPT THE LAST
CALENDAR QUARTER) OF EACH YEAR, THE QUARTERLY UNAUDITED FINANCIAL STATEMENTS OF
THE WILLIAMS CONSOLIDATED ENTITIES;

 

(III)          RESERVE REPORTS ON OIL AND GAS PROPERTIES - NO LATER THAN
NOVEMBER 1 OF EACH YEAR BEGINNING NOVEMBER 1, 2002 AND AT SUCH OTHER TIMES AS
BANKS SHALL REQUEST, AN INTERNALLY GENERATED ENGINEERING REPORT COVERING RESERVE
AND INCOME PROJECTIONS FOR ALL OIL AND GAS PROPERTIES (INCLUDING THOSE OWNED BY
GUARANTOR), WHICH REPORTS SHALL HAVE AN

 

-29-

--------------------------------------------------------------------------------


 

EFFECTIVE DATE OF SEPTEMBER 30 OF EACH YEAR.  BORROWER SHALL ALSO FURNISH BANKS
ON OR BEFORE MAY 1 OF EACH YEAR BEGINNING MAY 1, 2003 RESERVE REPORTS AND INCOME
PROJECTIONS FOR ALL OIL AND GAS PROPERTIES, WHICH RESERVE REPORTS SHALL HAVE AN
EFFECTIVE DATE OF JANUARY 1 OF EACH YEAR AND SHALL BE PREPARED BY WILLIAMSON
PETROLEUM CONSULTANTS, INC. (OR OTHER RESERVOIR ENGINEERING FIRM SATISFACTORY TO
MAJORITY BANKS), WHICH JANUARY 1 EFFECTIVE DATE REPORT SHALL BE ACCOMPANIED BY
INTERNALLY GENERATED INFORMATION SUFFICIENT TO ALLOW SUCH JANUARY 1 REPORT AND
THE INFORMATION CONTAINED THEREIN TO BE ROLLED FORWARD TO AN EFFECTIVE DATE OF
MARCH 31.  ALL SUCH ENGINEERING REPORTS, SHALL BE IN A FORM ACCEPTABLE TO AGENT
AND SHALL UTILIZE OIL AND GAS PRICES, ESCALATION FACTORS AND DISCOUNT RATES
CURRENTLY THEN BEING USED BY AGENT IN ITS GENERAL PETROLEUM LENDING BUSINESS;

 

(IV)          MONTHLY OPERATING AND PRODUCTION REPORTS.  BORROWER SHALL FURNISH
BANKS, WITHIN FORTY-FIVE (45) DAYS FOLLOWING THE CLOSE OF EACH MONTH, OIL AND
GAS PRODUCTION REPORTS (INCLUSIVE OF PRICES RECEIVED THEREON), DRILLING AND
COMPLETION REPORTS FOR THE WILLIAMS CONSOLIDATED ENTITIES;

 

(V)           BUDGETS AND PROJECTIONS.  ON EACH JUNE 1 AND DECEMBER 1 BORROWER
SHALL FURNISH TO BANKS A BUDGET AND CASH FLOW FORECAST FOR THE WILLIAMS
CONSOLIDATED ENTITIES PREPARED ON A TWELVE (12) MONTH ROLLING FORWARD BASIS WITH
RESPECT TO THEIR OPERATIONS IN A FORM SATISFACTORY TO AGENT;

 

(VI)          HEDGING REPORT.  BORROWER SHALL FURNISH BANKS AT THE SAME TIME IT
FURNISHES THE RESERVE REPORTS REQUIRED ABOVE IN SECTION 12(A)(III) AND IN
SECTION 6 HEREOF, WITH A REPORT OF RATE MANAGEMENT TRANSACTIONS THEN IN EFFECT,
SAID INFORMATION TO BE PROVIDED ON A MONTHLY AND AN AGGREGATE BASIS FOR ALL SUCH
FORWARD SALES;

 

(VII)         ADDITIONAL INFORMATION.  PROMPTLY UPON REQUEST OF THE BANKS FROM
TIME TO TIME ANY ADDITIONAL FINANCIAL INFORMATION OR OTHER INFORMATION THAT THE
BANKS MAY REASONABLY REQUEST.

 

All such reports referred to in Subsection 12(a) above shall be in such detail
as the Banks may reasonably request.

 


(B)           CERTIFICATES OF COMPLIANCE.  CONCURRENTLY WITH THE FURNISHING OF
THE ANNUAL FINANCIAL STATEMENTS PURSUANT TO SUBSECTION 12(A)(I) HEREOF AND EACH
OF THE QUARTERLY FINANCIAL STATEMENTS PURSUANT TO SUBSECTION 12(A)(II) HEREOF,
BORROWER WILL FURNISH OR CAUSE TO BE FURNISHED TO THE BANKS A CERTIFICATE IN THE
FORM OF EXHIBIT “C” HERETO, SIGNED BY A PERSON DULY AUTHORIZED TO EXECUTE SUCH A
CERTIFICATE ON BEHALF OF BORROWER (I) TO THE EXTENT REQUESTED FROM TIME TO TIME
BY THE BANKS, SPECIFICALLY AFFIRMING COMPLIANCE OF BORROWER IN ALL MATERIAL
RESPECTS WITH ANY OF ITS REPRESENTATIONS


 

-30-

--------------------------------------------------------------------------------


 


OR OBLIGATIONS UNDER THE SECURITY INSTRUMENTS; (II) SETTING FORTH THE
COMPUTATION, IN REASONABLE DETAIL AS OF THE END OF EACH PERIOD COVERED BY SUCH
CERTIFICATE, OF COMPLIANCE WITH SECTION 13(C), 13(D) AND 13(M) CONTAINING OR
ACCOMPANIED BY SUCH FINANCIAL OR OTHER DETAILS, INFORMATION AND MATERIAL AS THE
BANKS MAY REASONABLY REQUEST TO EVIDENCE SUCH COMPLIANCE; AND (III) CERTIFYING
TO THE BENEFICIAL OWNERSHIP OF AT LEAST 20% OF BORROWER’S STOCK BY CLAYTON W.
WILLIAMS JR., AND HIS AFFILIATES (SPECIFYING SUCH AFFILIATES BY NAME AND
PROVIDING THE NUMBER OF SHARES OWNED BY EACH).

 


(C)           TAXES AND OTHER LIENS.  BORROWER AND GUARANTOR WILL PAY AND
DISCHARGE PROMPTLY ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON BORROWER OR GUARANTOR OR UPON THE INCOME OR ANY ASSETS OR PROPERTY
OF BORROWER OR GUARANTOR OR ANY SUBSIDIARY AS WELL AS ALL CLAIMS OF ANY KIND
(INCLUDING CLAIMS FOR LABOR, MATERIALS, SUPPLIES AND RENT) WHICH, IF UNPAID,
MIGHT BECOME A LIEN OR OTHER ENCUMBRANCE UPON ANY OR ALL OF THE ASSETS OR
PROPERTY OF BORROWER OR GUARANTOR; PROVIDED, HOWEVER, THAT NEITHER BORROWER NOR
GUARANTOR SHALL BE REQUIRED TO PAY ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR
CLAIM IF THE AMOUNT, APPLICABILITY OR VALIDITY THEREOF SHALL CURRENTLY BE
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND IF
BORROWER OR GUARANTOR SHALL HAVE SET UP ADEQUATE RESERVES THEREFOR, IF REQUIRED,
UNDER GAAP.

 


(D)           COMPLIANCE WITH LAWS.  BORROWER AND GUARANTOR WILL OBSERVE AND
COMPLY WITH ALL APPLICABLE LAWS, STATUTES, CODES, ACTS, ORDINANCES, ORDERS,
JUDGMENTS, DECREES, INJUNCTIONS, RULES, REGULATIONS, ORDERS AND RESTRICTIONS
RELATING TO ENVIRONMENTAL STANDARDS OR CONTROLS OR TO ENERGY REGULATIONS OF ALL
FEDERAL, STATE, COUNTY, MUNICIPAL AND OTHER GOVERNMENTS, DEPARTMENTS,
COMMISSIONS, BOARDS, AGENCIES, COURTS, AUTHORITIES, OFFICIALS AND OFFICERS,
DOMESTIC OR FOREIGN, WHERE THE VIOLATION OR FAILURE TO OBSERVE WOULD BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(E)           FURTHER ASSURANCES.  BORROWER WILL CURE PROMPTLY ANY DEFECTS IN
THE CREATION AND ISSUANCE OF THE NOTES AND THE EXECUTION AND DELIVERY OF THE
NOTES AND THE SECURITY INSTRUMENTS, INCLUDING THIS AGREEMENT.  BORROWER AND
GUARANTOR AT THEIR SOLE EXPENSE WILL PROMPTLY EXECUTE AND DELIVER TO BANKS UPON
REQUEST ALL SUCH OTHER AND FURTHER DOCUMENTS, AGREEMENTS AND INSTRUMENTS IN
COMPLIANCE WITH OR ACCOMPLISHMENT OF THE COVENANTS AND AGREEMENTS IN THIS
AGREEMENT, OR TO CORRECT ANY OMISSIONS IN THE NOTES OR MORE FULLY TO STATE THE
OBLIGATIONS SET OUT HEREIN.

 


(F)            PERFORMANCE OF OBLIGATIONS.  BORROWER AGREES TO PAY THE NOTES AND
OTHER OBLIGATIONS INCURRED BY IT HEREUNDER ACCORDING TO THE READING, TENOR AND
EFFECT THEREOF AND HEREOF; AND BORROWER AND GUARANTOR WILL DO AND PERFORM EVERY
ACT AND DISCHARGE ALL OF THE OBLIGATIONS PROVIDED TO BE PERFORMED AND DISCHARGED
BY BORROWER OR GUARANTOR UNDER THE SECURITY INSTRUMENTS, INCLUDING THIS
AGREEMENT, AT THE TIME OR TIMES AND IN THE MANNER SPECIFIED.

 


(G)           INSURANCE.  BORROWER AND GUARANTOR NOW MAINTAIN AND WILL CONTINUE
TO MAINTAIN INSURANCE WITH FINANCIALLY SOUND AND REPUTABLE INSURERS WITH RESPECT
TO ITS ASSETS AGAINST SUCH LIABILITIES, FIRES, CASUALTIES, RISKS AND
CONTINGENCIES AND IN SUCH TYPES AND AMOUNTS AS IS CUSTOMARY IN THE CASE OF
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESSES


 

-31-

--------------------------------------------------------------------------------


 


AND SIMILARLY SITUATED.  UPON REQUEST OF THE AGENT, BORROWER WILL FURNISH OR
CAUSE TO BE FURNISHED TO THE AGENT FROM TIME TO TIME A SUMMARY OF THE RESPECTIVE
INSURANCE COVERAGE OF BORROWER AND GUARANTOR IN FORM AND SUBSTANCE SATISFACTORY
TO THE AGENT, AND, IF REQUESTED, WILL FURNISH THE AGENT COPIES OF THE APPLICABLE
POLICIES.  UPON DEMAND BY AGENT ANY INSURANCE POLICIES COVERING ANY SUCH
PROPERTY SHALL BE ENDORSED (I) TO PROVIDE THAT SUCH POLICIES MAY NOT BE
CANCELLED, REDUCED OR AFFECTED IN ANY MANNER FOR ANY REASON WITHOUT FIFTEEN (15)
DAYS PRIOR NOTICE TO AGENT, (II) TO PROVIDE FOR INSURANCE AGAINST FIRE, CASUALTY
AND OTHER HAZARDS NORMALLY INSURED AGAINST, IN AMOUNTS CUSTOMARY IN THE INDUSTRY
FOR SIMILARLY SITUATED BUSINESS AND PROPERTIES, AND (III) TO PROVIDE FOR SUCH
OTHER MATTERS AS THE BANKS MAY REASONABLY REQUIRE.  BORROWER AND GUARANTOR SHALL
AT ALL TIMES MAINTAIN INSURANCE IN AMOUNTS CUSTOMARY IN THE INDUSTRY FOR
SIMILARLY SITUATED BUSINESS AND PROPERTIES WITH RESPECT TO THE COLLATERAL
AGAINST THEIR LIABILITY FOR INJURY TO PERSONS OR PROPERTY, WHICH INSURANCE SHALL
BE BY FINANCIALLY SOUND AND REPUTABLE INSURERS AND SHALL WITHOUT LIMITATION
PROVIDE THE FOLLOWING COVERAGES:  COMPREHENSIVE GENERAL LIABILITY (INCLUDING
COVERAGE FOR DAMAGE TO UNDERGROUND RESOURCES AND EQUIPMENT, DAMAGE CAUSED BY
BLOWOUTS OR CRATERING, DAMAGE CAUSED BY EXPLOSION, DAMAGE TO UNDERGROUND
MINERALS OR RESOURCES CAUSED BY SALINE SUBSTANCES, BROAD FORM PROPERTY DAMAGE
COVERAGE, BROAD FORM COVERAGE FOR CONTRACTUALLY ASSUMED LIABILITIES AND BROAD
FORM COVERAGE FOR ACTS OF INDEPENDENT CONTRACTORS), WORKER’S COMPENSATION AND
AUTOMOBILE LIABILITY.  BORROWER AND GUARANTOR SHALL AT ALL TIMES MAINTAIN
INSURANCE WITH RESPECT TO THE COLLATERAL WHICH SHALL INSURE BORROWER AND
GUARANTOR AGAINST SEEPAGE AND POLLUTION EXPENSE IF DEEMED ECONOMICAL IN THE
REASONABLE DISCRETION OF BORROWER AND GUARANTOR.  ADDITIONALLY, BORROWER SHALL
AT ALL TIMES MAINTAIN ADEQUATE INSURANCE WITH RESPECT TO ALL OF THEIR OTHER
ASSETS AND WELLS IN ACCORDANCE WITH PRUDENT BUSINESS PRACTICES.

 


(H)           ACCOUNTS AND RECORDS.  BORROWER AND GUARANTOR WILL KEEP BOOKS,
RECORDS AND ACCOUNTS IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE MADE OF ALL
DEALINGS OR TRANSACTIONS IN RELATION TO THEIR BUSINESS AND ACTIVITIES.

 


(I)            RIGHT OF INSPECTION.  BORROWER AND GUARANTOR WILL PERMIT ANY
OFFICER, EMPLOYEE OR AGENT OF THE BANKS TO EXAMINE BORROWER’S OR GUARANTOR’S
BOOKS, RECORDS AND ACCOUNTS, AND TAKE COPIES AND EXTRACTS THEREFROM, ALL AT SUCH
REASONABLE TIMES AND AS OFTEN AS THE BANKS MAY REASONABLY REQUEST.  BANKS WILL
USE THEIR BEST EFFORTS TO KEEP ALL SUCH INFORMATION CONFIDENTIAL AND WILL NOT
WITHOUT PRIOR WRITTEN CONSENT DISCLOSE OR REVEAL THE INFORMATION OR ANY PART
THEREOF TO ANY PERSON OTHER THAN THE BANKS’ OFFICERS, EMPLOYEES, LEGAL COUNSEL,
REGULATORY AUTHORITIES OR ADVISORS TO WHOM IT IS NECESSARY TO REVEAL SUCH
INFORMATION FOR THE PURPOSE OF EFFECTUATING THE AGREEMENTS AND UNDERTAKINGS
SPECIFIED HEREIN.

 


(J)            NOTICE OF CERTAIN EVENTS.  BORROWER AND GUARANTOR SHALL PROMPTLY
NOTIFY THE BANKS IF BORROWER OR GUARANTOR LEARNS OF THE OCCURRENCE OF (I) ANY
EVENT WHICH CONSTITUTES, OR WITH THE PASSAGE OF TIME WOULD CONSTITUTE, AN EVENT
OF DEFAULT, TOGETHER WITH A DETAILED STATEMENT BY BORROWER OF THE STEPS BEING
TAKEN TO CURE THE EVENT OF DEFAULT; OR (II) ANY LEGAL, JUDICIAL OR REGULATORY
PROCEEDINGS AFFECTING BORROWER, OR ANY OF THE ASSETS OR PROPERTIES OF BORROWER
WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; OR (III) ANY DISPUTE BETWEEN BORROWER OR


 

-32-

--------------------------------------------------------------------------------


 


GUARANTOR AND ANY GOVERNMENTAL OR REGULATORY BODY OR ANY OTHER PERSON OR ENTITY
WHICH, IF ADVERSELY DETERMINED, MIGHT REASONABLY BE EXPECTED TO CAUSE A MATERIAL
ADVERSE EFFECT; OR (IV) ANY OTHER MATTER WHICH IN ITS REASONABLE OPINION COULD
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(K)           ERISA INFORMATION AND COMPLIANCE.  BORROWER WILL PROMPTLY FURNISH
TO THE BANKS IMMEDIATELY UPON BECOMING AWARE OF THE OCCURRENCE OF ANY
“REPORTABLE EVENT”, AS SUCH TERM IS DEFINED IN SECTION 4043 OF ERISA, OR OF ANY
“PROHIBITED TRANSACTION”, AS SUCH TERM IS DEFINED IN SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1954, AS AMENDED, IN CONNECTION WITH ANY PLAN OR ANY
TRUST CREATED THEREUNDER, A WRITTEN NOTICE SPECIFYING THE NATURE THEREOF, WHAT
ACTION BORROWER IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO, AND, WHEN
KNOWN, ANY ACTION TAKEN BY THE INTERNAL REVENUE SERVICE WITH RESPECT THERETO.

 


(L)            ENVIRONMENTAL REPORTS AND NOTICES.  BORROWER AND GUARANTOR WILL
DELIVER TO THE BANKS (I) PROMPTLY UPON ITS BECOMING AVAILABLE, ONE COPY OF EACH
REPORT SENT BY BORROWER OR GUARANTOR TO ANY COURT, GOVERNMENTAL AGENCY OR
INSTRUMENTALITY PURSUANT TO ANY ENVIRONMENTAL LAW (EXCLUDING, HOWEVER, REPORTS
FILED WITH THE TEXAS RAILROAD COMMISSION OR ANY SIMILAR STATE OR FEDERAL AGENCY
IN THE ORDINARY COURSE OF CONDUCTING BORROWER’S BUSINESS WHERE THE REPORT DOES
NOT DISCLOSE, OR IS NOT IN RESPONSE TO ALLEGATIONS OF, VIOLATION BY BORROWER OF
AN ENVIRONMENTAL LAW), (II) NOTICE, IN WRITING, PROMPTLY UPON BORROWER’S OR
GUARANTOR’S LEARNING THAT EITHER OF THEM HAVE RECEIVED NOTICE OR OTHERWISE
LEARNED OF ANY CLAIM, DEMAND, ACTION, EVENT, CONDITION, REPORT OR INVESTIGATION
INDICATING ANY POTENTIAL OR ACTUAL LIABILITY ARISING IN CONNECTION WITH (X) THE
NON-COMPLIANCE WITH OR VIOLATION OF THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW
WHICH REASONABLY COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (Y) THE
RELEASE OR THREATENED RELEASE OF ANY TOXIC OR HAZARDOUS WASTE INTO THE
ENVIRONMENT WHICH REASONABLY COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
OR WHICH RELEASE BORROWER OR GUARANTOR WOULD HAVE A DUTY TO REPORT TO ANY COURT
OR GOVERNMENT AGENCY OR INSTRUMENTALITY, OR (Z) THE EXISTENCE OF ANY
ENVIRONMENTAL LIEN ON ANY PROPERTIES OR ASSETS OF BORROWER OR GUARANTOR, AND
BORROWER OR GUARANTOR SHALL IMMEDIATELY DELIVER A COPY OF ANY SUCH NOTICE TO
BANKS.

 


(M)          MAINTENANCE.  BORROWER AND GUARANTOR WILL, TO THE BEST OF THEIR
ABILITY, ACT PRUDENTLY AND IN ACCORDANCE WITH CUSTOMARY APPLICABLE INDUSTRY
STANDARDS IN MANAGING AND OPERATING THEIR ASSETS, PROPERTIES, BUSINESSES AND
INVESTMENTS, AND BORROWER WILL USE THEIR BEST EFFORTS TO KEEP IN GOOD WORKING
ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, ALL OF BORROWER’S AND
GUARANTOR’S ASSETS AND PROPERTIES, INCLUDING, BUT NOT LIMITED TO, THE
COLLATERAL, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED
TO CAUSE A MATERIAL ADVERSE EFFECT.

 


(N)           TITLE MATTERS.  WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE
DATE OF THIS AGREEMENT, BORROWER OR GUARANTOR WILL PROVIDE SUCH TITLE OPINIONS
ON THE OIL AND GAS PROPERTIES, IF ANY, BEING PLEDGED TO AGENT FOR THE RATABLE
BENEFIT OF THE BANKS PURSUANT TO SECURITY INSTRUMENTS EXECUTED AS OF THE DATE OF
THIS AGREEMENT AS ARE REQUESTED BY AGENT.  AS TO ANY OIL AND GAS PROPERTIES
HEREAFTER PLEDGED TO AGENT FOR THE RATABLE BENEFIT OF


 

-33-

--------------------------------------------------------------------------------


 


BANKS, BORROWER OR GUARANTOR WILL PROMPTLY (BUT IN NO EVENT MORE THAN ONE
HUNDRED TWENTY (120) DAYS FOLLOWING SUCH PLEDGES), FURNISH AGENT WITH TITLE
OPINIONS REASONABLY SATISFACTORY TO AGENT, SHOWING GOOD AND DEFENSIBLE TITLE OF
BORROWER OR GUARANTOR TO SUCH OIL AND GAS PROPERTIES SUBJECT ONLY TO PERMITTED
LIENS.

 


(O)           CURATIVE MATTERS.  WITHIN NINETY (90) DAYS AFTER RECEIPT BY
BORROWER OR GUARANTOR FROM AGENT OR ITS COUNSEL OF WRITTEN NOTICE OF TITLE
DEFECTS THE AGENT REASONABLY REQUIRES TO BE CURED, BORROWER OR GUARANTOR WILL
EITHER (I) PROVIDE SUCH CURATIVE INFORMATION, IN FORM AND SUBSTANCE SATISFACTORY
TO BANKS, OR (II) SUBSTITUTE OIL AND GAS PROPERTIES OF VALUE AND QUALITY
SATISFACTORY TO THE BANKS FOR ALL OIL AND GAS PROPERTIES FOR WHICH SUCH TITLE
CURATIVE WAS REQUESTED BUT UPON WHICH BORROWER OR GUARANTOR ELECTED NOT TO
PROVIDE SUCH TITLE CURATIVE INFORMATION, AND, WITHIN SIXTY (60) DAYS OF SUCH
SUBSTITUTION, PROVIDE TITLE OPINIONS SATISFACTORY TO THE BANKS COVERING THE OIL
AND GAS PROPERTIES SO SUBSTITUTED.

 


(P)           ADDITIONAL COLLATERAL.  BORROWER AGREES TO REGULARLY MONITOR
ENGINEERING DATA COVERING ALL PRODUCING OIL AND GAS PROPERTIES AND INTERESTS
ACQUIRED BY BORROWER OR GUARANTOR ON OR AFTER THE DATE HEREOF AND TO PLEDGE OR
CAUSE TO BE PLEDGED SUCH OF THE SAME TO AGENT FOR THE RATABLE BENEFIT OF THE
BANKS IN SUBSTANTIALLY THE FORM OF THE SECURITY INSTRUMENTS, AS APPLICABLE, TO
THE EXTENT THAT THE BANKS SHALL AT ALL TIMES DURING THE EXISTENCE OF THE
REVOLVING COMMITMENT BE SECURED BY PERFECTED LIENS AND SECURITY INTERESTS
COVERING (I) NOT LESS THAN NINETY PERCENT (90%) OF THE ENGINEERED VALUE OF ALL
PRODUCING OIL AND GAS PROPERTIES OF BORROWER AND GUARANTOR IN THE AGGREGATE; AND
(II) EACH AND ALL SUCH PROPERTIES WHICH HAVE AN ENGINEERED VALUE OF $100,000 OR
MORE.  FOR THE PURPOSES OF THIS SECTION 12(P), “ENGINEERED VALUE” SHALL MEAN
FUTURE NET REVENUE DISCOUNTED AT EIGHT PERCENT (8%) PER ANNUM UTILIZING THE SET
OF PRICING PARAMETERS USED IN THE MOST CURRENT ENGINEERING REPORT REQUIRED
PURSUANT TO SECTION 12(A)(III) HEREOF.

 


13.           NEGATIVE COVENANTS.  A DEVIATION FROM THE PROVISIONS OF THIS
SECTION 13 SHALL NOT CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT IF SUCH
DEVIATION IS CONSENTED TO IN WRITING BY MAJORITY  BANKS.  WITHOUT THE PRIOR
WRITTEN CONSENT OF MAJORITY BANKS, BORROWER AND GUARANTOR (TO THE EXTENT
APPLICABLE THERETO) WILL AT ALL TIMES COMPLY WITH THE COVENANTS CONTAINED IN
THIS SECTION 13 FROM THE DATE HEREOF AND FOR SO LONG AS ANY INDEBTEDNESS OR
OBLIGATION OF BORROWER UNDER THE LOAN DOCUMENTS IS OUTSTANDING OR ANY PART OF
THE REVOLVING COMMITMENT IS IN EXISTENCE.

 


(A)           LIENS.  NEITHER BORROWER NOR GUARANTOR WILL CREATE, INCUR, ASSUME
OR PERMIT TO EXIST ANY LIEN, SECURITY INTEREST OR OTHER ENCUMBRANCE ON ANY OF
ITS ASSETS OR PROPERTIES EXCEPT PERMITTED LIENS.

 


(B)           DEBTS, GUARANTIES AND OTHER OBLIGATIONS.  NEITHER BORROWER NOR ANY
OF ITS SUBSIDIARIES (INCLUDING GUARANTOR) WILL INCUR, CREATE, ASSUME OR IN ANY
MANNER BECOME OR BE LIABLE IN RESPECT OF ANY INDEBTEDNESS, ISSUE ANY PREFERRED
OR OTHER QUASI-EQUITY STOCK WHICH REQUIRES THE PAYMENT OF A DIVIDEND THEREON OR
THE MANDATORY REDEMPTION THEREOF, OR GUARANTEE OR OTHERWISE IN ANY MANNER BECOME
OR BE LIABLE IN RESPECT OF ANY INDEBTEDNESS, LIABILITIES OR OTHER OBLIGATIONS OF
ANY OTHER PERSON OR ENTITY, WHETHER BY


 

-34-

--------------------------------------------------------------------------------


 


AGREEMENT TO PURCHASE THE INDEBTEDNESS OF ANY OTHER PERSON OR ENTITY OR
AGREEMENT FOR THE FURNISHING OF FUNDS TO ANY OTHER PERSON OR ENTITY THROUGH THE
PURCHASE OR LEASE OF GOODS, SUPPLIES OR SERVICES (OR BY WAY OF STOCK PURCHASE,
CAPITAL CONTRIBUTION, ADVANCE OR LOAN) FOR THE PURPOSE OF PAYING OR DISCHARGING
THE INDEBTEDNESS OF ANY OTHER PERSON OR ENTITY, OR OTHERWISE, EXCEPT THAT THE
FOREGOING RESTRICTIONS SHALL NOT APPLY TO:

 

(I)            THE NOTES, OR OTHER INDEBTEDNESS OR GUARANTEES OF BORROWER
DISCLOSED IN EXHIBIT “D” HERETO;

 

(II)           TAXES, ASSESSMENTS OR OTHER GOVERNMENT CHARGES WHICH ARE NOT YET
DUE OR ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTION PROMPTLY
INITIATED AND DILIGENTLY CONDUCTED, IF SUCH RESERVE AS SHALL BE REQUIRED BY GAAP
SHALL HAVE BEEN MADE THEREFOR;

 

(III)          INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS,
INCLUDING, BUT NOT LIMITED TO, DRILLING, COMPLETING, LEASING AND REWORKING OIL
AND GAS WELLS;

 

(IV)          RATE MANAGEMENT TRANSACTIONS;

 

(V)           INDEBTEDNESS OWED BY NON-BORROWER SUBSIDIARIES TO BORROWER WHICH
IS PERMITTED HEREUNDER;

 

(VI)          VENDOR FINANCING AND GUARANTIES OF CWE OF VENDOR FINANCINGS OF ITS
SUBSIDIARIES WHICH DO NOT TO EXCEED $10,000,000 IN THE AGGREGATE AT ANY ONE TIME
OUTSTANDING;

 

(VII)         INTERCOMPANY INDEBTEDNESS AMONG BORROWER AND GUARANTOR;

 

(VIII)        GUARANTY BY CWE OF UP TO $1,000,000 OF OBLIGATIONS OF CLAYDESTA
BUILDING, L.P. OWED TO FIRST AMERICAN BANK; OR

 

(IX)           GUARANTEES BY CWE OF LOANS MADE BY THIRD PARTIES TO CWE
EMPLOYEES, WHICH LOANS MAY BE EXTENDED FOR THE SOLE PURPOSE OF ALLOWING CWE
EMPLOYEES TO EXERCISE OPTIONS TO PURCHASE CWE COMMON STOCK AND/OR TO PAY FEDERAL
INCOME TAX LIABILITIES RELATING FROM SUCH EXERCISE; PROVIDED, HOWEVER, THAT SUCH
GUARANTEES MAY NOT EXCEED $1,000,000 IN THE AGGREGATE OUTSTANDING AT ANY ONE
TIME.

 


(C)           CURRENT RATIO.  THE BORROWER WILL NOT ALLOW THE WILLIAMS
CONSOLIDATED ENTITIES’ RATIO OF CURRENT ASSETS TO CURRENT LIABILITIES TO EVER BE
LESS THAN 1.0 TO 1.0, MEASURED AS OF THE END OF EACH CALENDAR QUARTER.

 

-35-

--------------------------------------------------------------------------------


 


(D)           RATIO OF DEBT TO EBITDAX.  THE BORROWER WILL NOT ALLOW THE
WILLIAMS CONSOLIDATED ENTITIES’ RATIO OF DEBT TO EBITDAX TO EVER BE MORE THAN
2.75 TO 1.0 AS OF THE END OF ANY CALENDAR QUARTER.

 


(E)           LIMITATION ON SALE OF COLLATERAL.  NEITHER BORROWER NOR GUARANTOR
WILL SELL, ASSIGN OR DISCOUNT ANY OF THE COLLATERAL OR NEGATIVE PLEDGE PROPERTY
OTHER THAN (I) SALES OF OIL AND GAS PRODUCTION IN THE ORDINARY COURSE OF
BUSINESS, (II) SALES OR OTHER DISPOSITION OF OBSOLETE EQUIPMENT WHICH ARE NO
LONGER NEEDED FOR THE ORDINARY BUSINESS OF BORROWER OR GUARANTOR OR WHICH ARE
BEING REPLACED BY EQUIPMENT OF AT LEAST COMPARABLE VALUE AND UTILITY, AND
(III) SALES OR OTHER DISPOSITIONS NOT EXCEEDING $1,000,000 IN THE AGGREGATE
BETWEEN BORROWING BASE REDETERMINATIONS.  IF AND AS ANY OF SUCH COLLATERAL OR
NEGATIVE PLEDGE PROPERTIES AND INTERESTS ARE SOLD, CONVEYED OR ASSIGNED DURING
THE TERM OF THE REVOLVING COMMITMENT, BORROWER OR GUARANTOR WILL PREPAY AGAINST
THE NOTES OR GUARANTOR’S OBLIGATION UNDER ITS GUARANTY AGREEMENT, AS THE CASE
MAY BE, 100% OF THE RELEASE PRICE, PROVIDED, HOWEVER, THAT NO SUCH PAYMENTS
SHALL BE REQUIRED FROM BORROWER OR GUARANTOR UNTIL THE AGGREGATE PROCEEDS
RECEIVED BETWEEN ANY BORROWING BASE REDETERMINATION EXCEEDS $1,000,000. 
PROVIDED, HOWEVER, NOTWITHSTANDING THE FOREGOING, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING ALL SUCH AMOUNTS RECEIVED BY BORROWER AND/OR
GUARANTOR FROM SUCH SALE DURING THE CONTINUANCE OF AN EVENT OF DEFAULT SHALL BE
PAID TO THE AGENT FOR THE RATABLE BENEFIT OF THE BANKS.  THE TERM “RELEASE
PRICE” AS USED HEREIN SHALL MEAN  THE LOAN VALUE OF THE COLLATERAL OR THE
NEGATIVE PLEDGE PROPERTY BEING SOLD AS DETERMINED BY THE AGENT.  ANY SUCH
PREPAYMENT OF PRINCIPAL ON THE NOTES REQUIRED BY THIS SECTION 13(E) SHALL NOT BE
IN LIEU OF, BUT SHALL BE IN ADDITION TO, ANY MONTHLY COMMITMENT REDUCTION OR ANY
MANDATORY PREPAYMENT OF PRINCIPAL REQUIRED TO BE MADE PURSUANT TO SECTION 9(B)
HEREOF.  ANY SUCH PREPAYMENT SHALL BE APPLIED PRO RATA TO THE PRINCIPAL DUE ON
THE REVOLVING NOTES UNTIL SUCH REVOLVING NOTES ARE PAID IN FULL, PRINCIPAL,
INTEREST AND OTHER AMOUNTS.

 


(F)            MERGERS AND CONSOLIDATIONS.  NEITHER BORROWER NOR GUARANTOR WILL
MERGE OR CONSOLIDATE WITH ANY OTHER PERSON (EXCEPT THAT BORROWER OR GUARANTOR
MAY MERGE WITH ANY OTHER PERSON IF BORROWER OR GUARANTOR IS THE SURVIVING ENTITY
IN A NON–HOSTILE MERGER OR CONSOLIDATION AND IF, AFTER GIVING EFFECT THERETO, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING).

 


(G)           USE OF PROCEEDS.  BORROWER SHALL NOT USE ANY OF THE PROCEEDS OF
THE LOANS TO BE MADE HEREUNDER FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN
STOCK AS DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM.

 


(H)           LOANS OR ADVANCES.  NEITHER BORROWER NOR ANY SUBSIDIARY SHALL MAKE
OR PERMIT TO REMAIN OUTSTANDING ANY LOANS OR ADVANCES OTHER THAN:

 

(i)            normal and customary advances to employees, which shall not
exceed $250,000 in the aggregate at any point in time;

 

(ii)           intercompany loans and advances among Borrower and Guarantor; or

 

-36-

--------------------------------------------------------------------------------


 

(iii)          loans and advances by CWE to Subsidiaries provided that such
loans and advances shall be treated as investments for the purposes of Section
13(k)(iv) or (v) hereof.

 


(I)            RATE MANAGEMENT TRANSACTIONS.  THE WILLIAMS CONSOLIDATED ENTITIES
SHALL NOT ENTER INTO ANY RATE MANAGEMENT TRANSACTIONS EXCEPT FOR
(I) PRE-APPROVED CONTRACTS, OR (II) OTHER RATE MANAGEMENT TRANSACTIONS CONSENTED
TO IN WRITING BY AGENT.  ONCE THE WILLIAMS CONSOLIDATED ENTITIES ENTERS INTO A
RATE MANAGEMENT TRANSACTION, THE TERMS OF SUCH RATE MANAGEMENT TRANSACTION MAY
NOT BE AMENDED OR MODIFIED, NOR MAY SUCH RATE MANAGEMENT TRANSACTION BE
CANCELLED, WITHOUT THE BORROWER HAVING GIVEN THE AGENT WRITTEN NOTICE OF SUCH
AMENDMENT, MODIFICATION OR CANCELLATION ON THE DATE SUCH ACTION TAKES PLACE. 
THEREAFTER THE LENDERS SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO PERFORM
AN UNSCHEDULED REDETERMINATION OF THE BORROWING BASE IF THEY DESIRE TO DO SO.

 


(J)            DIVIDENDS.  BORROWER WILL NOT DECLARE OR PAY ANY CASH DIVIDEND,
PURCHASE, REDEEM OR OTHERWISE ACQUIRE FOR VALUE ANY OF ITS STOCK NOW OR
HEREAFTER OUTSTANDING, RETURN ANY CAPITAL TO STOCK OWNERS, OR MAKE ANY
DISTRIBUTION OF ITS ASSETS TO ITS STOCKHOLDERS AS SUCH, EXCEPT (I) REPURCHASE OR
REDEMPTION OF ITS STOCK IN AN AMOUNT NOT TO EXCEED $3,000,000 IN THE AGGREGATE
(EXCLUDING COMMISSIONS) AND (II) CASH DIVIDENDS PAID ON THE STOCK OF BORROWER
WHICH SHALL NOT EXCEED, IN ANY FISCAL YEAR, AN AMOUNT EQUAL TO 50% OF BORROWER’S
NET INCOME FOR SUCH FISCAL YEAR DETERMINED IN ACCORDANCE WITH GAAP, PROVIDED
THAT IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO (X) DEFAULT OR EVENT
OF DEFAULT OR (Y) BORROWING BASE DEFICIENCY, SHALL EXIST.

 


(K)           INVESTMENTS.  NEITHER BORROWER NOR GUARANTOR SHALL MAKE ANY
INVESTMENTS IN ANY PERSON OR ENTITY, EXCEPT THAT THE FOREGOING RESTRICTION SHALL
NOT APPLY TO:

 

(I)            INVESTMENTS AND DIRECT OBLIGATIONS OF THE UNITED STATES OF
AMERICA OR ANY AGENCY THEREOF;

 

(II)           INVESTMENTS IN CERTIFICATES OF DEPOSIT ISSUED BY THE AGENT OR
CERTIFICATES OF DEPOSIT WITH MATURITIES OF LESS THAN ONE YEAR ISSUED BY OTHER
COMMERCIAL BANKS IN THE UNITED STATES HAVING CAPITAL AND SURPLUS IN EXCESS OF
$500,000,000 AND HAVE A RATING OF (A) 50 OR ABOVE BY SHESHUNOFF AND (B) “B” OR
ABOVE BY KEEF-BRUETT;

 

(III)          INVESTMENTS SUCH AS INSURED MONEY MARKET FUNDS, EURODOLLAR
INVESTMENT ACCOUNTS AND OTHER SIMILAR ACCOUNTS WITH THE AGENT OR SUCH
INVESTMENTS WITH MATURITIES OF LESS THAN NINETY (90) DAYS AT OTHER COMMERCIAL
BANKS IN THE UNITED STATES HAVING CAPITAL AND SURPLUS IN EXCESS OF $500,000,000
AND HAVING A RATING OF (A) 50 OR ABOVE BY SHESHUNOFF AND (B) “B” OR ABOVE BY
KEEF-BRUETT;

 

(IV)          INVESTMENTS IN THE SUBSIDIARIES (OTHER THAN GUARANTOR) EXISTING ON
THE EFFECTIVE DATE;

 

-37-

--------------------------------------------------------------------------------


 

(V)           BORROWER’S INVESTMENTS IN GUARANTOR;

 

(VI)          THE REPURCHASE OF BORROWER’S STOCK AS PERMITTED BY SECTION 13(J)
HEREOF; AND

 

(VII)         OTHER INVESTMENTS NOT EXCEEDING $1,000,000 IN THE AGGREGATE AFTER
THE EFFECTIVE DATE.

 


(L)            CHANGE OF CONTROL.  BORROWER WILL NOT PERMIT CLAYTON W. WILLIAMS,
JR. AND HIS AFFILIATES, IN THE AGGREGATE, TO EVER OWN, OF RECORD OR
BENEFICIALLY, LESS THAN 20% OF THE OUTSTANDING VOTING SECURITIES OF CWE. 
FAILURE TO COMPLY WITH THIS COVENANT SHALL (I) IMMEDIATELY RELIEVE THE BANKS OF
ANY FURTHER COMMITMENT TO ADVANCE FUNDS UNDER THE REVOLVING COMMITMENT, AND (II)
RESULT IN THE ENTIRE AMOUNT OF PRINCIPAL AND INTEREST DUE ON THE NOTES TO BE
ACCELERATED SO THAT THE ENTIRE BALANCE THEREOF SHALL BE DUE AND PAYABLE ON OR
BEFORE ONE HUNDRED TWENTY (120) DAYS AFTER THE DATE THE AGENT FIRST RECEIVES
NOTICE THAT SUCH A CHANGE OF CONTROL HAS OCCURRED.

 


14.           EVENTS OF DEFAULT.  ANY ONE OR MORE OF THE FOLLOWING EVENTS SHALL
BE CONSIDERED AN “EVENT OF DEFAULT” AS THAT TERM IS USED HEREIN:

 

(A)           BORROWER SHALL FAIL TO PAY WHEN DUE OR DECLARED DUE THE PRINCIPAL
OF OR INTEREST ON THE NOTES OR ANY FEE OR ANY OTHER INDEBTEDNESS OF BORROWER
INCURRED PURSUANT TO THIS AGREEMENT OR ANY OTHER SECURITY INSTRUMENT (BUT
BORROWER SHALL HAVE A GRACE PERIOD OF THREE (3) DAYS FOLLOWING AN APPLICABLE DUE
DATE DURING WHICH TO CORRECT A DELINQUENCY IN PAYMENT); OR

 

(B)           ANY REPRESENTATION OR WARRANTY MADE BY BORROWER OR GUARANTOR UNDER
THIS AGREEMENT, OR IN ANY CERTIFICATE OR STATEMENT FURNISHED OR MADE TO ANY BANK
PURSUANT HERETO, OR IN CONNECTION HEREWITH, OR IN CONNECTION WITH ANY DOCUMENT
FURNISHED HEREUNDER, SHALL PROVE TO BE UNTRUE IN ANY MATERIAL RESPECT AS OF THE
DATE ON WHICH SUCH REPRESENTATION OR WARRANTY IS MADE (OR DEEMED MADE), OR ANY
REPRESENTATION, STATEMENT (INCLUDING FINANCIAL STATEMENTS), CERTIFICATE, REPORT
OR OTHER DATA FURNISHED OR TO BE FURNISHED OR MADE BY BORROWER OR GUARANTOR
UNDER ANY SECURITY INSTRUMENT, INCLUDING THIS AGREEMENT, PROVES TO HAVE BEEN
UNTRUE IN ANY MATERIAL RESPECT, AS OF THE DATE AS OF WHICH THE FACTS THEREIN SET
FORTH WERE STATED OR CERTIFIED, AND SUCH DEFAULT SHALL CONTINUE FOR MORE THAN
TEN (10) DAYS AFTER NOTICE FROM AGENT;

 

(C)           DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE OF ANY
OF THE COVENANTS OR AGREEMENTS OF BORROWER OR GUARANTOR CONTAINED IN THE
SECURITY INSTRUMENTS, INCLUDING THIS AGREEMENT, AND SUCH DEFAULT SHALL CONTINUE
FOR MORE THAN TEN (10) DAYS AFTER NOTICE FROM AGENT; PROVIDED, HOWEVER, THAT A
DEFAULT UNDER SECTION 13(L) OF THIS AGREEMENT SHALL NOT BECOME AN EVENT OF
DEFAULT UNDER THIS SECTION 14 UNLESS BORROWER FAILS TO PAY THE OUTSTANDING
BALANCE ON THE NOTES WITHIN THE 120 DAY PERIOD SPECIFIED THEREIN; OR

 

-38-

--------------------------------------------------------------------------------


 

(D)           DEFAULT SHALL BE MADE IN RESPECT OF ANY OBLIGATION FOR BORROWED
MONEY OWED BY BORROWER OR GUARANTOR IN EXCESS OF $1,000,000, OTHER THAN THE
NOTES, (DIRECTLY, BY ASSUMPTION, AS GUARANTOR OR OTHERWISE), OR ANY OBLIGATIONS
IN EXCESS OF $1,000,000 SECURED BY ANY MORTGAGE, PLEDGE OR OTHER SECURITY
INTEREST, LIEN, CHARGE OR ENCUMBRANCE WITH RESPECT THERETO, ON ANY ASSET OR
PROPERTY OF BORROWER OR GUARANTOR OR IN RESPECT OF ANY AGREEMENT RELATING TO ANY
SUCH OBLIGATIONS, AND SUCH DEFAULT SHALL CONTINUE BEYOND THE APPLICABLE GRACE
PERIOD, IF ANY; OR

 

(E)           BORROWER OR GUARANTOR SHALL COMMENCE A VOLUNTARY CASE OR OTHER
PROCEEDINGS SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO
EITHER OF THEM OR THEIR DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
LAW NOW OR HEREAFTER IN EFFECT OR SEEKING AN APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF
THEIR PROPERTY, OR SHALL CONSENT TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR
TAKING POSSESSION BY ANY SUCH OFFICIAL IN AN INVOLUNTARY CASE OR OTHER
PROCEEDING COMMENCED AGAINST EITHER OF THEM, OR SHALL MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS, OR SHALL FAIL GENERALLY TO PAY THEIR DEBTS AS THEY
BECOME DUE, OR SHALL TAKE ANY CORPORATE ACTION AUTHORIZING THE FOREGOING; OR

 

(F)            AN INVOLUNTARY CASE OR OTHER PROCEEDING, SHALL BE COMMENCED
AGAINST BORROWER OR GUARANTOR SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF WITH RESPECT TO EITHER OF THEM OR THEIR DEBTS UNDER ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT
OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF
EITHER OF THEM OR ANY SUBSTANTIAL PART OF THEIR PROPERTY, AND SUCH INVOLUNTARY
CASE OR OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A PERIOD OF
THIRTY (30) DAYS; OR AN ORDER FOR RELIEF SHALL BE ENTERED AGAINST BORROWER OR
GUARANTOR UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREINAFTER IN EFFECT; OR

 

(G)           A FINAL JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF
$1,000,000.00 (OR JUDGMENTS OR ORDERS AGGREGATING IN EXCESS OF $1,000,000.00)
SHALL BE RENDERED AGAINST BORROWER OR GUARANTOR AND SUCH JUDGMENTS OR ORDERS
SHALL CONTINUE UNSATISFIED AND UNSTAYED FOR A PERIOD OF THIRTY (30) DAYS; OR

 

(H)           IN THE EVENT THE AGGREGATE PRINCIPAL AMOUNT OUTSTANDING UNDER THE
NOTES SHALL AT ANY TIME EXCEED THE BORROWING BASE ESTABLISHED FOR THE NOTES,
BORROWER SHALL FAIL TO PROVIDE SUCH ADDITIONAL COLLATERAL OR PREPAY THE
PRINCIPAL OF SUCH NOTES IN COMPLIANCE WITH THE PROVISIONS OF SECTION 9(B)
HEREOF.

 

Upon occurrence of any Event of Default specified in Subsections 14(e) and (f)
hereof, the Revolving Commitment shall terminate and the entire principal amount
due under the Notes and all interest then accrued thereon, and any other
liabilities of Borrower hereunder, shall become immediately due and payable all
without notice and without presentment, demand, protest, notice of protest or
dishonor or any other notice of default of any kind, all of which are hereby
expressly waived by Borrower.  In any other Event of Default, the Majority Banks
may by notice from Agent to Borrower, terminate the Revolving Commitment and
declare the principal of, and all interest then accrued on, the Notes and any
other liabilities hereunder to be forthwith due and payable, whereupon the same
shall forthwith become due and payable without

 

-39-

--------------------------------------------------------------------------------


 

presentment, demand, protest or other notice of any kind, all of which Borrower
hereby expressly waives, anything contained herein or in the Notes to the
contrary notwithstanding.  Nothing contained in this Section 14 shall be
construed to limit or amend in any way the Events of Default enumerated in the
Notes, or any other document executed in connection with the transaction
contemplated herein.

 

Upon the occurrence and during the continuance of any Event of Default, the
Banks are hereby authorized at any time and from time to time, without notice to
Borrower (any such notice being expressly waived by Borrower), to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the Banks to
or for the credit or the account of Borrower against any and all of the
indebtedness of Borrower under the Notes and the Security Instruments, including
this Agreement, irrespective of whether or not the Banks shall have made any
demand under the Security Instrument, including this Agreement or the Notes. 
Any amount set-off by either of the Banks shall be applied against the
indebtedness owed the Banks by Borrower pursuant to the provisions of Section 16
of this Agreement.  The Banks agree promptly to notify Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of the Banks
under this Section 14 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Banks may have.

 


15.           EXERCISE OF RIGHTS.  NO FAILURE TO EXERCISE, AND NO DELAY IN
EXERCISING, ON THE PART OF THE BANKS, ANY RIGHT HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  THE
RIGHTS OF THE BANKS HEREUNDER SHALL BE IN ADDITION TO ALL OTHER RIGHTS PROVIDED
BY LAW.  NO MODIFICATION OR WAIVER OF ANY PROVISION OF THE SECURITY INSTRUMENTS,
INCLUDING THIS AGREEMENT, OR THE NOTES NOR CONSENT TO DEPARTURE THEREFROM, SHALL
BE EFFECTIVE UNLESS IN WRITING, AND NO SUCH CONSENT OR WAIVER SHALL EXTEND
BEYOND THE PARTICULAR CASE AND PURPOSE INVOLVED.  NO NOTICE OR DEMAND GIVEN IN
ANY CASE SHALL CONSTITUTE A WAIVER OF THE RIGHT TO TAKE OTHER ACTION IN THE
SAME, SIMILAR OR OTHER CIRCUMSTANCES WITHOUT SUCH NOTICE OR DEMAND.

 


16.           NOTICES.  ANY NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND
INSTRUMENTS REFERRED TO HEREIN MUST BE GIVEN IN WRITING AND MUST BE DELIVERED OR
MAILED BY PREPAID CERTIFIED OR REGISTERED MAIL OR BY FACSIMILE TO THE PARTY TO
WHOM SUCH NOTICE OR COMMUNICATION IS DIRECTED AT THE ADDRESS OF SUCH PARTY AS
FOLLOWS:  (A) BORROWER AND GUARANTOR:  C/O CLAYTON WILLIAMS ENERGY, INC., SIX
DESTA DRIVE, SUITE 6500, MIDLAND, TEXAS 79705, ATTENTION:  PAUL LATHAM,
EXECUTIVE VICE PRESIDENT, FACSIMILE NO. (915) 688-3247; (B) AGENT:  BANK ONE,
NA, 1717 MAIN STREET, DALLAS, TEXAS 75201, ATTENTION:  WM. MARK CRANMER,
DIRECTOR, CAPITAL MARKETS, FACSIMILE NO. (214) 290–2332; AND  (C) UNION: UNION
BANK OF CALIFORNIA, N.A., 500 N. AKARD STREET, SUITE 4200, DALLAS, TEXAS 75201,
ATTENTION: JOHN A. CLARK, VICE PRESIDENT, FACSIMILE NO. (214) 920-4209; (D) BOS:
BANK OF SCOTLAND, 1021 MAIN STREET, SUITE 1370, HOUSTON, TEXAS 77002, ATTENTION:
RICHARD BUTLER, VICE PRESIDENT, FACSIMILE NO. (713) 651-9714.  ANY SUCH NOTICE
OR OTHER COMMUNICATION SHALL BE DEEMED TO HAVE BEEN GIVEN (WHETHER ACTUALLY
RECEIVED OR NOT) ON THE DAY IT IS DELIVERED AS AFORESAID OR, IF MAILED, ON THE
FIFTH DAY AFTER IT IS MAILED AS AFORESAID. ANY PARTY MAY CHANGE ITS ADDRESS FOR
PURPOSES OF THIS AGREEMENT BY GIVING NOTICE OF SUCH


 

-40-

--------------------------------------------------------------------------------


 


CHANGE TO THE OTHER PARTIES PURSUANT TO THIS SECTION 16.  UPON RECEIPT BY AGENT
OF ANY SUCH NOTICE, AGENT SHALL PROMPTLY PROVIDE COPIES OF SUCH NOTICE OR
NOTICES TO THE BANKS.

 


17.           THE AGENT AND THE BANKS.

 


(A)           APPOINTMENT AND AUTHORIZATION.  EACH BANK HEREBY IRREVOCABLY
APPOINTS AND AUTHORIZES AGENT TO TAKE SUCH ACTION ON ITS BEHALF AND TO EXERCISE
SUCH POWERS UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO AGENT BY THE TERMS
THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  WITH
RESPECT TO ITS COMMITMENTS HEREUNDER AND THE NOTES ISSUED TO IT, BANK ONE AND
ANY SUCCESSOR AGENT SHALL HAVE THE SAME RIGHTS UNDER THE LOAN DOCUMENTS AS ANY
OTHER BANK AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE AGENT; AND THE
TERM “BANK” OR “BANKS” SHALL, UNLESS OTHERWISE EXPRESSLY INDICATED, INCLUDE BANK
ONE AND ANY SUCCESSOR AGENT IN ITS CAPACITY AS A BANK.  BANK ONE AND ANY
SUCCESSOR AGENT AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT
AS TRUSTEE UNDER INDENTURES OF AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH
BORROWER, AND ANY PERSON WHICH MAY DO BUSINESS WITH BORROWER, ALL AS IF BANK ONE
AND ANY SUCCESSOR AGENT WERE NOT AGENT HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT
THEREFOR TO THE BANKS.  EACH BANK SHALL DISCLOSE TO ALL OTHER BANKS ALL
INDEBTEDNESS AND LIABILITIES, DIRECT AND CONTINGENT, OF BORROWER TO BANKS FROM
TIME TO TIME.

 


(B)           NOTE HOLDERS.  AGENT MAY TREAT THE PAYEE OF ANY NOTE AS THE HOLDER
THEREOF UNTIL WRITTEN NOTICE OF TRANSFER HAS BEEN FILED WITH IT, SIGNED BY SUCH
PAYEE AND IN FORM SATISFACTORY TO AGENT.

 


(C)           CONSULTATION WITH COUNSEL.  BANKS AGREE THAT AGENT MAY CONSULT
WITH LEGAL COUNSEL SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN
OR SUFFERED IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL.

 


(D)           DOCUMENTS.  AGENT SHALL NOT BE UNDER A DUTY TO EXAMINE OR PASS
UPON THE VALIDITY, EFFECTIVENESS, ENFORCEABILITY, GENUINENESS OR VALUE OF ANY OF
THE COLLATERAL OR ANY OF THE LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT THERETO OR IN CONNECTION THEREWITH, AND AGENT SHALL BE
ENTITLED TO ASSUME THAT THE SAME ARE VALID, EFFECTIVE, ENFORCEABLE AND GENUINE
AND WHAT THEY PURPORT TO BE.

 


(E)           RESIGNATION OR REMOVAL OF AGENT.  SUBJECT TO THE APPOINTMENT AND
ACCEPTANCE OF A SUCCESSOR AGENT AS PROVIDED BELOW, AGENT MAY RESIGN AT ANY TIME
BY GIVING WRITTEN NOTICE THEREOF TO BANKS AND BORROWER, AND AGENT MAY BE REMOVED
AT ANY TIME WITH OR WITHOUT CAUSE BY MAJORITY BANKS.  IF NO SUCCESSOR AGENT HAS
BEEN SO APPOINTED BY ALL BANKS (AND APPROVED BY BORROWER) AND HAS ACCEPTED SUCH
APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING AGENT’S GIVING OF NOTICE OF
RESIGNATION OR REMOVAL OF THE RETIRING AGENT, THEN THE RETIRING AGENT MAY, ON
BEHALF OF BANKS, APPOINT A SUCCESSOR AGENT, WHICH APPOINTMENT SHALL REQUIRE THE
APPROVAL OF BORROWER ONLY IF A PARTY OTHER THAN ONE OF THE OTHER BANKS IS SO
APPOINTED.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT HEREUNDER BY A
SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER.  AFTER ANY
RETIRING


 

-41-

--------------------------------------------------------------------------------


 


AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS AGENT, (I) THE PROVISIONS OF THIS
SECTION 17 SHALL CONTINUE IN EFFECT FOR ITS BENEFIT IN RESPECT TO ANY ACTIONS
TAKE OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ACTING AS AGENT, AND (II) ANY
COLLATERAL HELD IN POSSESSION OF THE RETIRING AGENT SHALL BE DELIVERED TO THE
SUCCESSOR AGENT.

 


(F)            RESPONSIBILITY OF AGENT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED
THAT THE OBLIGATIONS OF AGENT UNDER THE LOAN DOCUMENTS ARE ONLY THOSE EXPRESSLY
SET FORTH IN THE LOAN DOCUMENTS AND THAT AGENT SHALL BE ENTITLED TO ASSUME THAT
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, UNLESS AGENT HAS
ACTUAL KNOWLEDGE OF SUCH FACT OR HAS RECEIVED NOTICE FROM A BANK THAT SUCH BANK
CONSIDERS THAT A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND SPECIFYING THE NATURE THEREOF.  NEITHER AGENT NOR ANY OF ITS DIRECTORS,
OFFICERS OR EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY IT UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS, EXCEPT FOR ITS OR
THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  AGENT SHALL INCUR NO
LIABILITY UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS BY ACTING UPON ANY
NOTICE, CONSENT, CERTIFICATE, WARRANTY OR OTHER PAPER OR INSTRUMENT BELIEVED BY
IT TO BE GENUINE OR AUTHENTIC OR TO BE SIGNED BY THE PROPER PARTY OR PARTIES, OR
WITH RESPECT TO ANYTHING WHICH IT MAY DO OR REFRAIN FROM DOING IN THE REASONABLE
EXERCISE OF ITS JUDGMENT, OR WHICH MAY SEEM TO IT TO BE NECESSARY OR DESIRABLE.

 

Agent shall not be responsible to Banks for any recitals, statements,
representations or warranties contained in any of the Loan Documents, or in any
certificate or other document referred to or provided for in, or received by any
Bank under, the Loan Documents, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any of the Collateral or any of
the Loan Documents or for any failure by Borrower to perform any of their
obligations hereunder or thereunder.  Agent may employ agents and
attorneys-in-fact and shall not be answerable, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.

 

The relationship between Agent and each Bank is only that of agent and principal
and has no fiduciary aspects.  Nothing in the Loan Documents or elsewhere shall
be construed to impose on Agent any duties or responsibilities other than those
for which express provision is therein made.  In performing its duties and
functions hereunder, Agent does not assume and shall not be deemed to have
assumed, and hereby expressly disclaims, any obligation or responsibility toward
or any relationship of agency or trust with or for Borrower or any of their
shareholders or other creditors.  As to any matters not expressly provided for
by the Loan Documents (including, without limitation, enforcement or collection
of the Notes), Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
all Banks and such instructions shall be binding upon all Banks and all holders
of Notes; provided, however, that Agent shall not be required to take any action
which is contrary to the Loan Documents or applicable law.

 

-42-

--------------------------------------------------------------------------------


 

Agent shall have the right to exercise or refrain from exercising, without
notice or liability to the Banks, any and all rights afforded to Agent by the
Loan Documents or which Agent may have as a matter of law; provided, however,
that Agent shall not (i) except as provided herein and in Section 7(b) hereof,
without the consent of Majority Banks designate the amount of the Borrowing Base
or the Monthly Commitment Reduction or (ii) take any other action with regard to
amending the Loan Documents, waiving any default under the Loan Documents or
taking any other action with respect to the Loan Documents.  Provided further,
however, that no amendment, waiver, or other action shall be effected pursuant
to the preceding clause (ii) without the consent of all Banks which: (i) would
increase the Borrowing Base or decrease the Monthly Commitment Reduction, (ii)
would reduce any fees hereunder, or the principal of, or the interest on, any
Bank’s Note or Notes, (iii) would postpone any date fixed for any payment of any
fees hereunder, or any principal or interest of any Bank’s Note or Notes, (iv)
would increase the aggregate Commitment or any Bank’s individual Commitment
hereunder or would materially alter Agent’s obligations to any Bank hereunder,
(v) would release Borrower from its obligation to pay any Bank’s Note or Notes,
(vi) would change the definition of Majority Banks, (vii) would amend, modify or
change any provision of this Agreement requiring the consent of all the Banks,
(viii) would waive any of the conditions precedent to the Effective Date or the
making of any Loan or issuance of any Letter of Credit or (ix) would extend the
Maturity Date or (x) would amend this sentence or the previous sentence.  Agent
shall have the right and authority without necessity of notice or liability to
the Banks to release (i) Collateral in amounts of up to $1,000,000 in the
aggregate between Borrowing Base redeterminations and (ii) in addition to
amounts released pursuant to (i) above, additional Collateral if 100% of the net
proceeds from the sale of such Collateral, after payment of superior lien
indebtedness and taxes relating thereto, is paid to Agent for the ratable
benefit of the Banks as a prepayment of the Notes; provided, however, that
Agent’s right to release Collateral hereunder shall be limited to releases of
Collateral the net sale proceeds of which shall not exceed, in the aggregate, on
an annual basis, $5,000,000.00.  For purposes of this paragraph, a Bank shall be
deemed to have consented to any such action by the Agent upon the passage of ten
(10) Business Days after written notice thereof is given to such Bank in
accordance with Section 16 hereof, unless such Bank shall have previously given
Agent notice, complying with the provision of Section 16 hereof, to the
contrary.  Agent shall have no liability to Banks for failure or delay in
exercising any right or power possessed by Agent pursuant to the Loan Documents
or otherwise unless such failure or delay is caused by the gross negligence of
the Agent.

 


(G)           INDEPENDENT INVESTIGATION.  EACH BANK SEVERALLY REPRESENTS AND
WARRANTS TO AGENT THAT IT HAS MADE ITS OWN INDEPENDENT INVESTIGATION AND
ASSESSMENT OF THE FINANCIAL CONDITION AND AFFAIRS OF BORROWER IN CONNECTION WITH
THE MAKING AND CONTINUATION OF ITS PARTICIPATION HEREUNDER AND HAS NOT RELIED
EXCLUSIVELY ON ANY INFORMATION PROVIDED TO SUCH BANK BY AGENT IN CONNECTION
HEREWITH, AND EACH BANK REPRESENTS, WARRANTS AND UNDERTAKES TO AGENT THAT IT
SHALL CONTINUE TO MAKE ITS OWN INDEPENDENT APPRAISAL OF THE CREDIT WORTHINESS OF
BORROWER WHILE THE NOTES IS OUTSTANDING OR ITS COMMITMENTS HEREUNDER ARE IN
FORCE.  AGENT SHALL NOT BE REQUIRED TO KEEP ITSELF INFORMED AS TO THE
PERFORMANCE OR OBSERVANCE BY BORROWER OF THIS AGREEMENT OR ANY


 

-43-

--------------------------------------------------------------------------------


 


OTHER DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR TO INSPECT THE PROPERTIES
OR BOOKS OF BORROWER.  OTHER THAN AS PROVIDED IN THIS AGREEMENT, AGENT SHALL
HAVE NO DUTY, RESPONSIBILITY OR LIABILITY TO PROVIDE ANY BANK WITH ANY CREDIT OR
OTHER INFORMATION CONCERNING THE AFFAIRS, FINANCIAL CONDITION OR BUSINESS OF
BORROWER WHICH MAY COME INTO THE POSSESSION OF AGENT.

 


(H)           INDEMNIFICATION.  BANKS AGREE TO INDEMNIFY AGENT (TO THE EXTENT
NOT REIMBURSED BY BORROWER), RATABLY ACCORDING TO THEIR COMMITMENT PERCENTAGE,
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY
ACTION TAKEN OR OMITTED BY AGENT UNDER THE LOAN DOCUMENTS, PROVIDED THAT NO BANK
SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE PARTIES
INTEND THE PROVISIONS OF THIS PARAGRAPH TO APPLY TO AND PROTECT THE BANK FROM
THE CONSEQUENCES OF ITS OWN NEGLIGENCE, WHETHER OR NOT SUCH NEGLIGENCE IS THE
SOLE, CONTRIBUTING OR CONCURRING CAUSE OF ANY SUCH LOSS, COST, LIABILITY, DAMAGE
OR EXPENSE INDEMNIFIED AGAINST IN THIS PARAGRAPH.

 


(I)            BENEFIT OF SECTION 17.  THE AGREEMENTS CONTAINED IN THIS SECTION
17 ARE SOLELY FOR THE BENEFIT OF AGENT AND THE BANKS AND ARE NOT FOR THE BENEFIT
OF, OR TO BE RELIED UPON BY, BORROWER, ANY AFFILIATE OF BORROWER OR ANY OTHER
PERSON.

 


(J)            PRO RATA TREATMENT.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT,
EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY BORROWER AND COLLECTIONS BY BANKS
(INCLUDING OFFSETS) ON ACCOUNT OF THE PRINCIPAL OF AND INTEREST ON THE NOTES AND
FEES PAYABLE BY BORROWER SHALL BE MADE PRO RATA TO BANKS ACCORDING TO THE THEN
OWNERSHIP INTEREST OF EACH BANK IN LOANS TO BORROWER UNDER THIS AGREEMENT.  UPON
RECEIPT OF A REQUEST FOR DISBURSEMENT BY BORROWER UNDER THE REVOLVING
COMMITMENT, AGENT SHALL NOTIFY BANKS OF SUCH REQUEST OR DRAFT AND THE REQUESTED
DISBURSEMENT DATE OR PAYMENT DATE, WHEREUPON EACH BANK SHALL FUND TO AGENT ITS
PRO RATA SHARE OF THE LOAN REQUESTED BY BORROWER AT SUCH TIME AND IN SUCH MANNER
AS TO REASONABLY PERMIT THE DISBURSEMENT BY AGENT TO BORROWER ON THE
DISBURSEMENT DATE REQUESTED.

 


(K)           ASSUMPTION AS TO PAYMENTS.  EXCEPT AS SPECIFICALLY PROVIDED
HEREIN, UNLESS AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE
DATE ON WHICH ANY PAYMENT IS DUE TO BANKS HEREUNDER THAT THE BORROWER WILL NOT
MAKE SUCH PAYMENT IN FULL, AGENT MAY, BUT SHALL NOT BE REQUIRED TO, ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT IN FULL TO AGENT ON SUCH DATE AND AGENT MAY,
IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH BANK ON SUCH
DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH BANK.  IF AND TO THE EXTENT
THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO AGENT, EACH BANK
SHALL REPAY TO AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH BANK
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH BANK UNTIL THE DATE SUCH BANK REPAYS SUCH AMOUNT TO AGENT,
AT THE INTEREST RATE APPLICABLE TO SUCH PORTION OF THE LOAN.

 

-44-

--------------------------------------------------------------------------------


 


(L)            OTHER FINANCINGS.  WITHOUT LIMITING THE RIGHTS TO WHICH ANY BANK
OTHERWISE IS OR MAY BECOME ENTITLED, SUCH BANK SHALL HAVE NO INTEREST, BY VIRTUE
OF THIS AGREEMENT OR THE LOAN DOCUMENTS, IN (A) ANY PRESENT OR FUTURE LOANS
FROM, LETTERS OF CREDIT ISSUED BY, OR LEASING OR OTHER FINANCIAL TRANSACTIONS
BY, ANY OTHER BANK TO, ON BEHALF OF, OR WITH THE BORROWER (COLLECTIVELY REFERRED
TO HEREIN AS “OTHER FINANCINGS”) OTHER THAN THE OBLIGATIONS HEREUNDER; (B) ANY
PRESENT OR FUTURE GUARANTEES BY OR FOR THE ACCOUNT OF THE BORROWER WHICH ARE NOT
CONTEMPLATED BY THE LOAN DOCUMENTS; (C) ANY PRESENT OR FUTURE PROPERTY TAKEN AS
SECURITY FOR ANY SUCH OTHER FINANCINGS; OR (D) ANY PROPERTY NOW OR HEREAFTER IN
THE POSSESSION OR CONTROL OF ANY OTHER BANK WHICH MAY BE OR BECOME SECURITY FOR
THE OBLIGATIONS OF THE BORROWER ARISING UNDER ANY LOAN DOCUMENT BY REASON OF THE
GENERAL DESCRIPTION OF INDEBTEDNESS SECURED OR PROPERTY CONTAINED IN ANY OTHER
AGREEMENTS, DOCUMENTS OR INSTRUMENTS RELATING TO ANY SUCH OTHER FINANCINGS.

 


(M)          INTERESTS OF BANKS.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED
TO CREATE A PARTNERSHIP OR JOINT VENTURE BETWEEN BANKS FOR ANY PURPOSE.  AGENT,
BANKS AND THE BORROWER RECOGNIZE THAT THE RESPECTIVE OBLIGATIONS OF BANKS UNDER
THE COMMITMENTS SHALL BE SEVERAL AND NOT JOINT AND THAT NEITHER AGENT NOR ANY OF
BANKS SHALL BE RESPONSIBLE OR LIABLE TO PERFORM ANY OF THE OBLIGATIONS OF THE
OTHER UNDER THIS AGREEMENT.  EACH BANK IS DEEMED TO BE THE OWNER OF AN UNDIVIDED
INTEREST IN AND TO ALL RIGHTS, TITLES, BENEFITS AND INTERESTS BELONGING AND
ACCRUING TO AGENT UNDER THE SECURITY INSTRUMENTS, INCLUDING, WITHOUT LIMITATION,
LIENS AND SECURITY INTERESTS IN ANY COLLATERAL, FEES AND PAYMENTS OF PRINCIPAL
AND INTEREST BY THE BORROWER UNDER THE COMMITMENTS ON A PRO RATA BASIS.  EACH
BANK SHALL PERFORM ALL DUTIES AND OBLIGATIONS OF BANKS UNDER THIS AGREEMENT IN
THE SAME PROPORTION AS ITS OWNERSHIP INTEREST IN THE LOANS OUTSTANDING AT THE
DATE OF DETERMINATION THEREOF.

 


(N)           INVESTMENTS.  WHENEVER AGENT IN GOOD FAITH DETERMINES THAT IT IS
UNCERTAIN ABOUT HOW TO DISTRIBUTE TO BANKS ANY FUNDS WHICH IT HAS RECEIVED, OR
WHENEVER AGENT IN GOOD FAITH DETERMINES THAT THERE IS ANY DISPUTE AMONG THE
BANKS ABOUT HOW SUCH FUNDS SHOULD BE DISTRIBUTED, AGENT MAY CHOOSE TO DEFER
DISTRIBUTION OF THE FUNDS WHICH ARE THE SUBJECT OF SUCH UNCERTAINTY OR DISPUTE. 
IF AGENT IN GOOD FAITH BELIEVES THAT THE UNCERTAINTY OR DISPUTE WILL NOT BE
PROMPTLY RESOLVED, OR IF AGENT IS OTHERWISE REQUIRED TO INVEST FUNDS PENDING
DISTRIBUTION TO THE BANKS, AGENT MAY INVEST SUCH FUNDS PENDING DISTRIBUTION. 
ALL INTEREST ON ANY SUCH INVESTMENT SHALL BE DISTRIBUTED UPON THE DISTRIBUTION
OF SUCH INVESTMENT AND IN THE SAME PROPORTIONS AND TO THE SAME PERSONS AS SUCH
INVESTMENT.  ALL MONIES RECEIVED BY AGENT FOR DISTRIBUTION TO THE BANKS (OTHER
THAN TO THE PERSON WHO IS AGENT IN ITS SEPARATE CAPACITY AS A BANK) SHALL BE
HELD BY THE AGENT PENDING SUCH DISTRIBUTION SOLELY AS AGENT FOR SUCH BANKS, AND
AGENT SHALL HAVE NO EQUITABLE TITLE TO ANY PORTION THEREOF.

 


18.           EXPENSES.  THE BORROWER SHALL PAY (I) ALL REASONABLE AND NECESSARY
OUT-OF-POCKET EXPENSES OF THE AGENT, INCLUDING REASONABLE FEES AND DISBURSEMENTS
OF SPECIAL COUNSEL FOR THE AGENT, IN CONNECTION WITH THE PREPARATION OF THIS
AGREEMENT, ANY WAIVER OR CONSENT HEREUNDER OR ANY AMENDMENT HEREOF OR ANY
DEFAULT OR EVENT OF DEFAULT OR ALLEGED DEFAULT OR EVENT OF DEFAULT HEREUNDER,
(II) ALL REASONABLE AND NECESSARY OUT-OF-POCKET EXPENSES OF THE AGENT, INCLUDING


 

-45-

--------------------------------------------------------------------------------


 


REASONABLE FEES AND DISBURSEMENTS OF SPECIAL COUNSEL FOR THE AGENT IN CONNECTION
WITH THE PREPARATION OF ANY PARTICIPATION AGREEMENT FOR A PARTICIPANT OR
PARTICIPANTS REQUESTED BY THE BORROWER OR ANY AMENDMENT THEREOF AND (III) IF A
DEFAULT OR AN EVENT OF DEFAULT OCCURS, ALL REASONABLE AND NECESSARY
OUT-OF-POCKET EXPENSES INCURRED BY THE BANKS, INCLUDING FEES AND DISBURSEMENTS
OF COUNSEL, IN CONNECTION WITH SUCH DEFAULT AND EVENT OF DEFAULT AND COLLECTION
AND OTHER ENFORCEMENT PROCEEDINGS RESULTING THEREFROM.  THE BORROWER HEREBY
ACKNOWLEDGES THAT GARDERE WYNNE SEWELL LLP IS SPECIAL COUNSEL TO BANK ONE, AS
AGENT AND AS A BANK, UNDER THIS AGREEMENT AND THAT IT IS NOT COUNSEL TO, NOR
DOES IT REPRESENT THE BORROWER IN CONNECTION WITH THE TRANSACTIONS DESCRIBED IN
THIS AGREEMENT.  THE BORROWER IS RELYING ON SEPARATE COUNSEL IN THE TRANSACTION
DESCRIBED HEREIN.  THE BORROWER SHALL INDEMNIFY THE BANKS AGAINST ANY TRANSFER
TAXES, DOCUMENT TAXES, ASSESSMENTS OR CHARGES MADE BY ANY GOVERNMENTAL AUTHORITY
BY REASON OF THE EXECUTION, DELIVERY AND FILING OF THE LOAN DOCUMENTS.  THE
OBLIGATIONS OF THIS SECTION 18 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT,
THE EXPIRATION OF THE LOANS AND THE PAYMENT OF ALL INDEBTEDNESS OF THE BORROWER
TO THE BANKS HEREUNDER AND UNDER THE NOTES.

 


19.           INDEMNITY.  EACH BORROWER HEREBY AGREES TO INDEMNIFY THE AGENT,
THE ARRANGER, EACH BANK, THEIR RESPECTIVE AFFILIATES, AND EACH OF THEIR
DIRECTORS, OFFICERS, AND EMPLOYEES (THE “INDEMNIFIED PARTIES”) AGAINST ALL
LOSSES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, LIABILITIES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION
THEREFOR ANY OF ANY INDEMNIFIED PARTY, THE AGENT, THE ARRANGER, ANY BANK OR ANY
AFFILIATE IS A PARTY THERETO) WHICH ANY OF THEM MAY PAY OR INCUR ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE DIRECT OR INDIRECT APPLICATION OR PROPOSED
APPLICATION OF THE PROCEEDS OF ANY LOAN HEREUNDER EVEN IF ANY OF THE FOREGOING
ARISES OUT OF THE ORDINARY NEGLIGENCE OF THE PARTY SEEKING INDEMNIFICATION
EXCEPT TO THE EXTENT THAT THEY ARE DETERMINED IN A FINAL NON–APPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE PARTY SEEKING INDEMNIFICATION.  THE INDEMNITY SET
FORTH HEREIN SHALL BE IN ADDITION TO ANY OTHER OBLIGATIONS OR LIABILITIES OF
EITHER BORROWER TO ANY INDEMNIFIED PARTY, THE AGENT, THE ARRANGER AND EACH OF
THE BANKS HEREUNDER OR AT COMMON LAW OR OTHERWISE, AND SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT, THE EXPIRATION OF THE LOANS AND THE PAYMENT OF
ALL INDEBTEDNESS OF THE BORROWER TO THE BANKS HEREUNDER AND UNDER THE NOTES. 
THE PARTIES INTEND FOR THE PROVISIONS OF THIS SECTION TO APPLY TO AND PROTECT
EACH INDEMNIFIED PARTY FROM THE CONSEQUENCES OF ANY LIABILITY INCLUDING STRICT
LIABILITY IMPOSED OR THREATENED TO BE IMPOSED ON AGENT AS WELL AS FROM THE
CONSEQUENCES OF ITS OWN NEGLIGENCE, WHETHER OR NOT THAT NEGLIGENCE IS THE SOLE,
CONTRIBUTING, OR CONCURRING CAUSE OF ANY CLAIM.

 


20.           GOVERNING LAW.  THIS AGREEMENT IS BEING EXECUTED AND DELIVERED,
AND IS INTENDED TO BE PERFORMED, IN DALLAS, TEXAS, AND THE SUBSTANTIVE LAWS OF
TEXAS SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF
THIS AGREEMENT AND ALL OTHER DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN,
UNLESS OTHERWISE


 

-46-

--------------------------------------------------------------------------------


 


SPECIFIED THEREIN OR UNLESS THE LAWS OF ANOTHER STATE REQUIRE THE APPLICATION OF
THE LAWS OF SUCH STATE.

 


21.           INVALID PROVISIONS.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO
BE ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS EFFECTIVE
DURING THE TERM OF THIS AGREEMENT, SUCH PROVISIONS SHALL BE FULLY SEVERABLE AND
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS AGREEMENT, AND THE
REMAINING PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND
SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR BY
ITS SEVERANCE FROM THIS AGREEMENT.

 


22.           MAXIMUM INTEREST RATE.  REGARDLESS OF ANY PROVISIONS CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN, THE
BANKS SHALL NEVER BE DEEMED TO HAVE CONTRACTED FOR OR BE ENTITLED TO RECEIVE,
COLLECT OR APPLY AS INTEREST ON THE NOTES ANY AMOUNT IN EXCESS OF THE MAXIMUM
RATE AND IN THE EVENT THE BANKS EVER RECEIVE, COLLECT OR APPLY AS INTEREST ANY
SUCH EXCESS, OR IF AN ACCELERATION OF THE MATURITY OF THE NOTES OR IF ANY
PREPAYMENT BY BORROWER RESULTS IN BORROWER HAVING PAID ANY INTEREST IN EXCESS OF
THE MAXIMUM RATE, SUCH AMOUNT WHICH WOULD BE EXCESSIVE INTEREST SHALL BE APPLIED
TO THE REDUCTION OF THE UNPAID PRINCIPAL BALANCE OF THE NOTES FOR WHICH SUCH
EXCESS WAS RECEIVED, COLLECTED OR APPLIED, AND, IF THE PRINCIPAL BALANCE OF SUCH
NOTES IS PAID IN FULL, ANY REMAINING EXCESS SHALL FORTHWITH BE PAID TO
BORROWER.  ALL SUMS PAID OR AGREED TO BE PAID TO THE BANKS FOR THE USE,
FORBEARANCE OR DETENTION OF THE INDEBTEDNESS EVIDENCED BY THE NOTES AND/OR THIS
AGREEMENT SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED,
PRORATED, ALLOCATED AND SPREAD THROUGHOUT THE FULL TERM OF SUCH INDEBTEDNESS
UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON ACCOUNT OF SUCH
INDEBTEDNESS DOES NOT EXCEED THE MAXIMUM RATE. IN DETERMINING WHETHER OR NOT THE
INTEREST PAID OR PAYABLE UNDER ANY SPECIFIC CONTINGENCY EXCEEDS THE MAXIMUM
RATE, BORROWER AND THE BANKS SHALL, TO THE MAXIMUM EXTENT PERMITTED UNDER
APPLICABLE LAW, (I) CHARACTERIZE ANY NON-PRINCIPAL PAYMENT AS AN EXPENSE, FEE OR
PREMIUM, RATHER THAN AS INTEREST; AND (II) EXCLUDE VOLUNTARY PREPAYMENTS AND THE
EFFECT THEREOF; AND (III) COMPARE THE TOTAL AMOUNT OF INTEREST CONTRACTED FOR,
CHARGED OR RECEIVED WITH THE TOTAL AMOUNT OF INTEREST WHICH COULD BE CONTRACTED
FOR, CHARGED OR RECEIVED THROUGHOUT THE ENTIRE CONTEMPLATED TERM OF THE NOTES AT
THE MAXIMUM RATE.

 

For purposes of Section 303 of the Texas Finance Code, to the extent applicable
to any Bank or Agent, Borrowers agree that the Maximum Rate (as defined herein)
shall be the “weekly ceiling” as defined in said Chapter, provided that such
Lender or Agent, as applicable, may also rely, to the extent permitted by
applicable laws of the State of Texas and the United States of America, on
alternative maximum rates of interest under the Texas Finance Code or other laws
applicable to such Bank or Agent from time to time if greater.

 


23.           AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED ONLY BY AN INSTRUMENT
IN WRITING EXECUTED BY AN AUTHORIZED OFFICER OF THE PARTY AGAINST WHOM SUCH
AMENDMENT IS SOUGHT TO BE ENFORCED.  NO MODIFICATION OR WAIVER OF ANY PROVISION
OF THE LOAN DOCUMENTS, INCLUDING THIS AGREEMENT, OR THE NOTES, NOR CONSENT TO
DEPARTURE THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING SIGNED BY BORROWER AND
MAJORITY BANKS (OR BY AGENT ON BEHALF OF MAJORITY BANKS).  NO SUCH CONSENT OR
WAIVER SHALL EXTEND BEYOND THE PARTICULAR CASE AND PURPOSE INVOLVED.  NO NOTICE


 

-47-

--------------------------------------------------------------------------------


 


OR DEMAND GIVEN AT ANY CASE SHALL CONSTITUTE A WAIVER OF THE RIGHT TO TAKE OTHER
ACTION IN THE SAME, SIMILAR OR OTHER CIRCUMSTANCES WITHOUT SUCH NOTICE OR
DEMAND.

 


24.           MULTIPLE COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN A NUMBER
OF IDENTICAL SEPARATE COUNTERPARTS, EACH OF WHICH FOR ALL PURPOSES IS TO BE
DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE, COLLECTIVELY, ONE
AGREEMENT.  NO PARTY TO THIS AGREEMENT SHALL BE BOUND HEREBY UNTIL A COUNTERPART
OF THIS AGREEMENT HAS BEEN EXECUTED BY ALL PARTIES HERETO.

 


25.           CONFLICT.  IN THE EVENT ANY TERM OR PROVISION HEREOF IS
INCONSISTENT WITH OR CONFLICTS WITH ANY PROVISION OF THE SECURITY INSTRUMENTS,
THE TERMS OR PROVISIONS CONTAINED IN THIS AGREEMENT SHALL BE CONTROLLING.

 


26.           SURVIVAL.  ALL COVENANTS, AGREEMENTS, UNDERTAKINGS,
REPRESENTATIONS AND WARRANTIES MADE IN THE SECURITY INSTRUMENT, INCLUDING THIS
AGREEMENT, THE NOTES OR OTHER DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN SHALL
SURVIVE ALL CLOSINGS HEREUNDER AND SHALL NOT BE AFFECTED BY ANY INVESTIGATION
MADE BY ANY PARTY.

 


27.           PARTIES BOUND.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS,
HEIRS, LEGAL REPRESENTATIVES AND ESTATES, PROVIDED, HOWEVER, THAT BORROWER MAY
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BANKS, ASSIGN ANY RIGHTS, POWERS,
DUTIES OR OBLIGATIONS HEREUNDER.

 


28.           ASSIGNMENTS AND PARTICIPATIONS.

 

(A)           EACH BANK SHALL HAVE THE RIGHT TO SELL, ASSIGN OR TRANSFER ALL OR
ANY PART OF ITS NOTE OR NOTES, ITS REVOLVING COMMITMENT AND ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ONE OR MORE AFFILIATES, BANKS, FINANCIAL INSTITUTIONS,
PENSION PLANS, INSURANCE COMPANIES, INVESTMENT FUNDS, OR SIMILAR PERSONS WHO ARE
ELIGIBLE ASSIGNEES OR TO A FEDERAL RESERVE BANK; PROVIDED, THAT IN CONNECTION
WITH EACH SALE, ASSIGNMENT OR TRANSFER (OTHER THAN TO AN AFFILIATE, A BANK OR A
FEDERAL RESERVE BANK), BUT EACH SUCH SALE, ASSIGNMENT, OR TRANSFER (OTHER THAN
TO AN AFFILIATE, A BANK OR A FEDERAL RESERVE BANK), SHALL REQUIRE THE CONSENT OF
BOTH THE BORROWER AND AGENT, WHICH CONSENT, IN EITHER CASE, WILL NOT BE
UNREASONABLY WITHHELD; PROVIDED, HOWEVER, THAT IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE CONSENT OF THE BORROWER SHALL NOT BE REQUIRED. 
ANY SUCH ASSIGNEE, TRANSFEREE OR RECIPIENT SHALL HAVE, TO THE EXTENT OF SUCH
SALE, ASSIGNMENT, OR TRANSFER, THE SAME RIGHTS, BENEFITS AND OBLIGATIONS AS IT
WOULD IF IT WERE SUCH BANK AND A HOLDER OF SUCH NOTE, REVOLVING COMMITMENT AND
RIGHTS AND OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO VOTE ON
DECISIONS REQUIRING CONSENT OR APPROVAL OF ALL BANKS OR MAJORITY BANKS AND THE
OBLIGATION TO FUND ITS REVOLVING COMMITMENT; PROVIDED, FURTHER, THAT (1) EACH
SUCH SALE, ASSIGNMENT, OR TRANSFER (OTHER THAN TO AN AFFILIATE, A BANK OR A
FEDERAL RESERVE BANK) SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT NOT LESS THAN
$5,000,000, (2) EACH REMAINING BANK SHALL AT ALL TIMES MAINTAIN REVOLVING
COMMITMENT THEN OUTSTANDING IN AN AGGREGATE PRINCIPAL AMOUNT AT LEAST EQUAL TO
$5,000,000; (3) EACH SUCH SALE, ASSIGNMENT OR TRANSFER SHALL BE OF A PRO RATA
PORTION OF SUCH BANK’S REVOLVING COMMITMENT, (4) NO BANK MAY OFFER TO SELL ITS
NOTE OR NOTES, REVOLVING COMMITMENT, RIGHTS AND OBLIGATIONS OR INTERESTS THEREIN
IN VIOLATION OF ANY SECURITIES LAWS; AND (5) NO SUCH ASSIGNMENTS (OTHER

 

-48-

--------------------------------------------------------------------------------


 

THAN TO A FEDERAL RESERVE BANK) SHALL BECOME EFFECTIVE UNTIL THE ASSIGNING BANK
AND ITS ASSIGNEE DELIVERS TO AGENT AND BORROWERS AN ASSIGNMENT AND ACCEPTANCE
AND THE NOTE OR NOTES SUBJECT TO SUCH ASSIGNMENT AND OTHER DOCUMENTS EVIDENCING
ANY SUCH ASSIGNMENT.  AN ASSIGNMENT FEE IN THE AMOUNT OF $5,000 FOR EACH SUCH
ASSIGNMENT (OTHER THAN TO AN AFFILIATE, A BANK OR THE FEDERAL RESERVE BANK) WILL
BE PAYABLE TO AGENT BY ASSIGNOR OR ASSIGNEE.  WITHIN FIVE (5) BUSINESS DAYS
AFTER ITS RECEIPT OF COPIES OF THE ASSIGNMENT AND ACCEPTANCE AND THE OTHER
DOCUMENTS RELATING THERETO AND THE NOTE OR NOTES, THE BORROWERS SHALL EXECUTE
AND DELIVER TO AGENT (FOR DELIVERY TO THE RELEVANT ASSIGNEE) A NEW NOTE OR NOTES
EVIDENCING SUCH ASSIGNEE’S ASSIGNED REVOLVING COMMITMENT AND IF THE ASSIGNOR
BANK HAS RETAINED A PORTION OF ITS REVOLVING COMMITMENT, A REPLACEMENT NOTE IN
THE PRINCIPAL AMOUNT OF THE REVOLVING COMMITMENT RETAINED BY THE ASSIGNOR
(EXCEPT AS PROVIDED IN THE LAST SENTENCE OF THIS PARAGRAPH (A) SUCH NOTE OR
NOTES TO BE IN EXCHANGE FOR, BUT NOT IN PAYMENT OF, THE NOTE OR NOTES HELD BY
SUCH BANK).  ON AND AFTER THE EFFECTIVE DATE OF AN ASSIGNMENT HEREUNDER, THE
ASSIGNEE SHALL FOR ALL PURPOSES BE A BANK, PARTY TO THIS AGREEMENT AND ANY OTHER
LOAN DOCUMENT EXECUTED BY THE BANKS AND SHALL HAVE ALL THE RIGHTS AND
OBLIGATIONS OF A BANK UNDER THE LOAN DOCUMENTS, TO THE SAME EXTENT AS IF IT WERE
AN ORIGINAL PARTY THERETO, AND NO FURTHER CONSENT OR ACTION BY BORROWERS, BANKS
OR THE AGENT SHALL BE REQUIRED TO RELEASE THE TRANSFEROR BANK WITH RESPECT TO
ITS REVOLVING COMMITMENT ASSIGNED TO SUCH ASSIGNEE AND THE TRANSFEROR BANK SHALL
HENCEFORTH BE SO RELEASED.

 

(B)           EACH BANK SHALL HAVE THE RIGHT TO GRANT PARTICIPATIONS IN ALL OR
ANY PART OF SUCH BANK’S NOTES AND REVOLVING COMMITMENT HEREUNDER TO ONE OR MORE
PENSION PLANS, INVESTMENT FUNDS, INSURANCE COMPANIES, FINANCIAL INSTITUTIONS OR
OTHER PERSONS, PROVIDED, THAT:

(i)            each Bank granting a participation shall retain the right to vote
hereunder, and no participant shall be entitled to vote hereunder on decisions
requiring consent or approval of Bank or Majority Banks (except as set forth in
(iii) below);

(ii)           in the event any Bank grants a participation hereunder, such
Bank’s obligations under the Loan Documents shall remain unchanged, such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations, such Bank shall remain the holder of any such Note or Notes
for all purposes under the Loan Documents, and Agent, each Bank and Borrowers
shall be entitled to deal with the Bank granting a participation in the same
manner as if no participation had been granted; and

(iii)          no participant shall ever have any right by reason of its
participation to exercise any of the rights of Banks hereunder, except that any
Bank may agree with any participant that such Bank will not, without the consent
of such participant (which consent may not be unreasonably withheld) consent to
any amendment or waiver requiring approval of all Banks.

 

-49-

--------------------------------------------------------------------------------


 

(C)           IT IS UNDERSTOOD AND AGREED THAT ANY BANK MAY PROVIDE TO ASSIGNEES
AND PARTICIPANTS AND PROSPECTIVE ASSIGNEES AND PARTICIPANTS FINANCIAL
INFORMATION AND REPORTS AND DATA CONCERNING BORROWERS’ PROPERTIES AND OPERATIONS
WHICH WAS PROVIDED TO SUCH BANK PURSUANT TO THIS AGREEMENT.

 

(D)           UPON THE REASONABLE REQUEST OF EITHER AGENT OR BORROWERS, EACH
BANK WILL IDENTIFY THOSE TO WHOM IT HAS ASSIGNED OR PARTICIPATED ANY PART OF ITS
NOTES AND COMMITMENT, AND PROVIDE THE AMOUNTS SO ASSIGNED OR PARTICIPATED.

 


29.           WAIVER OF JURY TRIAL.  THE BORROWER, THE AGENT AND THE BANKS (BY
THEIR ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THE
BORROWER, THE AGENT AND THE BANKS, ARISING OUT OF OR IN ANY WAY RELATED TO THIS
DOCUMENT, ANY OTHER RELATED DOCUMENT, OR ANY RELATIONSHIP BETWEEN THE AGENT, THE
BANKS AND THE BORROWER.  THIS PROVISION IS A MATERIAL INDUCEMENT TO THE AGENT
AND THE BANKS TO PROVIDE THE FINANCING DESCRIBED HEREIN.

 


30.           CHOICE OF FORUM: CONSENT TO SERVICE OF PROCESS AND JURISDICTION. 
THE OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS ARE PERFORMABLE IN DALLAS
COUNTY, TEXAS.  ANY SUIT, ACTION OR PROCEEDING AGAINST THE BORROWER WITH RESPECT
TO THE LOAN DOCUMENTS OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT THEREOF,
MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS, COUNTY OF DALLAS, OR IN THE
UNITED STATES COURTS LOCATED IN DALLAS COUNTY, TEXAS AND THE BORROWER HEREBY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY
SUCH SUIT, ACTION OR PROCEEDING.  THE BORROWER  HEREBY IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN SAID COURT BY THE
MAILING THEREOF BY AGENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE BORROWER, AT THE ADDRESS FOR NOTICES AS PROVIDED IN SECTION 17.  THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT BROUGHT IN THE COURTS LOCATED IN THE STATE OF
TEXAS, COUNTY OF DALLAS, AND HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 


31.           OTHER AGREEMENTS.  THIS WRITTEN LOAN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT


 

-50-

--------------------------------------------------------------------------------


 


ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 


32.           WRITTEN CONSENT.   THE GUARANTOR IS EXECUTING THIS NINTH RESTATED
LOAN AGREEMENT IN ITS CAPACITY AS GUARANTOR FOR THE PURPOSE OF ACKNOWLEDGING THE
EXISTENCE OF THE NINTH RESTATED LOAN AGREEMENT, CONSENTING TO THE EXECUTION
THEREOF BY THE BORROWER AND REAFFIRMING ITS GUARANTY OF THE OBLIGATIONS OF
BORROWER TO BANKS.

 


33.           FINANCIAL TERMS.  ALL ACCOUNTING TERMS USED IN THIS AGREEMENT
WHICH ARE NOT SPECIFICALLY DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH
GAAP.

 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE DULY
EXECUTED AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

 

BORROWER:

 

 

 

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/MEL G. RIGGS

 

 

 

 

Mel G. Riggs, Senior Vice President-Finance

 

 

 

 

 

 

WARRIOR GAS CO.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/MEL G. RIGGS

 

 

 

 

Mel G. Riggs, Senior Vice President-Finance

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

CWEI ACQUISITIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/MEL G. RIGGS

 

 

 

 

Mel G. Riggs, Senior Vice President-Finance

 

 

 

 

 

 

ROMERE PASS ACQUISITION CORP.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/MEL G. RIGGS

 

 

 

Name:

 

Mel G. Riggs

 

 

 

Title:

 

Vice President

 

 

 

-51-

--------------------------------------------------------------------------------


 

 

BANKS:

 

 

 

 

 

 

BANK ONE, NA

 

 

a national banking association,

 

 

as a Bank and as Agent

 

 

 

 

 

 

 

 

 

 

By:

 

/s/MATT A. BAKER

 

 

 

Name:

 

Matt A. Baker

 

 

 

Title:

 

Associate Director, Capital Markets

 

 

 

-52-

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

a national banking association

 

 

 

 

 

 

 

 

 

 

By:

 

/s/JOHN A. CLARK

 

 

 

Name:

 

John A. Clark

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ALI AHMED

 

 

 

Name:

 

Ali Ahmed

 

 

 

Title:

 

Vice President

 

 

 

-53-

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/JOSEPH FRATUS

 

 

 

Name:

 

Joseph Fratus

 

 

 

Title:

 

First Vice President

 

 

 

-54-

--------------------------------------------------------------------------------